Exhibit 10.1

EXECUTION VERSION

MULTICURRENCY

REVOLVING CREDIT

AGREEMENT

dated as of December 29, 2009

by and among

LOJACK CORPORATION,

and the other Borrowers and Guarantors Party Hereto

RBS CITIZENS, N.A.

as a Lender, Administrative Agent and Lead Arranger

and

TD BANK, N.A.

as a Lender and Issuing Bank



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

§ 1.    DEFINITIONS AND RULES OF INTERPRETATION.    1

§ 1.1

   Definitions.    1

§ 1.2

   Rules of Interpretation.    20

§ 1.3

   Exchange Rates; Currency.    21

§ 1.4

   Additional Alternative Currencies.    21

§ 1.5

   Change of Currency.    22 § 2.    THE MULTICURRENCY REVOLVING CREDIT
FACILITY.    22

§ 2.1

   The Revolving Credit Facility.    22

§ 2.1.1

  

Commitment to Lend Revolving Credit.

   22

§ 2.1.2

  

Termination or Reduction of Revolving Credit Commitment.

   23

§ 2.1.3

  

The Revolving Credit Notes.

   23

§ 2.1.4

  

Requests for Revolving Credit Loans.

   23

§ 2.1.5

  

Funds for Revolving Credit Loans.

   24

§ 2.1.6

  

Maturity of the Revolving Credit Loans.

   25

§ 2.1.7

  

Mandatory Repayments of the Revolving Credit Loans.

   25

§ 2.1.8

  

Increase in Revolving Credit Commitment.

   25

§ 2.2

   Letters of Credit.    26

§ 2.2.1

  

Letters of Credit Commitment.

   26

§ 2.2.2

  

Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal Letters
of Credit.

   28

§ 2.2.3

  

Drawings and Reimbursements of Letters of Credit; Funding and Repayment of
Participations.

   29

§ 2.2.4

  

Letters of Credit Obligations Absolute.

   30

§ 2.2.5

  

Role of Issuing Bank with Letters of Credit.

   31

§ 2.2.6

  

Cash Collateral for Letters of Credit.

   31

§ 2.2.7

  

Applicability of ISP98 and UCP to Letters of Credit.

   32

§ 2.2.8

  

Letter of Credit Fees.

   32

§ 2.2.9

  

Documentary and Processing Charges Payable to Issuing Bank for Letters of
Credit.

   32

§ 2.2.10

  

Conflict with Letter of Credit Application.

   32

§ 2.3

   Swing Line Facility.    32 § 3.    [RESERVED.]    33 § 4.    [RESERVED.]   
33



--------------------------------------------------------------------------------

§ 5.    PROVISIONS RELATING TO ALL LOANS.    33

§ 5.1

   Interest on Loans.    33

§ 5.2

   Election of Interest Rate; Notice of Election; Interest Periods; Minimum
Amounts.    34

§ 5.3

   Optional Prepayments or Repayments of the Loans.    35

§ 5.4

   Fees.    35

§ 5.5

   Payments.    35

§ 5.6

   Computations.    36

§ 5.7

   Interest on Overdue Amounts; Default Rate.    36

§ 5.8

   Interest Limitation.    36

§ 5.9

   Funding Losses.    37

§ 5.10

   Illegality.    37

§ 5.11

   Inability to Determine Eurodollar Rate.    38

§ 5.12

   Increased Costs.    38

§ 5.13

   Taxes.    39

§ 5.14

   Mitigation Obligations; Replacement of Lenders.    41 § 6.    CONDITIONS
PRECEDENT TO CREDIT EXTENSIONS.    42

§ 6.1

   Conditions to All Credit Extensions.    42

§ 6.2

   Conditions to Initial Credit Extension.    42 § 7.    REPRESENTATIONS AND
WARRANTIES.    44

§ 7.1

   Organization and Qualification.    44

§ 7.2

   Subsidiaries.    44

§ 7.3

   Authority and Validity of Obligations.    44

§ 7.4

   Use of Proceeds; Margin Stock.    45

§ 7.5

   Financial Reports.    45

§ 7.6

   No Material Adverse Change.    45

§ 7.7

   Full Disclosure.    46

§ 7.8

   Trademarks, Franchises, and Licenses.    46

§ 7.9

   Governmental Authority and Licensing.    46

§ 7.10

   Good Title.    46

§ 7.11

   Litigation and Other Controversies.    46

§ 7.12

   Taxes.    46

§ 7.13

   Approvals.    47

§ 7.14

   Affiliate Transactions.    47

§ 7.15

   Investment Company; Public Utility Holding Company.    47

 

{B1036286; 2}-2-



--------------------------------------------------------------------------------

§ 7.16

   ERISA.    47

§ 7.17

   Compliance with Laws.    47

§ 7.18

   Other Agreements.    48

§ 7.19

   Insurance.    48

§ 7.20

   No Default.    48 § 8.    AFFIRMATIVE COVENANTS.    48

§ 8.1

   Maintenance of Business.    48

§ 8.2

   Maintenance of Properties.    48

§ 8.3

   Taxes and Assessments.    48

§ 8.4

   Insurance.    49

§ 8.5

   Financial Reports.    49

§ 8.6

   Inspection.    50

§ 8.7

   ERISA.    50

§ 8.8

   Compliance with Laws.    51

§ 8.9

   Formation of Subsidiaries.    51

§ 8.10

   Use of Proceeds.    51

§ 8.11

   Cash Management and Depository Relationship.    51 § 9.    NEGATIVE
COVENANTS.    51

§ 9.1

   Borrowings and Guaranties.    51

§ 9.2

   Liens.    52

§ 9.3

   Investments.    53

§ 9.4

   Mergers, Consolidations and Sales and Acquisitions.    54

§ 9.5

   [Reserved].    55

§ 9.6

   Burdensome Contracts With Affiliates.    55

§ 9.7

   No Changes in Fiscal Year.    55

§ 9.8

   Change in the Nature of Business.    55

§ 9.9

   No Restrictions.    55

§ 9.10

   No Stock Repurchase.    55 § 10.    FINANCIAL COVENANTS.    56

§ 10.1

   Debt Service Coverage Ratio.    56

§ 10.2

   Funded Debt to EBITDA Ratio.    56

§ 10.3

   Quick Ratio.    56

§ 10.4

   Capital Expenditures.    56

 

{B1036286; 2}-3-



--------------------------------------------------------------------------------

§ 11.    GUARANTIES; PLEDGE OF CERTAIN STOCK.    56

§ 11.1

   Guaranties.    56

§ 11.2

   Pledge of Stock of Boomerang Tracking, Inc. and LoJack Equipment Ireland
Limited.    57

§ 11.3

   Further Assurances.    58 § 12.    EVENTS OF DEFAULT; ACCELERATION.    58

§ 12.1

   Events of Default and Acceleration.    58

§ 12.2

   Remedies Upon Event of Default.    60

§ 12.3

   Judgment Currency.    61

§ 12.4

   Distribution of Collateral Proceeds.    61 § 13.    ADMINISTRATIVE AGENT.   
62

§ 13.1

   Appointment and Authority.    62

§ 13.2

   Rights as Lender.    62

§ 13.3

   Exculpatory Provisions.    62

§ 13.4

   Reliance by Administrative Agent.    63

§ 13.5

   Delegation of Duties.    63

§ 13.6

   Resignation of Administrative Agent.    64

§ 13.7

   Non-Reliance on Administrative Agent and the Other Lenders.    64

§ 13.8

   No Other Duties, etc.    64

§ 13.9

   Payments to Administrative Agent.    65 § 14.    MISCELLANEOUS.    65

§ 14.1

   Setoff Rights.    65

§ 14.2

   Attorney Costs; Expenses.    66

§ 14.3

   Indemnification.    66

§ 14.4

   Representations and Warranties.    67

§ 14.5

   Payments; Set Aside.    67

§ 14.6

   Successors and Assigns; Participations.    67

§ 14.7

   Notices and Other Communications; Facsimile Copies.    70

§ 14.8

   Cumulative Remedies; Captions; Counterparts.    71

§ 14.9

   USA Patriot Act Notice.    71

§ 14.10

   Entire Agreement; Etc.    71

§ 14.11

   Consents; Amendments; Waivers; Etc.    71

§ 14.12

   Concerning Joint and Several Liability.    72

§ 14.13

   Governing Law.    75

§ 14.14

   Waiver of Jury Trial.    75

§ 14.15

   Severability.    75

 

{B1036286; 2}-4-



--------------------------------------------------------------------------------

           EXHIBITS EXHIBIT A    Form of Assumption and Assignment EXHIBIT B   
Form of Revolving Credit Loan Request EXHIBIT C    Form of Security Agreement
EXHIBIT D    Form of Swing Line Loan Request EXHIBIT E    Form of Compliance
Certificate EXHIBIT F    Form of Instrument of Accession EXHIBIT G    Form of
Joinder Agreement            SCHEDULES SCHEDULE 1    Borrowers and Guarantors
SCHEDULE 2    Lenders; Commitments; Applicable Percentages SCHEDULE 2.1   
Authorized Representatives SCHEDULE 3    Lending Offices SCHEDULE 4    Mandatory
Cost SCHEDULE 9.1    Indebtedness SCHEDULE 9.2    Liens SCHEDULE 14.7   
Addresses for Notices



--------------------------------------------------------------------------------

MULTICURRENCY REVOLVING CREDIT AGREEMENT

This MULTICURRENCY REVOLVING CREDIT AGREEMENT is made as of the 29th day of
December 2009 (the “Credit Agreement” or this “Agreement”), by and among LOJACK
CORPORATION, a corporation organized under the laws of the Commonwealth of
Massachusetts (“LoJack”), and the Subsidiaries listed on Schedule 1 attached
hereto (collectively with LoJack, and together with the other Persons that from
time to time become Borrowers pursuant to the provisions hereof, the
“Borrowers”), the Guarantors listed on Schedule 1 attached hereto (collectively
with the other Persons that from time to time become Guarantors pursuant to the
provisions hereof, the “Guarantors”), the Lenders (as hereinafter defined), RBS
CITIZENS, N.A., a national banking association, as Administrative Agent for
itself and each of the other Lenders from time to time party to this Agreement
and Lead Arranger and TD BANK, N.A., a national banking association, as Issuing
Bank.

§ 1. DEFINITIONS AND RULES OF INTERPRETATION.

§ 1.1 Definitions.

The following terms have the meanings set forth in this § 1 or elsewhere in the
provisions of this Credit Agreement referred to below:

Acceding Lender. Has the meaning set forth in § 2.1.8(c).

Accountants. Has the meaning set forth in §8.4(a).

Acquired Entity or Business. Any Person, property, business or asset acquired by
the Borrowers or any Subsidiary in connection with any Permitted Acquisition.

Additional Pledge Agreement. Has the meaning set forth in § 11.2(b).

Additional Pledged Equity. Has the meaning set forth in § 11.2(b).

Additional Pledged Foreign Subsidiary. Has the meaning set forth in § 11.2(b).

Adjustment Date. The first day of the month immediately following the month in
which a Compliance Certificate is to be delivered by the Borrowers pursuant to
§8.5(e).

Adjusted Eurodollar Rate. Means, relative to any Eurodollar Rate Loan to be
made, continued or maintained as, or converted into, a Eurodollar Rate Loan for
any Interest Period, a rate per annum (rounded upwards if necessary, to the 1/16
of 1%) equal to the sum of (a) (x) the Eurodollar Rate for such Interest Period
divided by (y) a percentage equal to one hundred percent (100%) minus the
Eurodollar Reserve Percentage, plus (b) in the case of Revolving Credit Loans by
a Lender from its office or branch in the United Kingdom (except for Revolving
Credit Loans to any Borrowers denominated in Dollars), the Mandatory Cost.

Administrative Agent. RBS Citizens, N.A. in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

Affiliate. Means with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. Without limiting the
generality of the foregoing, a Person shall be deemed to be an Affiliate if such
other Person possesses, directly or indirectly, power to vote ten (10%) percent
or more of the securities having ordinary voting power for the election of
directors, managing general partners or the equivalent.

 

{B1036286; 2}-1-



--------------------------------------------------------------------------------

Agreement. Means this Credit Agreement, including the Schedules and Exhibits
hereto.

Agreement Currency. Has the meaning set forth in §12.3.

Aggregate Commitments. Means the sum of all of the Commitments.

Alternative Currency. Means Euros, British Pounds Sterling, Yen, Canadian
Dollars and any other major foreign currency acceptable to the Lenders.

Alternative Currency Equivalent. Means, at any time, with respect to any amount
denominated in U.S. Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent, at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with U.S. Dollars.

Alternative Currency Sublimit. Means, as of the Closing Date, the Dollar
Equivalent of Twenty Five Million Dollars ($25,000,000).

Approved Fund. Means any Fund that is administered or managed by (a) the Lender
or (b) an Affiliate of the Lender.

Applicable Percentage. Means, as the context requires, (i) with respect to the
Aggregate Commitments, each Lender’s percentage share of the Aggregate
Commitments, (ii) with respect to the Revolving Credit Loans, each Lender’s
percentage share of the Revolving Credit Commitment, and (iii) with respect to
the Letters of Credit, each Revolving Credit Lender’s percentage share of the
L/C Obligations, L/C Advances and L/C Borrowings, as each of the foregoing items
(i) - (iii) is set forth immediately opposite such Lender’s name on Schedule 2
hereto.

Applicable Margin. For each period commencing on an Adjustment Date through the
date immediately preceding the next Adjustment Date (each a “Rate Adjustment
Period”), the Applicable Margin shall be the applicable margin set forth below
with respect to the Consolidated Funded Debt to Consolidated EBITDA Ratio, as
determined for the Reference Period of the Borrowers and their Subsidiaries
ending on the fiscal quarter ended immediately prior to the applicable Rate
Adjustment Period:

 

Level

 

Consolidated Funded

Debt to Consolidated

EBITDA Ratio

 

Applicable Margin

For Eurodollar Rate

Loans and Standby

Letters of Credit

 

Applicable Margin

For Base Rate

Loans

 

Commitment Fee

I

  > 1.75:1   3.250%   1.000%   0.500%

II

  > 1.25:1 and < 1.75:1   3.000%   0.500%   0.500%

III

  < 1.25:1   2.750%   0.000%   0.500%

Notwithstanding the foregoing, (a) for the Revolving Credit Loans, the Letter of
Credit and the Commitment Fee payable during the period commencing on the
Closing Date through the date immediately preceding the first Adjustment Date to
occur after the fiscal quarter ending March 31, 2010, the Applicable Margin
shall be the Applicable Margin set forth in Level I above. In the event that the

 

{B1036286; 2}-2-



--------------------------------------------------------------------------------

Compliance Certificate required to be delivered pursuant to §8.5(e) is not
delivered when due, then during the period from the next Business Day after the
date on which such Compliance Certificate was required to be delivered until the
next Business Day after the Compliance Certificate is delivered by the Borrowers
to the Administrative Agent, the “Applicable Margin” shall be deemed to be the
highest percentage set forth in the above table.

Assignment and Assumption. Means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by §14.6), and accepted by the Administrative Agent, in substantially
the form of Exhibit A or any other form approved by the Administrative Agent.

Attorney Costs. Means all reasonable fees, expenses and disbursements of any law
firm or other external counsel incurred by the Administrative Agent.

Auto-Renewal Letter of Credit. Has the meaning set forth in §2.2.2(c).

Available Revolving Credit Commitment. Means, at any time, the Aggregate
Commitments in respect of the Revolving Credit Facility then in effect minus the
Revolving Credit Exposure at such time. For purposes of calculating the
Available Revolving Credit Commitment with respect to Revolving Credit Loans in
Alternative Currencies, the Administrative Agent shall use the Dollar Equivalent
of such Alternative Currency, calculated on the basis of the Spot Rate for such
Alternative Currency, on or as of the most recent Revaluation Date provided for
in § 1.3(a).

Bank Product Obligations. Every obligation of each Borrower and its Subsidiaries
under and in respect of any one or more of the following types of services or
facilities extended to such Borrower or such Subsidiary by the Lender or
Affiliate of the Lender: (i) credit and purchase cards, (ii) cash management or
related services, including, without limitation, controlled disbursement
services, and (iii) agreements for treasury management services, including,
without limitation, intraday credit, Automated Clearing House (ACH) services,
foreign exchange services, daylight overdrafts and zero balance arrangements.

Base Rate. Means a rate per annum equal to the rate of interest announced by the
Administrative Agent in Boston, Massachusetts from time to time as its “Prime
Rate.” Any change in the Base Rate shall be effective immediately from and after
such change in the Base Rate. Interest accruing by reference to the Base Rate
shall be calculated on the basis of actual days elapsed and a 360-day year. The
Borrowers acknowledge that the Administrative Agent may make loans to its
customers above, at or below the Base Rate.

Base Rate Loans. Means the Revolving Credit Loans bearing interest calculated by
reference to the Base Rate.

Boomerang. Has the meaning set forth in §11.2(a).

Borrowers. Means any Borrower listed on Schedule 1 hereto as of the date hereof
or designated as a Borrower pursuant to §8.9(b).

Business Day. Means any day that is not a Saturday, Sunday or other day on which
commercial banks in Boston, Massachusetts are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Rate
Loan denominated in any Alternative Currency, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in such Alternative
Currency in the London interbank market or the principal financial center of the
country in which payment or purchase of

 

{B1036286; 2}-3-



--------------------------------------------------------------------------------

such Alternative Currency can be made (and, if the Revolving Credit Loan or
Letters of Credit which are the subject of a borrowing, drawing, payment,
reimbursement or rate selection are denominated in Euro, the term “Business Day”
shall also exclude any day on which the TARGET payment system is not open for
the settlement of payments in euro).

Capital Assets. Means fixed assets, both tangible (such as land, buildings,
fixtures, machinery, software and equipment) and intangible (such as patents,
copyrights, trademarks, franchises and good will).

Capital Expenditures. Means amounts paid or indebtedness incurred by any Person
in connection with the purchase or lease by such Person of Capital Assets that
would be required to be capitalized and shown on the balance sheet of such
Person in accordance with GAAP.

Capital Lease. Means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any property (whether real, personal or
mixed) by such Person as lessee that has been or should be accounted for as a
capital lease on a balance sheet of such Person prepared in accordance with
GAAP.

Capital Stock. Means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

Capitalized Lease Obligations. Means, at any time, with respect to any Capital
Lease, any lease entered into as part of any sale and leaseback transaction of
any Person or any synthetic lease, the amount of all obligations of such Person
that is (or that would be, if such synthetic lease or other lease were accounted
for as a Capital Lease) capitalized on a balance sheet of such Person prepared
in accordance with GAAP.

Cash Collateralize. Means, with respect to any Letter of Credit, to pledge and
deposit with or to the Administrative Agent, for the benefit of the Issuing
Bank, cash as collateral for the L/C Obligations pursuant to documentation in
form and substance satisfactory to the Administrative Agent and the Issuing
Bank.

Change of Control. Means any of (a) the acquisition by any “person” or “group”
(as such terms are used in sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended) at any time of beneficial ownership of 40% or more of
the outstanding capital stock or other equity interests of LoJack on a
fully-diluted basis, or (b) the failure of individuals who are members of the
board of directors (or similar governing body) of LoJack on the Closing Date
(together with any new or replacement directors whose initial nomination for
election was approved by a majority of the directors who were either directors
on the Closing Date or previously so approved) to constitute a majority of the
board of directors (or similar governing body) of LoJack.

Change in Law. Means the occurrence, after the date of this Agreement, of any of
the following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

Closing Date. Means the date of this Agreement or such later Business Day upon
which each condition described in § 6 shall have been satisfied in a manner
satisfactory to or waived by the Administrative Agent in its sole discretion.

 

{B1036286; 2}-4-



--------------------------------------------------------------------------------

Collateral. Has the meaning set forth in the Security Agreement and the
Intellectual Property Security Agreements, including, but not limited to 65% of
the outstanding voting stock of LoJack Ireland and 100% of the outstanding
voting stock of Boomerang or any other Subsidiary of Grantors listed on Schedule
5 of the Security Agreement from time to time.

Code. Means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and any regulations promulgated thereunder.

Commitment. Means each Revolving Credit Lender’s commitment to make Revolving
Credit Loans to the applicable Borrowers and participate in the issuance,
extension and renewal of Letters of Credit, as set forth in § 2 hereof in an
aggregate amount, at any one time outstanding, not to exceed the amount set
forth with respect to such Lender in Schedule 2 hereto or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

Commitment Fee. Has the meaning set forth in § 5.4(b).

Compliance Certificate. Has the meaning set forth in § 8.5(e).

Consolidated or consolidated. Means, with reference to any term defined herein,
that term as applied to the accounts of LoJack and its Subsidiaries consolidated
in accordance with GAAP.

Consolidated Capital Expenditures. Means the amount expended by the Borrowers
and their Subsidiaries on a consolidated basis for Capital Expenditures,
exclusive of any amounts paid for Permitted Acquisitions.

Consolidated Current Assets. Means, with respect to any Person at any date, the
total Consolidated current assets of such Person as determined in accordance
with GAAP.

Consolidated Current Liabilities. Means, with respect to any Person at any date,
all liabilities of such Person and its Subsidiaries at such date that should be
classified as current liabilities on a Consolidated balance sheet of such Person
as determined in accordance with GAAP. The calculation of Consolidated Current
Liabilities shall include the outstanding amount of all L/C Obligations and
Revolving Credit Loans on such date.

Consolidated EBITDA. Means, for any period, for the Borrowers and their
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period

plus: (a) the following to the extent deducted in calculating such Consolidated
Net Income:

(i) consolidated interest charges for such period,

(ii) the provision for federal, state, provincial, local and foreign income
taxes payable by the Borrowers and their Subsidiaries for such period,

(iii) the amount of depreciation and amortization expense deducted in
determining such Consolidated Net Income,

(iv) non-cash charges for stock based compensation,

(v) non-cash extraordinary and unusual or non-recurring writedowns or writeoffs,
which shall include any non-cash writedowns of goodwill and intangible assets,

 

{B1036286; 2}-5-



--------------------------------------------------------------------------------

minus (b) any extraordinary, unusual, non-recurring or non-operating gains;

all calculated for the Borrower and its Subsidiaries in accordance with GAAP on
a consolidated basis.

For the purposes of determining Consolidated EBITDA for the relevant period, the
following one-time legal/settlement expenses and severance costs may be added to
the Consolidated Net Income for such period to the extent otherwise deducted in
calculating Consolidated Net Income: (i) $595,000 for the quarter ending
March 31, 2009; (ii) $305,000 for the quarter ending June 30, 2009; and
(iii) $22,026,000 for the quarter ending September 30, 2009.

Consolidated Funded Debt. Means, as of any date of determination, for the
Borrowers and their Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including the Obligations hereunder, but excluding in any
event the net obligations of the Borrowers under any Swap Contract) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all direct
obligations arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments,
(d) without duplication, all Guarantees with respect to outstanding Indebtedness
of the types specified in clauses (a) through (d) above of Persons other than
the Borrowers or any Subsidiary; and (e) all Indebtedness of the types referred
to in clauses (a) through (d) above of any partnership or joint venture (other
than a joint venture that is itself a corporation or limited liability company)
in which any Borrower or a Subsidiary is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to such Borrower or such
Subsidiary.

Consolidated Net Income (or Deficit). Means the consolidated net income (or
deficit) of the Borrowers, after deduction of all expenses, taxes, and other
proper charges, determined in accordance with GAAP.

Consolidated Total Interest Expense. Means, for any period, the aggregate amount
of interest expense of the Borrowers on a consolidated basis during such period
on all Indebtedness of the Borrowers determined on a consolidated basis
outstanding during all or any part of such period.

Contractual Obligation. Means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

Control. Means the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.

Controlled Group. Has the meaning set forth in §7.16 hereof.

Copyrights. Means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights in
works of authorship of any type and all mask works, database and design rights,
whether or not registered or published, all registrations and recordations
thereof and all applications in connection therewith.

Country Risk Event. Means (a) any law, action or failure to act by any
Governmental Authority in any Borrower’s or Letter of Credit beneficiary’s
country which has the effect of: (i) changing the obligations under the relevant
Letter of Credit, the Credit Agreement or any of the other Loan Documents as
originally agreed or otherwise creating any additional liability, cost or
expense to

 

{B1036286; 2}-6-



--------------------------------------------------------------------------------

the Issuing Bank, the Lenders or the Administrative Agent, (ii) changing the
ownership or control by such Borrower or Letter of Credit beneficiary of its
business, or (iii) preventing or restricting the conversion into or transfer of
the applicable Alternative Currency; (b) force majeure; or (c) any similar event
which, in relation to (a), (b) and (c), directly or indirectly, prevents or
restricts the payment or transfer of any amounts owing under the relevant Letter
of Credit in the applicable Alternative Currency into an account designated by
the Administrative Agent or the Issuing Bank and freely available to the
Administrative Agent or the Issuing Bank.

Credit Agreement. Means this Credit Agreement, including the Schedules and
Exhibits hereto, as the same may be amended, restated or otherwise modified from
time to time.

Credit Extension. Means, as the context requires, a borrowing of a Revolving
Credit Loan or the continuation of or conversion into a Eurodollar Rate Loan or
an L/C Credit Extension.

Debt Service Coverage Ratio. Means, with respect to any Person for any period,
the ratio of (a) Consolidated EBITDA minus Consolidated Capital Expenditures of
such Person for such period, minus federal, state, provincial, local and foreign
income taxes actually paid during such period, minus Distributions, to (b) the
sum of (i) Consolidated Total Interest Expense of such Person plus (ii) the
current portion of long-term Indebtedness. The current portion of such
Indebtedness will mean the principal required to be paid on such Indebtedness
during the upcoming 12 month period, but excluding principal payments in respect
of the Revolving Credit Loans and any L/C Obligations.

Default. Any Event of Default or event or condition that with the giving of
notice or lapse of time or both would become an Event of Default.

Defaulting Lender. Means any Lender that (a) has failed to fund any portion of
the Revolving Credit Loans or participations in L/C Obligations required to be
funded by it hereunder within one Business Day of the date required to be funded
by it hereunder, (b) has otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within one Business Day of the date when due, unless the subject of a good faith
dispute, or (c) has been deemed insolvent or become the subject of a bankruptcy
or insolvency proceeding.

Default Rate. Has the meaning set forth in §5.7.

Disclosure Letter. Has the meaning set forth in §7.2.

Distribution. Means any dividend, return of capital, distribution or any other
payment, whether direct or indirect (including through the use of hedging
agreements, the making, repayment, cancellation or forgiveness of Indebtedness
and similar Contractual Obligations) and whether in cash, securities or other
property, on account of any stock or stock equivalent of any Loan Party, in each
case now or hereafter outstanding, including with respect to a claim for
rescission of a sale of such stock or stock equivalent, excluding, however, in
each case, any dividend, return of capital, distribution or any other payment to
LoJack or any wholly-owned subsidiary thereof.

Dollar Equivalent. Means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any Alternative
Currency, the equivalent amount thereof in Dollars as determined by the
Administrative Agent, through its principal foreign exchange trading office as
of the date as of which the foreign exchange computation is made.

Dollars or U.S. $. Means dollars in lawful currency of the United States of
America.

 

{B1036286; 2}-7-



--------------------------------------------------------------------------------

Drawdown Date. Means the date on which any Revolving Credit Loan is made or is
to be made, and the first day of any Interest Period.

Drawing Amount. Means the maximum aggregate amount that the beneficiaries may at
any time draw under outstanding Letters of Credit, as such aggregate amount may
be reduced from time to time pursuant to the terms of the Letters of Credit.

Effective Date. Means the date on which the initial Revolving Credit Loans are
made hereunder.

Eligible Assignee. Means (a) a Lender; (b) an Affiliate of the Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and the Issuing Bank; and (ii) the Borrowers
(such approval not to be unreasonably withheld or delayed); provided that the
Borrowers approval shall not be required if an Event of Default has occurred and
is continuing. “Eligible Assignee” shall not include any of the Borrowers or any
of the Borrowers’ Affiliates or Subsidiaries.

EMU Legislation. Means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

Environmental Laws. Means, with respect to any applicable jurisdictions, the
federal, state, provincial, municipal, local and foreign laws, principles of
common law or civil law, regulations, by-laws, guidelines and codes, as such
laws, principles, regulations, by-laws and guidelines and codes may be amended
from time to time, as well as orders, decrees, judgments, seizures or
injunctions issued, promulgated, approved or entered thereunder relating to
pollution, protection of the environment, or protection of the public from
pollution or employee health and safety, including, but not limited to the
Release or threatened Release of Hazardous Substances into the environment or
otherwise relating to the presence, manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous Substances.

ERISA. Means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

Euro or EUR. Means the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

Eurodollar Breakage Fee. Has the meaning set forth in § 5.9(a).

Eurodollar Business Day. Means any Business Day on which commercial banks are
open for international business (including dealings in Dollar deposits) in
London, England or such other Eurodollar interbank market as may be selected by
the Lender in its sole discretion acting in good faith.

Eurodollar Rate Loans. Means Revolving Credit Loans bearing interest calculated
by reference to the Eurodollar Rate.

Eurodollar Rate. Means, relative to any Interest Period, (a) for Eurodollar Rate
Loans denominated in Dollars, the offered rate for deposits of U.S. Dollars in
an amount approximately equal to the amount of the requested Eurodollar Rate
Loan for a term coextensive with the designated Interest Period which the
British Bankers’ Association fixes as its LIBOR rate, and (b) for Eurodollar
Rate Loans denominated in any Alternative Currency, the offered rate for
deposits of such Alternative Currency in an amount approximately equal to the
amount of the requested Eurodollar Rate Loan for a term coextensive with the
designated Interest Period shown in the appropriate page of Reuters Monitor
Money Rates Service (or any successor thereto providing rate quotations

 

{B1036286; 2}-8-



--------------------------------------------------------------------------------

comparable to those currently provided by such service, as determined by the
Administrative Agent in its commercially reasonable discretion) which the
British Bankers’ Association fixes as its LIBOR rate for such Alternative
Currency, in each case, as of 11:00 a.m. London time on the day which is two
London Banking Days prior to the beginning of such Interest Period. If such day
is not a London Banking Day, the Eurodollar Rate shall be determined on the next
preceding day which is a London Banking Day. If for any reason the
Administrative Agent cannot determine such offered rate by the British Bankers’
Association, the Administrative Agent may, in its discretion, select a
replacement index based on the arithmetic mean of the quotations, if any, of the
interbank offered rate by first class banks in London or New York for deposits
in comparable amounts, currencies and maturities.

Eurodollar Reserve Percentage. Means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the FRB, the Financial Services
Authority of England, the European Central Bank or other Governmental Authority
for any category of deposits or liabilities customarily used to fund loans in
such currency, expressed in the case of each such requirement as a decimal. Such
reserve percentages shall, in the case of Dollar denominated Revolving Credit
Loans, include those imposed pursuant to Regulation D of the FRB. Eurodollar
Loans shall be deemed to be subject to such reserve, liquid asset or similar
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under any applicable law,
rule or regulation, including Regulation D. The Eurodollar Reserve Percentage
shall be adjusted automatically on and as of the effective date of any change in
any reserve, liquid asset or similar requirement.

Event of Default. Has the meaning set forth §12.1.

Excluded Taxes. Means, with respect to the Administrative Agent, any Lender, the
Issuing Bank or any other recipient of any payment to be made by or on account
of any obligation of any Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which such Borrower is located and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by any Borrower under
§ 5.14), any withholding tax that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party hereto (or designates a
new lending office) or is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with § 5.14,
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from such Borrower with respect to such withholding
tax pursuant to § 5.13.

Existing Credit Facility. Means the credit facility and term loan in place as of
the date of this Agreement pursuant to that certain Multicurrency Revolving
Credit and Term Loan Agreement dated as of July 20, 2007 by and among LoJack
Corporation, the U.S. Borrowers, Canadian Borrowers, Foreign Borrowers and
Guarantors party thereto and RBS Citizens, N.A., as Lender Administrative Agent,
Lead Arranger and Issuing Bank, Royal Bank of Canada as the Canadian Lender and
the lending institutions party thereto, as amended by that certain Waiver
Agreement dated as of September 22, 2009.

Existing Letters of Credit. Means the standby letters of credit issued by RBS
Citizens, N.A. to LoJack on January 13, 2004 (L/C Number S901249) and
February 22, 2005 (L/C Number S902234).

 

{B1036286; 2}-9-



--------------------------------------------------------------------------------

Federal Funds Rate. Means, for any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to the Administrative
Agent on such day on such transactions as determined by the Administrative
Agent.

FRB. Means the Board of Governors of the Federal Reserve Systems of the United
States.

Foreign Lender. Means, with respect to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes. For purposes of this definition, the
United States of America, each State thereof and the District of Columbia shall
be deemed to constitute a single jurisdiction.

Foreign Subsidiary/Foreign Subsidiaries. Means, any Subsidiary of any of the
Borrowers not organized under the laws of the United States or any state thereof
existing as of the date hereof or which is acquired or created after the date
hereof.

Fund. Means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

Funded Debt to EBITDA Ratio. Has the meaning set forth in §10.2.

Generally accepted accounting principles or GAAP. Means the generally accepted
accounting principles in the United States set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or such other principles as may be approved by a
significant segment of the accounting profession in the United States that are
applicable to the circumstances as of the date of determination, consistently
applied.

Governmental Authority means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

Guarantee. Means as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other

 

{B1036286; 2}-10-



--------------------------------------------------------------------------------

Person, whether or not such Indebtedness or other obligation is assumed by such
Person. For purposes of calculating Indebtedness, the amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith. The term “Guarantee” as a verb has a corresponding
meaning.

Guarantor; Guaranty. Has the meaning set forth in the Preamble.

Hazardous Substances. Means any waste, contaminant, pollutant, hazardous
substance, toxic substance, hazardous waste, special waste, industrial substance
or waste, radio-active materials, petroleum or petroleum-derived substance or
waste, or any constituent or combination of any such substance or waste, which
substance, contaminant, pollutant or material or waste is or shall hereafter
become regulated under, governed by, or defined by any Environmental Law.

Honor Date. Means the date of any payment by the Issuing Bank under a Letter of
Credit.

Immaterial Foreign Subsidiary. Means a Foreign Subsidiary designated as such by
LoJack, provided, that (a) none of the obligations or Indebtedness of such
Foreign Subsidiary are Guaranteed by LoJack, any of the Borrowers and/or any
Guarantor, and (b) after giving effect to such designation, the aggregate net
tangible assets (excluding therefrom any shares or all of the equity interests
held by any designated Foreign Subsidiary in another Foreign Subsidiary) of all
Foreign Subsidiaries so designated does not exceed the Dollar Equivalent of
$2,000,000 and the EBITDA for such Foreign Subsidiary does not represent more
than five percent (5%) of Consolidated EBITDA.

Increase Closing Date. Has the meaning set forth in § 2.1.8(d).

Indebtedness. Means as to any Person at a particular time, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) for the purposes of §§ 12.1(f) and 9.1 only, net obligations of such Person
under any Swap Contract or similar type of agreement;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse; and

(f) all Guarantees of such Person in respect of any of the foregoing.

 

{B1036286; 2}-11-



--------------------------------------------------------------------------------

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

Indemnified Taxes. Means Taxes other than Excluded Taxes.

Indemnified Liabilities. Has the meaning set forth §14.3.

Indemnitees. Has the meaning set forth §14.3.

Instrument of Accession. Has the meaning set forth in § 2.1.8(c).

Intellectual Property. Means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Trademarks, Internet Domain Names, Trade Secrets and IP Licenses.

Intellectual Property Security Agreements. Means those certain intellectual
property security agreements dated as of the date hereof by and between the
Administrative Agent and Borrowers relating to each Borrower’s respective
Copyrights, Patents and Trademarks.

Interest Payment Date. Means (a) as to any Eurodollar Rate Loan having an
Interest Period of three months or less, the last Business Day of such Interest
Period, and (b) as to any Base Rate Loan, the last day of the calendar month
with respect to interest accrued during such calendar month, including, without
limitation, the calendar month which includes the Drawdown Date of such Base
Rate Loan.

Interest Period. Means, with respect to each Eurodollar Rate Loan,
(i) initially, the period commencing on the Closing Date and ending one (1), two
(2), or three (3) months thereafter, as the case may be, or, subject to currency
requirements to the extent that the Revolving Credit Loan is made in an
Alternative Currency, six (6) months, as the applicable Borrower may select; and
(ii) thereafter, the period commencing on the last day of the preceding Interest
Period, and ending one (1), two (2), or three (3) months thereafter, as the case
may be, or, subject to currency requirements to the extent that the Revolving
Credit Loan is made in an Alternative Currency, six (6) months, as the
applicable Borrower may select; provided that all of the foregoing provisions
relating to Interest Periods are subject to the following:

(a) Interest Periods for Eurodollar Rate Loans in connection with which any
Borrower has or may incur hedging obligations with any of the Lenders shall be
of the same duration as the relevant periods set forth under the applicable
hedge contract.

(b) if any Interest Period with respect to a Eurodollar Rate Loan would
otherwise end on a day that is not a Eurodollar Business Day, that Interest
Period shall be extended to the next succeeding Eurodollar Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the immediately
preceding Eurodollar Business Day;

(c) any Interest Period relating to any Eurodollar Rate Loan that begins on the
last Eurodollar Business Day of a calendar month (or on a day for which there is
no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Eurodollar Business Day of a calendar
month; and

 

{B1036286; 2}-12-



--------------------------------------------------------------------------------

(d) any Interest Period relating to any Revolving Credit Loan that would
otherwise extend beyond the Maturity Date shall end on the Maturity Date.

Notwithstanding the foregoing, if an Event of Default has occurred and is
continuing, the Interest Period shall be one (1) month or such other period as
approved by the Administrative Agent.

Internet Domain Names. Means all rights, title and interests (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
Internet domain names.

Inventory Means any “inventory,” as such term is defined in the Code, now owned
or hereafter acquired by any Loan Party, wherever located, and in any event
including inventory, merchandise, goods and other personal property that are
held by or on behalf of any Loan Party for sale or lease or are furnished or are
to be furnished under a contract of service, or that constitute raw materials,
work in process, finished goods, returned goods, supplies or materials of any
kind, nature or description used or consumed or to be used or consumed in such
Loan Party’s business or in the processing, production, packaging, promotion,
delivery or shipping of the same, including other supplies and embedded
software.

Investment. Means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

IP Ancillary Rights. Means, with respect to any other Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.

“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title or interest in or
relating to any Intellectual Property.

Issuing Bank. Means, as applicable, (i) RBS Citizens, N.A. in its capacity as
issuer of the Existing Letters of Credit, and (ii) TD Bank, N.A., in its
capacity as issuer of all other letters of credit, or any successor issuer of
letters of credit hereunder.

Judgment Currency. Has the meaning set forth in §12.3.

Landlord Agreements. Has the meaning set forth in §6.2(k).

L/C Advance. Means, with respect to any Revolving Credit Lender, such Revolving
Credit Lender’s funding of its participation in any L/C Borrowing in accordance
with its Applicable Percentage of the Revolving Credit Commitments.

 

{B1036286; 2}-13-



--------------------------------------------------------------------------------

L/C Borrowing. Means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced pursuant to a Revolving Credit Loan.

L/C Credit Extension. Means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

L/C Obligations. Means, as of any date of determination, with respect to the
Revolving Credit Loans, the Drawing Amount of all outstanding Letters of Credit
plus the aggregate of all unreimbursed amounts in connection therewith,
including the Unreimbursed Amounts.

Lead Arranger. RBS Citizens, N.A.

Lenders. Means the Revolving Credit Lenders listed on Schedule 2 hereto and any
financial institutions which become a party hereto pursuant to the terms of §§
2.1.8 or 14.6 in their individual capacity, and “Lenders” means all of such
financial institutions.

Lending Office. Means, as to any Lender, the offices and branches of such Lender
and its Affiliates listed on Schedule 3 hereto (as may be amended from time to
time), or such other office or branch as a Lender may from time to time notify
the Borrowers and the Administrative Agent.

Letter(s) of Credit. Has the meaning set forth in § 2.2.1.

Letter of Credit Application. Means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Issuing Bank.

Letter of Credit Expiration Date. Means, with respect to each Letter of Credit,
the day that is five (5) days prior to the Maturity Date with respect to
Revolving Credit Loans (or, if such day is not a Business Day, the next
preceding Business Day).

Letter of Credit Sub-limit. Means, with respect to the Revolving Credit Loan, an
amount not to exceed $3,000,000. The Letter of Credit Sub-limit is part of, and
not in addition to, the Commitment.

Lien means any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge, or preference, priority or other
security interest or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement, and any
capitalized lease obligation having substantially the same economic effect as
any of the foregoing).

Loan Party/Loan Parties. Means, collectively, the Borrowers and the Guarantors.

Loan Documents. Means this Credit Agreement, the Notes, the Letter of Credit
Applications, the Letters of Credit, the Pledge Agreement, any Additional Pledge
Agreement, the Security Agreement, Intellectual Property Security Agreements,
UCC Financing Statements, Landlord Agreements and any other document and
instrument entered into by the Issuing Bank and any of the Loan Parties or any
of their Subsidiaries or in favor of the Issuing Bank and relating to such
Letters of Credit.

Loan Request. Has the meaning set forth in § 2.1.4.

LoJack Ireland. Has the meaning set forth in § 11.2(a).

 

{B1036286; 2}-14-



--------------------------------------------------------------------------------

London Banking Day. Means a day on which dealings in Dollar deposits are
transacted in the London interbank market.

Mandatory Cost. Has the meaning set forth in Schedule 4.

Material Adverse Effect. Means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the Loan
Parties taken as a whole, (b) a material impairment of the ability of any Loan
Party to perform its obligations under any Loan Document to which it is a party,
or (c) an adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

Material Plan. Has the meaning set forth in §12.1(h).

Maturity Date. Means, with respect to the Revolving Credit Loans, the second
(2nd) anniversary of the Closing Date.

Multiemployer Plan. Means any multiemployer plan within the meaning of
(i) Section 4001(a)(3) of ERISA or (ii) Subsection 147.1(1) of the United States
Internal Revenue Code, to which any Borrower or any related Person makes or is
obligated to make contributions, or during the preceding five (5) plan years,
has made or been obligated to make contributions.

New Money Credit Event. Means with respect to the Issuing Bank, any increase
(directly or indirectly) in the Issuing Bank’s exposure (whether by way of
additional credit or banking facilities or otherwise, including as part of a
restructuring) to any Borrower or any Governmental Authority in any Borrower’s
or any applicable Letter of Credit beneficiary’s country occurring by reason of
(i) any law, action or requirement of any Governmental Authority in such
Borrower’s or such Letter of Credit beneficiary’s country, or (ii) any request
in respect of external indebtedness of borrowers in such Borrower’s or such
Letter of Credit beneficiary’s country applicable to banks generally which
conduct business with such borrowers, or (iii) any agreement in relation to
clause (i) or (ii), in each case to the extent calculated by reference to the
aggregate Revolving Credit Exposure outstanding prior to such increase.

Notes. Means, collectively, the Revolving Credit Notes.

Notice of Purchase. Has the meaning set forth in §2.3(c).

Obligations. Means any and all indebtedness, obligations and liabilities of the
Borrowers to the Administrative Agent and the Lenders existing on the date of
this Agreement or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise,
arising or incurred under this Agreement or any of the other Loan Documents or
in respect of the Revolving Credit Loans, the Notes, any Swap Contract with any
Lenders or any Affiliate thereof, Letter of Credit Applications, Letters of
Credit, and Bank Product Obligations or any other instrument at any time
evidencing any thereof.

Organization Documents. Means (a) with respect to any corporation, the
certificate of articles of incorporation and the by-laws (or equivalent or
comparable constitutive documents with respect to any Canadian or other non-U.S.
jurisdiction); (b) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

{B1036286; 2}-15-



--------------------------------------------------------------------------------

Other Taxes. Means all present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made hereunder or under any other Loan Document or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Loan Document.

Outstanding Amount. Means (i) with respect to Revolving Credit Loans on any
date, the aggregate outstanding principal amount thereof after giving effect to
any borrowings and prepayments or repayments of Revolving Credit Loans occurring
on such date; and (ii) with respect to any L/C Obligations on any date, the
amount of such L/C Obligations on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements of outstanding unpaid drawings under any Letters of Credit or any
reductions in the maximum amount available for drawing under Letters of Credit
taking effect on such date.

Overadvance. Means, with respect to the Revolving Credit Facility, the amount by
which the Outstanding Amount of the Revolving Credit Loans exceeds the Revolving
Credit Commitment.

Patents. Means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.

Participant. Has the meaning specified in §14.6(d).

Participating Member State. Means each state so described in any EMU
Legislation.

PBGC. Means the United States Pension Benefit Guaranty Corporation and any
successor thereto.

Permit. Means any approval, consent, waiver, exemption, variance, franchise,
order, permit, certificate, authorization, certificate of authorization, right
or license or other approval of or from any Person or Governmental Authority
necessary or required by any laws, regulations, by-laws and orders, including
Environmental Laws, to properly conduct the business of the Borrower or to make
substantial use of the real and immovable property, assets, equipment and
facilities owned or leased by the Borrower.

Permitted Acquisitions. Means acquisitions of Acquired Entities or Businesses
during the two year period from and after the date hereof, with respect to which
the aggregate consideration payable by the Borrowers and their Subsidiaries for
all such acquisitions shall not exceed $2,000,000 and which meet all of the
following criteria: (i) no Default or Event of Default has occurred and is
continuing or would result therefrom; and (ii) all transactions related thereto
are consummated in accordance with applicable laws; provided, however, that any
acquisition of any Acquired Entity or Business by any Borrower or Subsidiary
that does not satisfy the foregoing criteria is permitted where (x) the Borrower
or Subsidiary obtains written consent of the Required Lenders, to be granted in
their sole and absolute discretion, and (y) if in the Lenders’ discretion the
Acquired Entity is material and is not a Foreign Subsidiary, concurrently with
the consummation of such acquisition, the acquired entity becomes a Guarantor
hereunder or, at the request of LoJack, a Borrower and executes any and all
documents and instruments reasonably required by the Administrative Agent to
that effect.

Permitted Investments. Means any investments permitted under § 9.3.

 

{B1036286; 2}-16-



--------------------------------------------------------------------------------

Person. Means any individual, corporation, partnership, trust, unincorporated
association, business, joint venture, or other legal entity, and any government
or any governmental agency or political subdivision thereof.

Plan. Means any employee benefit plan as defined in Section 3(3) of ERISA
(whether governed by the laws of the United States or otherwise).

Pledge Agreement. Has the meaning set forth in § 11.2.

Pledged Equity. Has the meaning set forth in § 11.2.

Post-Closing Increase. Has the meaning set forth in § 2.1.8(c).

Property. Means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person or in which such Person has
the right, title or interest, whether or not such property is included in the
balance sheet of such Person and its subsidiaries under GAAP.

Quick Assets. Means Consolidated Current Assets minus Inventory.

Receiver. Has the meaning set forth in § 12.1(k).

Reference Period. As of any date of determination, the period of four
(4) consecutive fiscal quarters of the Borrowers and their Subsidiaries ending
on such date, or if such date is not a fiscal quarter end date, the period of
four (4) consecutive fiscal quarters most recently ended (in each case treated
as a single accounting period).

Register. Has the meaning set forth in §14.6(c).

Related Parties. Means, with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents and advisors of such Person
and of such Person’s Affiliates.

Release. Means any release, issuance, spill, emission, leaking, pumping,
injection, deposit, disposal, discharge, dispersal, leaching or migration into
the indoor or outdoor environment or into or out of any property, including the
movement of Hazardous Substances through or in the air, soil, surface water,
ground water, or property other than in compliance with all Environmental Laws,
Permits, and Leases.

Required Lenders. Means, as of any date of determination, Lenders having more
than sixty six and two thirds percent (66 2/3%) of the sum of (a) the Aggregate
Commitments plus (b) if the commitment of each Lender to make Revolving Credit
Loans and the obligation of the Issuing Bank to make L/C Credit Extensions have
been terminated pursuant to §12.2, Lenders holding in the aggregate more than
sixty six and two thirds percent (66 2/3%) of the Total Outstandings (with the
aggregate amount of each Lender’s risk participation and funded participation in
L/C Obligations being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders; and provided, further,
that in the event that there are only two Lenders, “Required Lenders” shall be
both such Lenders.

Requirements of Law. Means, with respect to any Person, collectively, the common
law and all federal, state, local, foreign, multinational or international laws,
statutes, codes, treaties, standards, rules and regulations, guidelines,
ordinances, orders, judgments, writs, injunctions, decrees (including
administrative or judicial precedents or authorities) and the interpretation or

 

{B1036286; 2}-17-



--------------------------------------------------------------------------------

administration thereof by, and other determinations, directives, requirements or
requests of, any Governmental Authority, in each case whether or not having the
force of law and that are applicable to or binding upon such Person or any of
its property or to which such Person or any of its property is subject.

Responsible Officer. Means the Executive Chairman, Chief Executive Officer,
President, Vice-President, Chief Financial Officer, Treasurer or Assistant
Treasurer of each Borrower. Any document delivered hereunder that is signed by a
Responsible Officer shall be conclusively presumed to have been authorized by
all necessary corporate, partnership and/or other action and such Responsible
Officer shall be conclusively presumed to have acted on behalf of the applicable
Borrower.

Revaluation Date. Means (a) with respect to any Revolving Credit Loan, each of
the following: (i) each date of a borrowing of a Eurodollar Rate Loan
denominated in an Alternative Currency, (ii) each date of a continuation of a
Eurodollar Rate Loan denominated in an Alternative Currency, and (iii) after the
occurrence of an Event of Default, such additional dates as the Administrative
Agent shall require; and (b) with respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof (solely with respect
to the increased amount), (iii) each date of any payment by the Issuing Bank
under any Letter of Credit denominated in an Alternative Currency, and
(iv) after the occurrence of an Event of Default, such additional dates as the
Issuing Bank shall require.

Revolving Credit Commitment. Means the sum of the Commitments of each Lender to
make Revolving Credit Loans and purchase participations in L/C Extensions
relating to Letters of Credit (subject to the applicable Letter of Credit
Sub-limit) in an aggregate principal amount not to exceed the Dollar Equivalent
of Thirty Million Dollars ($30,000,000) outstanding at any time, as such amount
may be adjusted from time to time in accordance with this Agreement (including,
without limitation, under §§2.1.2 or 2.1.8).

Revolving Credit Exposure. Means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Credit Loans
and L/C Obligations.

Revolving Credit Facility. Means the revolving credit loan facility provided by
the Lenders to the Borrowers.

Revolving Credit Lenders. The Lenders set forth on Schedule 2 hereto as
Revolving Credit Lenders, acting in their role as makers of Revolving Credit
Loans or as participants with respect to Letters of Credit to the Borrowers,
together with any other Person who becomes an assignee of any rights and
obligations of a Revolving Credit Lender pursuant to § 14.6 and any Acceding
Lender who becomes a Lender pursuant to § 2.1.8.

Revolving Credit Loans. Means Revolving Credit Loans made or to be made by the
Lenders to the Borrowers pursuant to §2.1 hereof.

Revolving Credit Notes. Means the promissory notes of the Borrowers evidencing
the Revolving Credit Loans dated as of the date hereof.

Secured Party. Means the Lenders, the Administrative Agent, each other
Indemnitee and any other holder of any Obligation of any Loan Party.

 

{B1036286; 2}-18-



--------------------------------------------------------------------------------

Security Agreement. Means a security agreement, in substantially the form of
Exhibit C, among the Administrative Agent, the Borrowers and Guarantors from
time to time party thereto.

Spot Rate. Means, for a currency, the rate reasonably determined by the
Administrative Agent to be the rate quoted by the Person acting in such capacity
as the spot rate for the purchase by such Person of such currency with another
currency through its principal foreign exchange trading office at approximately
11:00 a.m. Boston, Massachusetts time on the date two (2) Business Days prior to
the date as of which the foreign exchange computation is made; provided that the
Administrative Agent may obtain such spot rate from another financial
institution designated by the Administrative Agent if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency; and provided further that the Administrative Agent may use
such spot rate quoted on the date as of which the foreign exchange computation
is made in the case of any Letter of Credit denominated in an Alternative
Currency.

Subsidiary. Means any corporation, association, trust, or other business entity
of which the designated parent shall as of the date of any determination own
directly or indirectly through a Subsidiary or Subsidiaries at least a majority
of the outstanding Capital Stock or other interest entitled to vote generally.

Swap Contract. Means (a) any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

Swap Termination Value. Means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include the Administrative Agent or any
Affiliate of the Administrative Agent).

Swing Line Advances. Means a Base Rate Loan made by the Swing Line Lender
pursuant to §2.3.

Swing Line Commitment. Means zero dollars ($0.00) as of the Closing Date. Upon
written request to Administrative Agent and subject to approval of the Lenders
(to be granted in the Lenders’ sole discretion), the Borrowers may from time to
time request an increase in the Swing Line Commitment.

Swing Line Lender. RBS Citizens, N.A.

 

{B1036286; 2}-19-



--------------------------------------------------------------------------------

Swing Line Facility. Has the meaning set forth in §2.3(a).

Swing Loan Purchase Price. Has the meaning set forth in §2.3(c).

TARGET. Means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

Taxes. Means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

Total Outstandings. Means the aggregate Outstanding Amount of all Revolving
Credit Loans and L/C Obligations.

Trademarks. Means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.

Trade Secrets. Means all right, title and interest (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trade secrets
know-how and other confidential or proprietary technical, business and other
information, including manufacturing and production processes and techniques,
research and development information, technology, drawings, specifications,
designs, plans, proposals, technical data, financial, marketing and business
data, pricing, and cost information, business and marketing plans, customer and
supplier lists and information, and all rights in any jurisdiction to limit the
use or disclosure thereof.

Type. Means, with respect to a Revolving Credit Loan, its character as a Base
Rate Loan or Eurodollar Rate Loan.

UCC. Means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect in the Commonwealth of Massachusetts.

Unreimbursed Amount. Has the meaning set forth in §2.2.3(b).

U.S. Subsidiary. Means any Subsidiary that is organized under the laws of the
United States or any state thereof now existing or formed after the date hereof.

§ 1.2 Rules of Interpretation.

(a) A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms and the terms of this Agreement.

(b) The singular includes the plural and the plural includes the singular.

(c) A reference to any law includes any amendment or modification to such law.

 

{B1036286; 2}-20-



--------------------------------------------------------------------------------

(d) A reference to any Person includes its permitted successors and permitted
assigns.

(e) Accounting terms capitalized but not otherwise defined herein have the
meanings assigned to them by generally accepted accounting principles applied on
a consistent basis by the accounting entity to which they refer.

(f) The words “include”, “includes” and “including” are not limiting.

(g) Reference to a particular “§” refers to that section of this Agreement
unless otherwise indicated.

(h) The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.

§ 1.3 Exchange Rates; Currency.

(a) The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of Credit
Extensions and Outstanding Amounts denominated in Alternative Currencies. Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur. Except for purposes of financial
statements delivered by the Borrowers and the other Loan Parties hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent.

(b) Wherever in this Agreement in connection with a borrowing, conversion,
continuation or prepayment of a Eurodollar Rate Loan or the issuance, amendment
or extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Advance, Eurodollar Rate
Loan, or Letter of Credit is denominated in an Alternative Currency, such amount
shall be the relevant Alternative Currency Equivalent of such Dollar amount
(rounded to the nearest unit of such Alternative Currency, with 0.5 of a unit
being rounded upward), as determined by the Administrative Agent.

§ 1.4 Additional Alternative Currencies.

(a) The Borrowers may from time to time request that Eurodollar Rate Loans be
made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. Each
such request shall be subject to the approval of the Lenders (not to be
unreasonably withheld or delayed).

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., seven (7) Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent).

(c) Any failure by a Lender to respond to such request within the time period
specified in the preceding sentence shall be deemed to be a refusal by such
Lender to permit Eurodollar Rate Loans to be made or Letters of Credit to be
issued in such requested currency. If the Administrative Agent and the Lenders
consent to making Eurodollar Rate Loans in such requested currency, the
Administrative Agent shall so notify the Borrowers and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any borrowings of Eurodollar Rate Loans; and if all of the Lenders
consent to the issuance of

 

{B1036286; 2}-21-



--------------------------------------------------------------------------------

Letters of Credit in such requested currency, the Administrative Agent shall so
notify the Borrowers and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any Letter of
Credit issuances. If the Administrative Agent shall fail to obtain consent to
any request for an additional currency under this §1.4, it shall promptly so
notify the Borrowers.

§ 1.5 Change of Currency.

(a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
borrowing, at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

§ 2. THE MULTICURRENCY REVOLVING CREDIT FACILITY.

§ 2.1 The Revolving Credit Facility.

Subject to the terms and conditions set forth herein, the Revolving Credit
Lenders shall provide a multicurrency revolving credit facility to the Borrowers
in the form of the Revolving Credit Facility.

§ 2.1.1 Commitment to Lend Revolving Credit.

Subject to the terms and conditions set forth in this Agreement, each Revolving
Credit Lender severally agrees to lend to the Borrowers and the Borrowers may
borrow, repay, and reborrow from time to time during the period commencing on
the Closing Date and ending on the Business Day immediately preceding the
Maturity Date, upon notice by the Borrowers to the Administrative Agent given in
accordance with §2.1.4, such sums as are requested by the Borrowers in Dollars
or one or more Alternative Currencies, in an aggregate principal amount at any
time outstanding (after giving effect to the requested Revolving Credit Loan)
not to exceed such Revolving Credit Lender’s Revolving Credit Commitment;
provided that (i) the Outstanding Amount of the Revolving Credit Loans plus the
Outstanding Amount of the L/C Obligations relating to Letters of Credit shall
not exceed the Revolving Credit Commitment, (ii) the Outstanding Amount of the
Revolving Credit Loans of any Revolving Credit Lender, plus such Revolving
Credit Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations relating to Letters of Credit shall not exceed such Revolving Credit
Lender’s Revolving Credit Commitment, and (iii) the Outstanding Amount of all
Revolving Credit Loans denominated in

 

{B1036286; 2}-22-



--------------------------------------------------------------------------------

Alternative Currencies shall not exceed the Alternative Currency Sublimit. The
Revolving Credit Loans to the Borrowers shall be made pro rata in accordance
with each Revolving Credit Lender’s Applicable Percentage of the Revolving
Credit Commitment. Each request for a Revolving Credit Loan hereunder shall
constitute a representation and warranty by the Borrowers that the conditions
set forth in §6, as applicable, have been satisfied on the date of such request.

§ 2.1.2 Termination or Reduction of Revolving Credit Commitment.

The Borrowers may, upon notice to the Administrative Agent, terminate the
Revolving Credit Commitment, or from time to time permanently reduce the
Revolving Credit Commitment, whereupon the Revolving Credit Commitments of the
Revolving Credit Lenders shall be reduced pro rata in accordance with their
respective Applicable Percentage of the Revolving Credit Commitment; provided
that (i) any such notice shall be received by the Administrative Agent not later
than 1:00 p.m. (Boston time), five (5) Business Days prior to the date of
termination or reduction, (ii) any such partial reduction shall be in a minimum
amount of $1,000,000, (iii) the Borrowers shall not terminate or reduce the
Revolving Credit Commitment if, after giving effect thereto and to any
concurrent prepayments hereunder, the Outstanding Amount of the Revolving Credit
Loans plus the Outstanding Amount of all L/C Obligations relating to Letters of
Credit would exceed the Revolving Credit Commitment, (iv) if, after giving
effect to any reduction of the Revolving Credit Commitment, the Letter of Credit
Sublimit shall exceed the amount of the Revolving Credit Commitment, such Letter
of Credit Sublimit shall be automatically reduced by the amount of such excess;
and (v) if, after giving effect to any reduction of the Revolving Credit
Commitment, the Alternative Currency Sublimit shall exceed the amount of the
Revolving Credit Commitment, such Alternative Currency Sublimit shall be
automatically reduced by the amount of such excess.

§ 2.1.3 The Revolving Credit Notes.

The Revolving Credit Loans shall be evidenced by separate Revolving Credit Notes
of the Borrowers in form and substance satisfactory to the Revolving Credit
Lenders. The Revolving Credit Notes shall be payable to the order of each
Revolving Credit Lender in an amount equal to the Revolving Credit Commitment of
such Revolving Credit Lender, or, if less, the outstanding principal amount of
all Revolving Credit Loans made by such Revolving Credit Lender, plus interest
accrued thereon. Each of the Borrowers irrevocably authorizes each Revolving
Credit Lender to make or cause to be made, in connection with a Drawdown Date of
any Revolving Credit Loan or Honor Date of any Letter of Credit or at the time
of receipt of any payment of principal on the Revolving Credit Note, an
appropriate notation on such Revolving Credit Lender’s records reflecting the
making of the Revolving Credit Loan or the receipt of such payment (as the case
may be) and whether such Revolving Credit Loan was made to the Borrowers, and
will, prior to any transfer of such Revolving Credit Lender’s Revolving Credit
Note, endorse on the reverse side thereof the outstanding principal amount of
the Revolving Credit Loans evidenced thereby at the time of such transfer. The
Outstanding Amount of the Revolving Credit Loans set forth on a Revolving Credit
Lender’s record shall be prima facie evidence (absent manifest error) of the
principal amount thereof owing and unpaid to such Revolving Credit Lender, but
the failure to record, or any error in so recording, any such amount shall not
limit or otherwise affect the obligations of the Borrowers hereunder or under
the Revolving Credit Note to make payments of principal of or interest on the
Revolving Credit Note when due.

§ 2.1.4 Requests for Revolving Credit Loans.

(a) Authorized representatives of the Borrowers from time to time listed on
Schedule 2.1 hereof shall give to the Administrative Agent written notice in the
form of Exhibit B hereto (or telephonic notice confirmed in writing or a
telecopy in such form) of each Revolving Credit Loan requested hereunder (a
“Loan Request”) not later than 10:00 a.m. (Boston time) (i) on the Business Day
of the

 

{B1036286; 2}-23-



--------------------------------------------------------------------------------

proposed Drawdown Date of any Base Rate Loan which is denominated in Dollars;
(ii) three (3) Eurodollar Business Days prior to the Drawdown Date of any
Eurodollar Rate Loan, (iii) four (4) Business Days prior to the Drawdown Date
with respect to Alternative Currencies consisting of Euros, and (iv) five
(5) Business Days with respect to other Alternative Currencies.

(b) Each such Loan Request shall specify (i) the principal amount of the
Revolving Credit Loan requested, (ii) the currency in which such Revolving
Credit Loan shall be denominated; (iii) the proposed Drawdown Date of such
Revolving Credit Loan, (iv) the Interest Period for such Revolving Credit Loan
(if such Revolving Credit Loan is to be a Eurodollar Rate Loan), and (v) whether
such Revolving Credit Loan is to be a Eurodollar Rate Loan or a Base Rate Loan,
and shall include a current Loan Request. Each Revolving Credit Loan requested
shall be in a minimum amount of $100,000 or its Dollar Equivalent, and, if such
Revolving Credit Loan requested is not a Base Rate Loan, shall be irrevocable
and binding on the Borrowers, and shall obligate the Borrowers to accept the
Revolving Credit Loan requested from the Revolving Credit Lender on the proposed
Drawdown Date.

§ 2.1.5 Funds for Revolving Credit Loans.

(a) Not later than 1:00 p.m. (Boston time) on the proposed Drawdown Date of any
Revolving Credit Loan, each of the Revolving Credit Lenders will make available
to the Administrative Agent, at the Administrative Agent’s Office, in
immediately available funds denominated, as applicable, in Dollars or
Alternative Currency, the amount of such Revolving Credit Lender’s Applicable
Percentage of the requested Revolving Credit Loans. Upon receipt from each
Revolving Credit Lender of such amount, and upon receipt of the documents
required by §6, as applicable, and the satisfaction of the other conditions set
forth therein, to the extent applicable, the Administrative Agent will make
available to the applicable Borrowers, not later than 2:00 p.m. (Boston time) on
the proposed Drawdown Date, in immediately available funds, the aggregate amount
of such Revolving Credit Loans made available to the Administrative Agent by the
Revolving Credit Lenders. The failure or refusal of any Revolving Credit Lender
to make available to the Administrative Agent at the aforesaid time and place on
any Drawdown Date the amount of such Revolving Credit Lender’s Applicable
Percentage of the requested Revolving Credit Loans shall not relieve any other
Revolving Credit Lender from its several obligation hereunder to make available
to the Administrative Agent the amount of such other Revolving Credit Lender’s
Applicable Percentage of any requested Revolving Credit Loans.

(b) The Administrative Agent may, unless notified to the contrary by any
Revolving Credit Lender prior to a Drawdown Date, assume that such Revolving
Credit Lender has made available to the Administrative Agent on such Drawdown
Date the amount of such Revolving Credit Lender’s Applicable Percentage of the
Revolving Credit Loans to be made on such Drawdown Date, and the Administrative
Agent may (but shall not be required to), in reliance upon such assumption, make
available to the Borrowers a corresponding amount. If any Revolving Credit
Lender makes available to the Administrative Agent such amount on a date after
such Drawdown Date, such Revolving Credit Lender shall pay to the Administrative
Agent on demand an amount equal to the product of (i) the average computed for
the period referred to in clause (iii) below, of the weighted average interest
rate paid by the Administrative Agent for federal funds acquired by the
Administrative Agent during each day included in such period, times (ii) the
amount of such Revolving Credit Lender’s Applicable Percentage of such Revolving
Credit Loans, times (iii) a fraction, the numerator of which is the number of
days that elapse from and including such Drawdown Date to the date on which the
amount of such Revolving Credit Lender’s Applicable Percentage of such Revolving
Credit Loans shall become immediately available to the Administrative Agent, and
the denominator of which is 365. A statement of the Administrative Agent
submitted to such Revolving Credit Lender with respect to any amounts owing
under this paragraph shall be prima facie evidence (absent manifest error), of
the amount due and owing to the Administrative Agent by such Revolving Credit
Lender. If the amount of such Revolving Credit

 

{B1036286; 2}-24-



--------------------------------------------------------------------------------

Lender’s Applicable Percentage of such Revolving Credit Loans is not made
available to the Administrative Agent by such Revolving Credit Lender within
three (3) Business Days following such Drawdown Date, the Administrative Agent
shall be entitled to recover such amount from the Borrowers on demand, with
interest thereon at the rate per annum applicable to the Revolving Credit Loans
made on such Drawdown Date.

§ 2.1.6 Maturity of the Revolving Credit Loans.

The Revolving Credit Loans shall be due and payable on the Maturity Date. Each
of the Borrowers promises to pay in full in cash, on the Maturity Date, all
Revolving Credit Loans outstanding on such date, together with any and all
accrued and unpaid interest thereon and any fees and other amounts owing
hereunder with respect to the Revolving Credit Loans.

§ 2.1.7 Mandatory Repayments of the Revolving Credit Loans.

If at any time an Overadvance shall exist (whether as a result of fluctuations
in currency exchange rates with respect to the Revolving Credit Facility or
otherwise), then the applicable Borrowers shall immediately pay the amount of
such Overadvance to the Administrative Agent for application to the Revolving
Credit Loans.

§ 2.1.8 Increase in Revolving Credit Commitment.

(a) Request for Increase of Revolving Credit Commitments. Provided there exists
no Event of Default, upon written notice to Administrative Agent and subject to
the provisions of this § 2.1.8, the applicable Borrowers may from time to time
request an increase in the Revolving Credit Commitment in minimum amount of Ten
Million Dollars ($10,000,000), so long as, after giving effect thereto, the
aggregate amount of such increases does not exceed Twenty Million Dollars
($20,000,000) in the aggregate.

(b) Lender Elections to Revolving Credit Commitments Increase. The
Administrative Agent will promptly notify the Lenders following receipt of a
request by the Borrowers of an increase in the Revolving Credit Commitment. At
the time of making such request, the Borrowers (in consultation with the
Administrative Agent) shall specify the time period within which each Revolving
Credit Lender is requested to respond (which shall not, in any event, be less
than ten (10) Business Days from the date of delivery of such notice to the
Lenders). Each Revolving Credit Lender shall notify the Administrative Agent
within such time period whether or not it agrees to increase its Revolving
Credit Commitment, and, if so, whether by an amount equal to, greater than, or
less than its Revolving Percentage of such requested increase. Any Revolving
Credit Lender not responding within such time period shall be deemed to have
declined to increase its Revolving Credit Commitment.

(c) Notification by Administrative Agent; Acceding Lenders. The Administrative
Agent shall notify the Borrowers and each Lender of the Revolving Credit
Lenders’ responses to each request made hereunder. To achieve the full amount of
a requested increase and subject to the approval of the Required Lenders, to be
granted in their sole and absolute discretion, the Borrowers may also invite one
or more additional commercial banks, other recognized financial institutions or
other Persons (in each case, an “Acceding Lender”) to become party to this
Agreement as a Revolving Credit Lender by entering into an Instrument of
Accession in substantially the form of Exhibit F hereto (an “Instrument of
Accession”) with the Borrowers and the Administrative Agent and assuming
thereunder the rights and obligations of a Revolving Credit Lender hereunder,
including without limitation, commitments to make Revolving Credit Loans and
participate in the risk relating to Letters of Credit, and the Aggregate
Commitments shall be funded

 

{B1036286; 2}-25-



--------------------------------------------------------------------------------

(each such increase or funding, as the case may be, referred to as a
“Post-Closing Increase”) by the amount of such Acceding Lender’s interest all in
accordance with the provisions of this Section. The Borrowers shall indemnify
the applicable Lenders and the Administrative Agent for any cost or expense
incurred as a consequence of the reallocation of any Eurodollar Rate Loans to an
Acceding Lender pursuant to the provisions of § 5.9 hereof.

(d) Closing Date and Allocations. Upon a request by the Borrowers of an increase
in the Revolving Credit Commitments in accordance with this Section, the
Administrative Agent and the Borrowers shall determine, as applicable, the
effective date of any such increase (any such date, the “Increase Closing Date”)
and the final allocation of any such increase. The Administrative Agent shall
promptly notify the Borrowers and the Lenders (and Acceding Lenders, if any) of
the final allocation of such increase. On the Increase Closing Date, Schedule 2
hereto shall be deemed to be amended to reflect, as the case may be, (i) the
name, address and Revolving Credit Commitment of the Revolving Credit Lenders
(and, if applicable, any Acceding Lender), (ii) the Revolving Credit Commitments
(after giving effect to any Post-Closing Increase), and (iii) the changes to the
respective Applicable Percentages of the Revolving Credit Lenders.

(e) Conditions to Effectiveness of Increase of Revolving Credit Loans. As a
condition precedent to such increase in the Revolving Credit Commitments, the
Borrowers shall deliver to the Administrative Agent a certificate dated as of
the Increase Closing Date signed by a Responsible Officer of the Borrowers
(i) certifying and attaching the resolutions adopted by the applicable Borrowers
approving or consenting to such increase, and (ii) certifying that, before and
after giving effect to such increase, the applicable conditions set forth in § 6
will be satisfied. In addition, the Borrowers shall prepay any Revolving Credit
Loans outstanding on any Increase Closing Date (and pay any additional amounts
required under § 5 of this Agreement) to the extent necessary to keep the
outstanding Revolving Credit Loans ratable with any revised Applicable
Percentages in respect of Revolving Credit Loans arising from any nonratable
increase in the Commitments under this Section.

(f) Conflicting Provisions. This § 2.1.8 shall supersede any provisions in
§§ 14.1(b) or 14.11 to the contrary.

§ 2.2 Letters of Credit.

§ 2.2.1 Letters of Credit Commitment.

(a) Subject to the terms and conditions set forth herein, (i) (1) RBS Citizens,
N.A. agrees to maintain the Existing Letters of Credit as Letters of Credit from
the Closing Date until the applicable Existing Letter of Credit Expiration Date,
(2) from time to time on any Business Day during the period from the Closing
Date until the applicable Letter of Credit Expiration Date, TD Bank, N.A. agrees
to issue Letters of Credit denominated in Dollars or Alternative Currencies for
the account of any of the Borrowers under the Revolving Credit Facility (each, a
“Letter of Credit” and, together with the Existing Letters of Credit, the
“Letters of Credit”) and to amend or renew Letters of Credit previously issued
by it, in accordance with subsection (b) below, (3) each Issuing Bank agrees to
honor drafts under the Letters of Credit, and (4) TD Bank, N.A. agrees to
replace the Existing Letters of Credit in accordance with subsection (d) below;
and (ii) the Revolving Credit Lenders severally agree to participate in Letters
of Credit; provided, that the Issuing Bank shall not be obligated to make any
L/C Credit Extension with respect to any Letter of Credit if, as of the date of
such L/C Credit Extension and after giving effect to such request, (w) the
Outstanding Amount of Revolving Credit Loans plus the Outstanding Amount of L/C
Obligations relating to Letters of Credit would exceed the Revolving Credit
Commitment; (x) the Outstanding Amount of Revolving Credit Loans of any
Revolving Credit Lender plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations relating to Letters of Credit exceeds
such Lender’s Revolving Credit Commitment,

 

{B1036286; 2}-26-



--------------------------------------------------------------------------------

(y) the Outstanding Amount of L/C Obligations with respect to Letters of Credit
would exceed the applicable Letter of Credit Sublimit or (z) the Outstanding
Amount of all Revolving Credit Loans denominated in Alternative Currencies plus
the Outstanding Amount of all L/C Obligations for Letters of Credit denominated
in Alternative Currencies shall exceed the Alternative Currency Sublimit;
provided, however, if the Issuing Bank is requested to issue Letters of Credit
with respect to a jurisdiction the Issuing Bank deems, in its reasonable
judgment, may at any time subject it to a New Money Credit Event or a Country
Risk Event, the applicable Borrowers shall, at the request of the Issuing Bank,
guaranty and indemnify the Issuing Bank against any and all costs, liabilities
and losses resulting from such New Money Credit Event or Country Risk Event, in
each case in a form and substance reasonably satisfactory to the Issuing Bank.

(b) The Issuing Bank shall be under no obligation to issue any Letter of Credit
if:

(i) any order, judgment or decree of any Governmental Authority shall by its
terms purport to enjoin or restrain the Issuing Bank from issuing such Letter of
Credit, or any law applicable to the Issuing Bank or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuing Bank shall prohibit, or request that the Issuing
Bank refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon the Issuing Bank with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which the
Issuing Bank is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose upon the Issuing Bank any unreimbursed loss, cost
or expense which was not applicable on the Closing Date and which the Issuing
Bank in good faith deems material to it;

(ii) Subject to §2.2.2(c), the expiry date of such requested Letter of Credit
would occur more than twelve months after the date of issuance or last renewal;

(iii) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date;

(iv) the issuance of such Letter of Credit would violate one or more policies of
the Issuing Bank; or

(v) such Letter of Credit is in an initial amount less than $100,000, or is to
be used for a purpose other than working capital and general corporate purposes
or denominated in a currency other than Dollars or an Alternative Currency.

(c) The Issuing Bank shall be under no obligation to amend any Letter of Credit
if (i) the Issuing Bank would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (ii) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(d) TD Bank, N.A. shall use best efforts to replace the Existing Letters of
Credit within forty-five (45) days after the Closing Date; provided that such
replacement shall in any event occur no later than upon the applicable Existing
Letter of Credit Expiration Date. It is understood and agreed that RBS Citizens
shall have no obligation hereunder to renew the Existing Letters of Credit or
issue any new Letters of Credit.

 

{B1036286; 2}-27-



--------------------------------------------------------------------------------

§ 2.2.2 Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit.

(a) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the applicable Borrower delivered to the Issuing Bank in the form
of a Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of such Borrower as set forth below. Such Letter of Credit
Application must be received by the Issuing Bank not later than 1:00 p.m.
(Boston time), at least two Business Days (or such later date and time as the
Issuing Bank may agree in a particular instance in its sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be.

(i) In the case of a request for an initial issuance of a Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the Issuing Bank: (A) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (B) the amount thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; and (G) such other matters as the Issuing Bank may
require; and

(ii) in the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the Issuing Bank (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the Issuing Bank
may require in accordance with the Issuing Bank’s usual and customary practices
effective as of the time of such request.

(b) Upon the Issuing Bank’s determination that the requested issuance or
amendment is permitted in accordance with the terms hereof, then, subject to the
terms and conditions hereof, the Issuing Bank shall, on the requested date,
issue a Letter of Credit for the account of such Borrower or enter into the
applicable amendment, as the case may be, in each case in accordance with the
Issuing Bank’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit or, with respect to the Existing Letters of
Credit, upon the Closing Date, each Revolving Credit Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the Issuing
Bank a risk participation in such Letter of Credit in an amount equal to the
product of such Revolving Credit Lender’s Applicable Percentage times the face
amount of such Letter of Credit.

(c) If a Borrower so requests in any applicable Letter of Credit Application,
the Issuing Bank may, in its sole and absolute discretion, agree to issue a
Letter of Credit that has automatic renewal provisions (each, an “Auto-Renewal
Letter of Credit”); provided that any such Auto-Renewal Letter of Credit must
permit the Issuing Bank to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
in each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the Issuing Bank, the Borrowers
shall not be required to make a specific request to the Issuing Bank for any
such renewal. Once an Auto-Renewal Letter of Credit has been issued, the Issuing
Bank shall, subject to the terms and conditions set forth herein, permit the
renewal of such Letter of Credit to an expiry date not later than the applicable
Letter of Credit Expiration Date; provided, however, that the Issuing Bank shall
have no obligation to permit the renewal of any Auto-Renewal Letter of Credit at
any time if it has determined that it would have no obligation at such time to
issue such Letter of Credit in its renewed form under the terms hereof (by
reason of the provisions of §2.2.1(b) or otherwise).

(d) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the Issuing Bank will also deliver to the applicable Borrower a true
and complete copy of such Letter of Credit or amendment.

 

{B1036286; 2}-28-



--------------------------------------------------------------------------------

§ 2.2.3 Drawings and Reimbursements of Letters of Credit; Funding and Repayment
of Participations.

(a) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the Issuing Bank shall notify the
applicable Borrower and the Administrative Agent thereof. Not later than 1:00
p.m. (Boston time) on the Honor Date, such Borrower shall reimburse the Issuing
Bank through the Administrative Agent in an amount equal to the amount of such
drawing and in the same currency as such drawing.

(b) If the applicable Borrowers fail to reimburse the Issuing Bank for any
drawing under any Letter of Credit (the “Unreimbursed Amount”) on the Honor Date
as set forth in §2.2.3(a), the Administrative Agent shall promptly notify each
Revolving Credit Lender of the Honor Date, the Unreimbursed Amount and the
amount of such Revolving Credit Lender’s Applicable Percentage thereof. In such
event, the applicable Borrowers shall be deemed to have made a Loan Request for
a Base Rate Loan in Dollars to be disbursed on the Honor Date in an amount equal
to the Dollar Equivalent of the Unreimbursed Amount calculated as of the Honor
Date, without regard to the minimum and multiples specified in § 2.1.4 but
subject to the Revolving Credit Commitment and the applicable conditions set
forth in § 6. Any notice given by the Issuing Bank or the Administrative Agent
pursuant to this § 2.2.3(b) may be given by telephone if immediately confirmed
in writing, provided that the lack of such immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(c) Each Revolving Credit Lender shall, upon any notice pursuant to § 2.2.3(b),
make funds available to the Administrative Agent for the account of the Issuing
Bank at the Administrative Agent’s Office in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 1:00 p.m. (Boston time) on
the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of §2.2.3(d), each such Lender that so
makes funds available shall be deemed to have made a Base Rate Loan in Dollars
to the applicable Borrower, in such amount. The Administrative Agent shall remit
the funds so received to the Issuing Bank.

(d) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Loan because the applicable conditions set forth in §6 cannot
be satisfied or for any other reason, the applicable Borrower shall be deemed to
have incurred from the Issuing Bank an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the Issuing Bank pursuant to §2.2.3(c)
shall be deemed payment in respect of its participation in such L/C Borrowing
and shall constitute an L/C Advance from such Lender in satisfaction of its
participation obligations under this §2.2.3.

(e) Until each Revolving Credit Lender funds its Applicable Percentage of, as
the case may be, the Revolving Credit Loan or L/C Advance pursuant to this
§2.2.3 to reimburse the Issuing Bank for any amount drawn under any Letter of
Credit, interest in respect of such Lender’s Applicable Percentage of such
amount shall be solely for the account of the Issuing Bank.

(f) The obligation of each Revolving Credit Lender to make a Revolving Credit
Loan or L/C Advances to reimburse the Issuing Bank for amounts drawn under
Letters of Credit, as contemplated by this §2.2.3, shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the Issuing Bank, any of the Borrowers or any other Person for any
reason whatsoever; (ii) the occurrence or continuance of an Event of Default, or
(iii) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each such Lender’s obligation to make
Revolving Credit Loans pursuant to this §2.2.3 is subject to the applicable

 

{B1036286; 2}-29-



--------------------------------------------------------------------------------

conditions set forth in §6. No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrowers, as applicable, to reimburse
the Issuing Bank for the amount of any payment made by the Issuing Bank under
any Letter of Credit, together with interest as provided herein.

(g) If any Revolving Credit Lender fails to make available to the Administrative
Agent for the account of the Issuing Bank any amount required to be paid by such
Lender pursuant to the foregoing provisions of this §2.2.3 by the time specified
therein, the Issuing Bank shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Issuing Bank at a rate per annum equal
to the greater of the Federal Funds Rate and a rate determined by the Issuing
Bank in accordance with banking industry rules on interbank compensation. A
certificate of the Issuing Bank submitted to any Revolving Credit Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (g) shall be conclusive absent manifest error.

(h) At any time after the Issuing Bank has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with this §2.2.3, if the
Administrative Agent receives for the account of the Issuing Bank any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from a Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.

(i) If any payment received by the Administrative Agent for the account of the
Issuing Bank pursuant to §2.2.3 is required to be returned under any of the
circumstances described in §14.5 (including pursuant to any settlement entered
into by the Issuing Bank in its discretion), each Revolving Credit Lender shall
pay to the Administrative Agent for the account of the Issuing Bank its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Revolving Credit Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Revolving
Credit Lenders under this clause (i) shall survive the payment in full of the
Obligations and the termination of this Agreement.

§ 2.2.4 Letters of Credit Obligations Absolute.

(a) The obligation of the Borrowers to reimburse the Issuing Bank for each
drawing under each Letter of Credit shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, set-off, defense or other right
that the Borrowers may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the Issuing Bank, the Administrative
Agent, any of the Lenders or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;

 

{B1036286; 2}-30-



--------------------------------------------------------------------------------

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit; or

(iv) any payment by the Issuing Bank under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the Issuing Bank under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law.

(b) The applicable Borrower shall promptly examine a copy of each Letter of
Credit and each amendment thereto that is delivered to it and, in the event of
any claim of noncompliance with such Borrower’s instructions or other
irregularity, such Borrower will immediately notify the Issuing Bank in
connection thereof. Such Borrower shall be conclusively deemed to have waived
any such claim against the Issuing Bank and its correspondents unless such
notice is given as aforesaid.

§ 2.2.5 Role of Issuing Bank with Letters of Credit.

Each of the Borrowers agrees that, in paying any drawing under a Letter of
Credit, the Issuing Bank shall not have any responsibility to obtain any
document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. Each of the Borrowers hereby assumes all risks of
the acts or omissions of any beneficiary or transferee with respect to its use
of any Letter of Credit; provided, however, that this assumption is not intended
to, and shall not, preclude the Borrowers from pursuing such rights and remedies
as it may have against the beneficiary or transferee at law or under any other
agreement. None of the Issuing Bank, any of its Affiliates, any of the
respective officers, directors, employees, agents or attorneys-in-fact of the
Issuing Bank and its Affiliates, nor any of the respective correspondents,
participants or assignees of the Issuing Bank shall be liable or responsible for
any of the matters described in clause (a) of §2.2.4; provided, however, that
anything in such clauses to the contrary notwithstanding, the Borrowers may have
a claim against the Issuing Bank, and the Issuing Bank may be liable to the
Borrowers, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrowers, which the
Borrowers prove were caused by the Issuing Bank’s willful misconduct or gross
negligence or the Issuing Bank’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the Issuing Bank
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the Issuing Bank shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

§ 2.2.6 Cash Collateral for Letters of Credit.

Upon the request of the Administrative Agent, if, as of the Letter of Credit
Expiration Date or upon the occurrence and continuance of an Event of Default,
any Letter of Credit may for any reason remain outstanding and partially or
wholly undrawn, the applicable Borrowers shall immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations in respect thereto. Each of
the Borrowers hereby grants to the Administrative Agent, for the benefit of the
Issuing Bank and the Lenders, a security interest in all such cash and all
proceeds of the foregoing. Cash collateral shall be maintained in blocked,
interest bearing deposit accounts in the name of the Administrative Agent.

 

{B1036286; 2}-31-



--------------------------------------------------------------------------------

§ 2.2.7 Applicability of ISP98 and UCP to Letters of Credit.

Unless otherwise expressly agreed by the Issuing Bank and the Borrowers when a
Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance) shall apply to each standby Letter of Credit, and (ii) the rules of
the Uniform Customs and Practice for Documentary Credits, as most recently
published by the International Chamber of Commerce (the “ICC”) at the time of
issuance, shall apply to each commercial Letter of Credit.

§ 2.2.8 Letter of Credit Fees.

Each applicable Borrower shall pay to the Administrative Agent for the account
of each Revolving Credit Lender a Letter of Credit fee for each standby Letter
of Credit equal to the Applicable Margin for standby Letters of Credit times the
daily amount available to be drawn under such standby Letter of Credit. Such
standby Letter of Credit fees shall be computed on a quarterly basis in arrears
on the Dollar Equivalent of the Drawing Amount. Such standby Letter of Credit
fees shall be due and payable on the first Business Day after the end of each
March, June, September and December of each calendar year, commencing with the
first such date to occur after the issuance of such standby Letter of Credit, on
the Letter of Credit Expiration Date and thereafter on demand. Each applicable
Borrower shall pay to the Administrative Agent, for the account of the Issuing
Bank, an amount with respect to each trade Letter of Credit equal to an amount
determined by the Issuing Bank based on the Issuing Bank’s fees then in effect
for such trade Letter of Credit.

§ 2.2.9 Documentary and Processing Charges Payable to Issuing Bank for Letters
of Credit.

The applicable Borrowers shall pay to the Issuing Bank the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the Issuing Bank relating to letters of credit as from time to time
in effect. Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.

§ 2.2.10 Conflict with Letter of Credit Application.

In the event of any conflict between the terms in this Agreement and the terms
of any Letter of Credit Application, the terms in this Agreement shall control.

§ 2.3 Swing Line Facility.

(a) Subject to the terms and conditions set forth herein, and so long as no
Event of Default has occurred, authorized representatives of the Borrowers from
time to time listed on Schedule 2.1 hereof may request, pursuant to a notice in
the form of Exhibit D attached hereto, the Swing Line Lender to make, and the
Swing Line Lender may, if in its sole discretion it elects to do so, make, on
the terms and conditions hereinafter set forth and in reliance upon the
agreements of Lenders set forth in this Section 2.3, Swing Line Advances in
Dollars to the Borrowers from time to time on any Business Day prior to the
Maturity Date in an amount not to exceed the Swing Line Commitment in the
aggregate outstanding at any time (after giving effect to the Swing Line Advance
requested) (the “Swing Line Facility”). Each Swing Line Advance shall be in a
minimum amount of $100,000 or an integral multiple of $100,000 in excess thereof
and shall consist of a Base Rate Loan.

 

{B1036286; 2}-32-



--------------------------------------------------------------------------------

(b) The Borrowers hereby absolutely and unconditionally promise to repay the
outstanding principal amount of each Swing Line Advance on the earliest to occur
of: (x) the tenth day after the date on which such Swing Line Advance was made
or (y) the Maturity Date. Any Swing Line Advance not repaid on any date when due
shall be deemed to be a Revolving Credit Loan made pursuant to Section 2.1.1.

(c) In the event that any Swing Line Advance is not repaid when due, upon
conversion of such Swing Line Advance to a Revolving Credit Loan, each other
Revolving Credit Lender shall be deemed to have purchased from the Swing Line
Lender, and the Swing Line Lender shall be deemed to have sold and assigned to
each such other Revolving Credit Lender, such Revolving Credit Lender’s
Applicable Percentage of such Revolving Credit Loan as of the date of such
conversion (the “Swing Loan Purchase Price”), and upon notice from the
Administrative Agent (a “Notice of Purchase”) shall make available to the
Administrative Agent for the account of the Swing Line Lender, in immediately
available funds, an amount equal to the portion of the outstanding principal
amount of such Revolving Credit Loan to be purchased by such Revolving Credit
Lender on (i) the Business Day on which a Notice of Purchase is given, provided
that such notice is given not later than 11:00 A.M. (Boston, Massachusetts time)
on such Business Day, or (ii) the first Business Day next succeeding the date
such notice is given. If and to the extent that any such Revolving Credit Lender
shall not have so made such Revolving Credit Lender’s Swing Loan Purchase Price
available to the Administrative Agent, such Revolving Credit Lender agrees to
pay to the Administrative Agent forthwith on demand for the account of the Swing
Line Lender such amount together with interest thereon, for each day from the
date such amount was due under this subsection (iii) until the date such amount
is paid to the Administrative Agent, at the Federal Funds Rate. The obligation
of each Revolving Credit Lender to deliver to the Administrative Agent an amount
equal to its respective participation pursuant to this section shall be absolute
and unconditional and such remittance shall be made notwithstanding the
occurrence or continuation of an Event of Default or the failure to satisfy any
condition set forth in §6 of this Agreement.

§ 3. [RESERVED.]

§ 4. [RESERVED.]

§ 5. PROVISIONS RELATING TO ALL LOANS.

§ 5.1 Interest on Loans.

(a) The Outstanding Amount of the Revolving Credit Loans shall bear interest at
(i) the Base Rate plus the Applicable Margin (except for Revolving Credit Loans
in Alternative Currencies), or (ii) the Adjusted Eurodollar Rate plus the
Applicable Margin for each Interest Period, in accordance with the applicable
Borrowers’ election under §5.2. The outstanding principal amount of the Swing
Line Advances will bear interest at the applicable Base Rate plus the Applicable
Margin.

(b) Interest shall be payable in arrears (x) based on a 365/366 day year on the
Interest Payment Date for Base Rate Loans, (y) based on a 360-day year on the
Interest Payment Date for Eurodollar Rate Loans and other computations of fees
and interest, and (z) on the applicable Maturity Date with respect to each of
the Revolving Credit Loans.

 

{B1036286; 2}-33-



--------------------------------------------------------------------------------

§ 5.2 Election of Interest Rate; Notice of Election; Interest Periods; Minimum
Amounts.

At the applicable Borrowers’ option, so long as no Event of Default has occurred
and is then continuing:

(a) with respect to Revolving Credit Loans, the Borrowers may (1) elect at any
time to convert any Base Rate Loan or a portion thereof to a Eurodollar Rate
Loan, or (2) upon expiration of the applicable Interest Period, elect to
maintain an existing Eurodollar Rate Loan as such, or convert such Eurodollar
Rate Loan to a Base Rate Loan, provided that the Borrowers give notice to the
Administrative Agent pursuant to §5.2(d) hereof; and provided, further, that
Revolving Credit Loans in Alternative Currencies may not be converted to Base
Rate Loans;

(b) Each Revolving Credit Loan shall initially be the type of Revolving Credit
Loan specified prior to the making thereof and shall bear interest at the
applicable rate, determined as provided herein, until (i) in the case of a
Eurodollar Rate Loan, the end of the initial Interest Period applicable thereto;
or (ii) in the case of a Base Rate Loan, the date on which such Revolving Credit
Loan is repaid in full or the type of interest rate applicable thereto is
changed pursuant to §5.2(a); and

(c) Each Borrower may from time to time elect to change the type of interest
rate borne by any Revolving Credit Loan or, in the case of a Eurodollar Rate
Loan, continue the type of interest rate borne by such Eurodollar Rate Loan for
an additional Interest Period (subject to the following):

(i) with respect to Base Rate Loans, the election shall be effective on any
Business Day; and

(ii) with respect to Eurodollar Rate Loans, the election shall be effective on
the day following the last day of the applicable Interest Period.

(d) Three (3) Business Days prior to the conversion of any Base Rate Loan to a
Eurodollar Rate Loan, or in the case of an outstanding Eurodollar Rate Loan, the
expiration date of the applicable Interest Period, the applicable Borrower shall
give written, telex or telecopy notice in the form of Exhibit B hereto received
by the Administrative Agent not later than 10:00 a.m. (Boston time) of its
election pursuant to §5.2(a). Each such notice delivered to the Administrative
Agent shall, specify the aggregate principal amount of the Revolving Credit Loan
to be maintained as or converted to a Eurodollar Rate Loan, and the requested
duration of the Interest Period that will be applicable to such Eurodollar Rate
Loan, and shall be irrevocable and binding upon such Borrower. If the applicable
Borrower shall fail to give the Administrative Agent notice hereunder together
with all of the other information required by this §5.2(d) with respect to any
Revolving Credit Loan, whether at the end of an Interest Period or otherwise,
such Revolving Credit Loan shall be deemed to be a Eurodollar Rate Loan with an
Interest Period of one month.

(e) All Eurodollar Rate Loans shall be in a minimum amount of the Dollar
Equivalent of $100,000.

 

{B1036286; 2}-34-



--------------------------------------------------------------------------------

§ 5.3 Optional Prepayments or Repayments of the Loans.

The Borrowers shall have the right, at their election, to repay or prepay the
Outstanding Amount of the Revolving Credit Loans, as a whole or in part, at any
time without penalty or premium. The Borrowers shall give the Administrative
Agent, (a) no later than 10:00 a.m. (Boston time) on the Business Day of such
proposed prepayment or repayment of any Base Rate Loan and (b) no later than
1:00 p.m. (Boston time) three (3) Business Days prior to any proposed prepayment
or repayment of any Eurodollar Rate Loan written notice (or telephonic notice
confirmed in writing) of any proposed prepayment or repayment pursuant to this
§5.3, specifying the proposed date of prepayment or repayment of the Revolving
Credit Loans and the principal amount to be paid (in integral multiples of
$100,000); provided, that any applicable Borrowers may not make any prepayment
of any Revolving Credit Loan on a date other than the Interest Payment Date
unless, in connection with any such prepayment, such Borrowers reimburse the
Administrative Agent for the benefit of the Lenders pursuant to §5.9.

§ 5.4 Fees.

(a) The applicable Borrowers agree to pay to the Administrative Agent in cash on
the Closing Date, for the ratable account of each Lender, an upfront fee equal
to 0.500% of the sum of Revolving Credit Commitment.

(b) The applicable Borrowers agree to pay to the Administrative Agent for the
ratable account of each Lender making Revolving Credit Loans, a commitment fee
(the “Commitment Fee”), which shall accrue at the rate per annum which is equal
to the applicable percentages set forth under the heading “Commitment Fee” in
the table contained in the definition of Applicable Margin on the average daily
amount of the Available Revolving Credit Commitment of such Lender during the
period from and including the Effective Date to but excluding the date on which
such Revolving Credit Commitment terminates; provided that, if such Lender
continues to have any Revolving Credit Exposure after its Revolving Credit
Commitment terminates, then such Commitment Fee shall continue to accrue on the
amount of such Lender’s Revolving Credit Exposure from and including the date on
which its Revolving Credit Commitment terminates to but excluding the date on
which such Lender ceases to have any Revolving Credit Exposure. Accrued
Commitment Fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Revolving
Credit Commitments terminate, commencing on the first such date to occur after
the date hereof; provided that any Commitment Fees accruing after the date on
which the Revolving Credit Commitments terminate shall be payable on demand. All
Commitment Fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). For purposes of calculating the Commitment Fee for any
period during which Revolving Credit Loans in Dollars and Alternative Currencies
were outstanding, the Administrative Agent shall use the Dollar Equivalent of
such Alternative Currencies, calculated on the basis of the Spot Rate for such
Alternative Currencies, on or as of the most recent Revaluation Date provided
for in § 1.3(a).

§ 5.5 Payments.

(a) All payments of principal, interest, fees and any other amounts due
hereunder or under any of the other Loan Documents shall be made to the
Administrative Agent at the Administrative Agent’s Office for the respective
accounts of the Lenders and the Administrative Agent, in immediately available
funds, as follows: (i) in respect of Revolving Credit Loans made in Dollars, in
Dollars, and (ii) in respect of Revolving Credit Loans made in an Alternate
Currency, in the Alternate Currency in which such Revolving Credit Loan was
made. Whenever a payment hereunder or under any of the other Loan Documents
becomes due on a day that is not a Business Day, the due date for such payment
shall be extended to the next succeeding Business Day, and interest shall accrue
during such extension.

(b) All payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff and free and clear
of and without deduction or withholding for any taxes, levies, imposts,
assessments, duties, charges, deductions, withholdings (including to the extent
provided in Section 5.13, any withholding taxes or other charges imposed

 

{B1036286; 2}-35-



--------------------------------------------------------------------------------

as a direct result of any of the Lenders’ non-resident status), compulsory
loans, restrictions or conditions of any nature now or hereafter imposed or
levied by any jurisdiction, authority, agency or any political subdivision
thereof or taxing or other authority therein unless the applicable Borrower is
compelled by law to make such deduction or withholding. If any such obligation
is imposed upon any Borrower with respect to any amount payable by it hereunder
or under any of the other Loan Documents, such Borrower will pay to the
Administrative Agent, for the account of the Lenders and the Administrative
Agent, on the date on which such amount is due and payable hereunder or under
such other Loan Document, such additional amount as shall be necessary to enable
the Lenders to receive the same net amount which the Lenders would have received
on such due date had no such obligation been imposed upon such Borrower. Each
Borrower will deliver promptly to the Administrative Agent certificates or other
valid vouchers for all taxes or other charges deducted from or paid with respect
to payments made by the Borrowers hereunder or under such other Loan Document.

§ 5.6 Computations.

All computations of interest on Base Rate Loans and of any fees shall, unless
otherwise expressly provided herein, be based on a 360-day year, and shall be
paid for the actual number of days elapsed. All computations of interest on
Eurodollar Rate Loans, the Commitment Fee and other fee calculations shall be
based on a 360-day year and paid for the actual number of days elapsed. Interest
shall accrue on each Revolving Credit Loan for the day on which the Revolving
Credit Loan is made, and shall not accrue on a Revolving Credit Loan, or any
portion thereof, for the day on which the Revolving Credit Loan or such portion
is paid, provided that any Revolving Credit Loan that is repaid on the same day
on which it is made shall, bear interest for one day.

§ 5.7 Interest on Overdue Amounts; Default Rate.

Overdue principal and (to the extent permitted by applicable law) interest on
the Revolving Credit Loans and all other overdue amounts payable hereunder or
under any of the other Loan Documents shall bear interest compounded monthly and
payable on demand at a rate per annum equal to the applicable rate for such
Revolving Credit Loan plus four percentage points (4.0%) until such amount shall
be paid in full (after as well as before judgment). During the continuance of an
Event of Default hereunder, the Revolving Credit Loans shall bear interest at
the rate per annum equal to the applicable rate for such Revolving Credit Loan
plus four percentage points (4.0%) (the “Default Rate”).

§ 5.8 Interest Limitation.

Notwithstanding any other term of this Agreement or the Notes or any other
document referred to herein or therein, the maximum amount of interest which may
be charged to or collected from any person liable hereunder or under the Notes
by the Lenders shall be absolutely limited to, and shall in no event exceed, the
maximum amount of interest which could lawfully be charged or collected under
applicable law (including, to the extent applicable, Section 5197 of the Revised
Statutes of the United States of America, as amended, 12 U.S.C. Section 85, as
amended), so that the maximum of all amounts constituting interest under
applicable law, howsoever computed, shall never exceed as to any Person liable
therefor such lawful maximum, and any term of this Agreement, any Note or any
other document referred to herein or therein which could be construed as
providing for interest in excess of such lawful maximum shall be and hereby is
made expressly subject to and modified by the provisions of this paragraph.

 

{B1036286; 2}-36-



--------------------------------------------------------------------------------

§ 5.9 Funding Losses.

(a) Upon demand of any Lender from time to time, the Borrowers shall promptly
compensate each such Lender for and hold each such Lender harmless from any
loss, and pay to such Lender an amount (the “Eurodollar Breakage Fee”), as
calculated by each such Lender, equal to the amount of any losses, costs,
expense and/or liabilities incurred by it as a result of:

(i) any continuation, conversion, payment or prepayment of any Revolving Credit
Loan other than a Base Rate Loan on a day other than the last day of the
Interest Period for such Revolving Credit Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise); or

(ii) any failure by the applicable Borrowers (for a reason other than the
failure of the applicable Lender to make a Revolving Credit Loan) to prepay,
borrow, continue or convert any Revolving Credit Loan other than a Base Rate
Loan on the date or in the amount notified by the applicable Borrower, including
any loss of anticipated profits and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Revolving
Credit Loan or from fees payable to terminate the deposits from which such funds
were obtained. The Borrowers shall also pay any customary administrative fees
charged by the Lender and the Administrative Agent in connection with the
foregoing.

(b) For purposes of calculating the Eurodollar Breakage Fee payable by the
Borrowers to a Lender under this §5.9, the applicable Lender shall be deemed to
have funded each Eurodollar Rate Loan at the Eurodollar Rate, whether or not
such Eurodollar Rate Loan was in fact so funded.

(c) Each of the Borrowers understands, agrees and acknowledges that: (i) none of
the Lenders have any obligation to purchase, sell and/or match funds in
connection with the use of the Eurodollar Rate as a basis for calculating the
rate of interest on a Eurodollar Rate Loan, (ii) the Eurodollar Rate may be used
merely as a reference in determining such rate, and (iii) each of the Borrowers
has accepted the Eurodollar Rate as a reasonable and fair basis for calculating
the Eurodollar Breakage Fee and other funding losses incurred by the Lenders.
Each of the Borrowers further agrees to pay the Eurodollar Breakage Fee and
other funding losses, if any, whether or not the applicable Lenders elect to
purchase, sell and/or match funds.

§ 5.10 Illegality.

If any Lender determines that any law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
Lending Office to make, maintain or fund Eurodollar Rate Loans, or to determine
or charge interest rates based upon the Eurodollar Rate, then, on notice thereof
by such Lender to the applicable Borrower, any obligation of such Lender to make
or continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar
Rate Loans shall be suspended with respect to such Borrower until the Lender
notifies the applicable Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the applicable
Borrower shall, upon demand from such Lender, prepay or convert all Eurodollar
Rate Loans to Base Rate Loans in Dollars, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if the Lender may not
lawfully continue to maintain such Eurodollar Rate Loans. Upon any such
prepayment or conversion, the applicable Borrower shall also pay accrued
interest on the amount so prepaid or converted. The applicable Lender agrees to
designate a different Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of the Lender, otherwise be
materially disadvantageous to the Lender.

 

{B1036286; 2}-37-



--------------------------------------------------------------------------------

§ 5.11 Inability to Determine Eurodollar Rate.

If the Administrative Agent or any Lender determines that for any reason
adequate and reasonable means do not exist for determining the Eurodollar Rate
for any requested Interest Period with respect to a proposed Eurodollar Rate
Loan, that the Eurodollar Rate for any requested Interest Period with respect
to, as applicable, a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lender or the Administrative Agent of funding
such Revolving Credit Loan, then such Lender or the Administrative Agent will
promptly so notify the Borrowers. Upon such notification by such Lender or the
Administrative Agent, the obligation of such Lender or the Administrative Agent
to make or maintain Eurodollar Rate Loans shall be suspended until such Lender
or the Administrative Agent revokes such notice. Upon receipt of such notice,
the Borrowers may revoke any pending request for a borrowing of, conversion to
or continuation of a Eurodollar Rate Loan or, failing that, will be deemed to
have converted such request into a request for a borrowing of a Base Rate Loan
in Dollars. The agreements in this §5.11 shall survive the termination of the
Commitments and repayment, satisfaction or discharge of all other Obligations.

§ 5.12 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender or
the Issuing Bank;

(ii) subject any Lender or the Issuing Bank to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the Issuing Bank in respect thereof
(except for Indemnified Taxes or Other Taxes covered by § 5.13 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or the Issuing Bank); or

(iii) impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Revolving Credit Loan), or to increase the cost to
such Lender or the Issuing Bank of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the Issuing Bank hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the Issuing Bank, the
applicable Borrowers will pay to such Lender or the Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.

(b) Capital Requirements. If any Lender or the Issuing Bank determines that any
Change in Law affecting such Lender or the Issuing Bank or any lending office of
such Lender or such Lender’s or the Issuing Bank’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Revolving Credit Loans
made by, or participations in Letters of Credit held by, such Lender, or the
Letters of Credit issued by the Issuing Bank to a level below that which such
Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s

 

{B1036286; 2}-38-



--------------------------------------------------------------------------------

policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy), then from time to time the Borrowers will pay
to such Lender or the Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or the Issuing Bank or such Lender’s
or the Issuing Bank’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section and delivered to the Borrowers shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or the Issuing Bank’s right to demand such compensation,
provided that the Borrowers shall not be required to compensate a Lender or the
Issuing Bank pursuant to this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender or
the Issuing Bank, as the case may be, notifies the Borrowers of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
the Issuing Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

(e) Survival. The agreements in this §5.12 shall survive the termination of the
Commitments and repayment, satisfaction or discharge of all other Obligations.

§ 5.13 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if any of the Borrowers shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Borrower shall make
such deductions and (iii) such Borrower shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
paragraph (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by the Borrower. Each of the Borrowers shall indemnify the
Administrative Agent, each Lender and the Issuing Bank, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the Issuing Bank, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrowers by a Lender
or the Issuing Bank (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Bank, shall be conclusive absent manifest error.

 

{B1036286; 2}-39-



--------------------------------------------------------------------------------

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Borrowers to a Governmental Authority,
such Borrowers shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which any
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to such Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by such
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by such Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
such Borrower or the Administrative Agent as will enable such Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

(f) Without limiting the generality of the foregoing, in the event that any of
the Borrowers is resident for tax purposes in the United States of America, any
Foreign Lender shall deliver to such Borrowers and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the request of such Borrowers or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

(g) Treatment of Certain Refunds. If the Administrative Agent, a Lender or the
Issuing Bank determines, in its sole discretion, that it has received a refund
of any Taxes or Other Taxes as to which it has been indemnified by any of the
Borrowers or with respect to which any such Borrower has paid additional amounts
pursuant to this Section, it shall pay to any such Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by any such Borrower under this Section with respect to the Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative

 

{B1036286; 2}-40-



--------------------------------------------------------------------------------

Agent, such Lender or the Issuing Bank, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that any such Borrower, upon the request of
the Administrative Agent, such Lender or the Issuing Bank, agrees to repay the
amount paid over to such Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or the Issuing Bank in the event the Administrative Agent, such
Lender or the Issuing Bank is required to repay such refund to such Governmental
Authority. This paragraph shall not be construed to require the Administrative
Agent, any Lender or the Issuing Bank to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.

(h) Survival. The agreements in this §5.13 shall survive the termination of the
Commitments and repayment, satisfaction or discharge of all other Obligations.

§ 5.14 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under § 5.12, or requires any of the Borrowers to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to § 5.13, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Revolving Credit
Loans hereunder or to assign its rights and obligations hereunder to another of
its offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to §§ 5.12 or 5.13, as the case may be, in the future and (ii) would not subject
such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under § 5.12, or
if any Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to § 5.13, or if
any Lender defaults in its obligation to fund Revolving Credit Loans hereunder,
then the Borrowers may, at their sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, § 14.6), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(i) the Borrowers shall have paid to the Administrative Agent the fee specified
in § 14.6(b)(iv);

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Revolving Credit Loans, Swing Line Advances and
participations in LC Advances, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under § 5.9) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrowers (in the
case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under § 5.12 or payments required to be made pursuant to § 5.13, such assignment
will result in a reduction in such compensation or payments thereafter; and

(iv) such assignment does not conflict with applicable law.

 

{B1036286; 2}-41-



--------------------------------------------------------------------------------

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

§ 6. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS.

The obligation of each Lender to advance, continue or convert any Revolving
Credit Loan (other than the continuation of, or conversion into, a Base Rate
Loan) or of the Issuing Bank to issue, extend the expiration date (including by
not giving notice of non-renewal) of or increase the amount of any Letter of
Credit under this Agreement, shall be subject to the following conditions
precedent:

§ 6.1 Conditions to All Credit Extensions.

(a) each of the representations and warranties set forth herein and in the other
Loan Documents shall be and remain true and correct as of said time, except to
the extent the same expressly relate to an earlier date;

(b) no Default or Event of Default shall have occurred and be continuing or
would occur as a result of such Credit Extension;

(c) in the case of a borrowing, the Administrative Agent shall have received the
notice required by § 2.1.4 or § 2.2.3 hereof, as applicable, in the case of the
issuance of any Letter of Credit the Issuing Bank shall have received a duly
completed Letter of Credit Application for such Letter of Credit together with
any fees called for by § 2.2.8 hereof, and, in the case of an extension or
increase in the amount of a Letter of Credit, a written request therefor in a
form acceptable to the Issuing Bank together with fees called for by § 2.2.8
hereof; and

(d) such Credit Extension shall not violate any order, judgment or decree of any
court or other authority or any provision of law or regulation applicable to the
Administrative Agent, the Issuing Bank, or any Lender (including, without
limitation, Regulation U of the Board of Governors of the Federal Reserve
System) as then in effect.

Each request for a Credit Extension shall be deemed to be a representation and
warranty by the relevant Borrower on the date on such Credit Extension as to the
facts specified in subsections (a) through (c), both inclusive, of this Section.

§ 6.2 Conditions to Initial Credit Extension.

Before or concurrently with the initial Credit Extension:

(a) the Administrative Agent shall have received for each Lender this Agreement
and each other Loan Document duly executed by the Borrowers, any applicable Loan
Party and the Lenders;

(b) the Administrative Agent shall have received for each Lender such Lender’s
duly executed Revolving Credit Notes of the Borrowers and otherwise in
compliance with the provisions of, as applicable, Sections 2.1.3 and 2.2.3
hereof;

(c) the Administrative Agent shall have received for each Lender certified
copies of the charter, articles of incorporation and bylaws (or comparable
organizational documents for the applicable jurisdiction) of the Loan Parties
and any amendments thereto, certified in each instance by its Secretary,
Assistant Secretary or other duly authorized officer of such Loan Party;

 

{B1036286; 2}-42-



--------------------------------------------------------------------------------

(d) the Administrative Agent shall have received for each Lender copies of
resolutions of the Board of Directors of the Loan Parties (or similar governing
body) authorizing the execution, delivery and performance of this Agreement and
the other Loan Documents to which it is a party and the consummation of the
transactions contemplated hereby and thereby, together with specimen signatures
of the persons authorized to execute such documents on its behalf, all certified
in each instance by its Secretary, Assistant Secretary or other duly authorized
officer of such Loan Party;

(e) the Administrative Agent shall have received for each Lender copies of the
certificates of good standing for each of the Loan Parties (or the substantive
equivalent certificates for Loan Parties outside of the United States) from the
office of the secretary of the state of its incorporation or organization and of
each state or jurisdiction in which it is qualified to do business as a foreign
corporation or organization;

(f) the Administrative Agent shall have received the upfront fee set forth in
§ 5.4(a) and the reasonable fees and expenses of the Administrative Agent’s
counsel;

(g) the Administrative Agent shall have received for the benefit of each Lender
the favorable written opinion of counsel to each Borrower, in form and substance
satisfactory to the Administrative Agent;

(h) the Administrative Agent shall have received financing statement and tax
lien search results against the Property of the Borrowers evidencing the absence
of Liens on such Property except as permitted by Section 9.2 hereof;

(i) the Administrative Agent shall have received satisfactory evidence of payoff
of the Existing Credit Facility and release of any Borrowers’ obligations of any
kind thereunder;

(j) the Administrative Agent shall have received on or prior to the Closing Date
a duly executed Security Agreement dated as of the Closing Date, together with
(A) copies of UCC and other appropriate search reports and of all effective
prior filings listed therein, together with evidence of the termination of such
prior filings and other documents with respect to the priority of the security
interest of the Administrative Agent in the Collateral, in each case as may be
reasonably requested by the Administrative Agent, (B) any and all documents
representing all securities, chattel paper and instruments being pledged
pursuant to such Security Agreement and related undated powers or endorsements
duly executed in blank, (C) authorization from Borrowers to file any UCC
financing statements covering the Collateral; (D) any and all Intellectual
Property Security Agreements; and (E) if requested by Administrative Agent,
properly completed perfection certificates with respect to the Borrowers and
each Guarantor;

(k) the Administrative Agent shall have received a landlord’s or warehouseman’s
agreement (the “Landlord Agreements”) from the lessor of each leased property or
the operator of a warehouse facility with respect to the following properties
where Collateral is stored or located, which agreement shall contain a waiver or
subordination of all Liens or claims that the landlord or warehouseman may
assert against the Collateral at that location, and shall otherwise be
reasonably satisfactory in form and substance to Administrative Agent:

(i) 3 Technology Drive, Peabody, MA 01960;

(ii) 1130 E. Watson Center Road, Carson, CA 90745;

(iii) 200 Lowder Brook Drive, Suite 1000, Westwood, MA 02090; and

 

{B1036286; 2}-43-



--------------------------------------------------------------------------------

(l) insurance certificates in form and substance satisfactory to the
Administrative Agent demonstrating that the insurance policies required by
Section 8.4 hereof are in full force and effect and have all endorsements
required by such Section 8.4;

(m) the Administrative Agent shall have received for the account of the Lenders
all documents (including updated schedules as to locations of Collateral and
acquisition of Intellectual Property or real property) required pursuant to any
Loan Document and such other agreements, instruments, documents, certificates,
and opinions as the Administrative Agent may reasonably request.

§ 7. REPRESENTATIONS AND WARRANTIES

Each of the Borrowers represents and warrants to the Administrative Agent and
the Lenders as follows:

§ 7.1 Organization and Qualification.

Each of the Borrowers and each of the Guarantors is duly organized, validly
existing, and in good standing under the laws of the United States jurisdiction
in which it is organized, has full and adequate power to own its Property and
conduct its business as now conducted, and is duly licensed or qualified and in
good standing in each jurisdiction in which the nature of the business conducted
by it or the nature of the Property owned or leased by it requires such
licensing or qualifying, except where the failure to do so would not have a
Material Adverse Effect.

§ 7.2 Subsidiaries.

LoJack’s letter to the Administrative Agent as of the date hereof (as the same
may be deemed amended from time to time pursuant to § 8.9 hereof, the
“Disclosure Letter”) identifies each Subsidiary, the jurisdiction of its
organization, the percentage of issued and outstanding shares of each class of
its capital stock or other equity interests owned by LoJack and the other
Subsidiaries and, if such percentage is not 100% (excluding directors’
qualifying shares as required by law), a description of each class of its
authorized capital stock and other equity interests and the number of shares of
each class issued and outstanding. All of the outstanding shares of capital
stock and other equity interests of each Subsidiary are validly issued and
outstanding and fully paid and nonassessable and all such shares and other
equity interests indicated in the Disclosure Letter (as so amended) as owned by
LoJack or another Subsidiary are owned, beneficially and of record, by LoJack or
such Subsidiary free and clear of all Liens. There are no outstanding
commitments or other obligations of any Subsidiary to issue, and no options,
warrants or other rights of any Person to acquire, any shares of any class of
capital stock or other equity interests of any Subsidiary.

§ 7.3 Authority and Validity of Obligations.

Each of the Borrowers and each of the Guarantors has full right and authority to
enter into this Agreement and the other Loan Documents executed by it, to make
the borrowings herein provided for, to issue its applicable Notes in evidence
thereof, and to perform all of its obligations hereunder and under the other
Loan Documents executed by it. The Loan Documents delivered by the Borrowers and
the Guarantors have been duly authorized, executed, and delivered by such
Persons and constitute valid and binding obligations of each of the Borrowers
and each of the Guarantors, enforceable against them in accordance with their
terms, except as enforceability may be limited by bankruptcy, insolvency,
fraudulent conveyance or similar laws affecting creditors’ rights generally and
general principles of equity (regardless of whether the application of such
principles is considered in a proceeding in equity or at law); and this
Agreement and the other Loan Documents do not, nor does the performance or
observance by any of the Borrowers or

 

{B1036286; 2}-44-



--------------------------------------------------------------------------------

any of the Guarantors of any of the matters and things herein or therein
provided for, (a) contravene or constitute a default under any provision of law
or any judgment, injunction, order or decree binding upon any of the Borrowers
or any of the Guarantors or any provision of the organizational documents (e.g.,
charter, certificate or articles of incorporation and by-laws, certificate or
articles of association and operating agreement, partnership agreement, or other
similar organizational documents) of any Borrower or Guarantor, (b) contravene
or constitute a default under any covenant, indenture or agreement of or
affecting any Borrower or Guarantor or any of their Property, in each case where
such contravention or default, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, or (c) result in the
creation or imposition of any Lien on any Property of any Borrower or Guarantor.

§ 7.4 Use of Proceeds; Margin Stock.

The proceeds of the Revolving Credit Loans shall be used for working capital
purposes, general corporate purposes, Permitted Acquisitions, Permitted
Investments and repayment of the outstanding obligations under the Existing
Credit Facility. None of the Borrowers is engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation U of the Board of Governors of the Federal Reserve
System), and no part of the proceeds of any Revolving Credit Loan or any other
extension of credit made hereunder will be used to purchase or carry any such
margin stock or to extend credit to others for the purpose of purchasing or
carrying any such margin stock. Margin stock (as hereinabove defined)
constitutes less than 25% of the assets of the Borrowers which are subject to
any limitation on sale, pledge or other restriction hereunder.

§ 7.5 Financial Reports.

(a) The consolidated balance sheet of LoJack and its Subsidiaries as at
December 31, 2008, and the related consolidated statements of income, retained
earnings and cash flows of LoJack and its Subsidiaries for the fiscal year then
ended, and accompanying notes thereto, which financial statements are
accompanied by the audit report of Deloitte & Touche LLP, independent public
accountants, and the unaudited interim consolidated balance sheet of LoJack and
its Subsidiaries as at September 30, 2009, and the related consolidated
statements of income, retained earnings and cash flows of LoJack and its
Subsidiaries for the 3 months then ended, heretofore furnished to the
Administrative Agent and the Lenders, fairly present (subject, in the case of
the September 30, 2009 financial statements, to year end audit adjustments) the
consolidated financial condition of the Borrowers and their Subsidiaries as at
said dates and the consolidated results of their operations and cash flows for
the periods then ended in conformity with GAAP applied on a consistent basis.

(b) Neither LoJack nor any of its Subsidiaries has contingent liabilities which
are material to it other than as indicated on such financial statements or, with
respect to future periods, on the financial statements furnished pursuant to
§ 8.5 hereof or as otherwise disclosed in writing by LoJack to the
Administrative Agent and the Lenders.

§ 7.6 No Material Adverse Change.

Since the date of the last financial statements on September 30, 2009, there has
been no change in the condition (financial or otherwise) or business prospects
of LoJack individually, the Loan Parties taken as a whole, or LoJack and its
Subsidiaries taken as a whole, that has or could reasonably be expected to have
a Materially Adverse Effect.

 

{B1036286; 2}-45-



--------------------------------------------------------------------------------

§ 7.7 Full Disclosure.

The statements and information furnished to the Administrative Agent and the
Lenders in connection with the negotiation of this Agreement and the other Loan
Documents and the commitments by the Lenders to provide all or part of the
financing contemplated hereby, taken as a whole, do not contain any untrue
statements of a material fact or omit a material fact necessary to make the
statements contained herein or therein not misleading, the Administrative Agent
and the Lenders acknowledging that as to any projections furnished to the
Administrative Agent and the Lenders, LoJack only represents that the same were
prepared on the basis of information and estimates LoJack believed to be
reasonable on the date hereof.

§ 7.8 Trademarks, Franchises, and Licenses.

Each of LoJack and its Subsidiaries own, possess, or have the right to use all
necessary patents, licenses, franchises, trademarks, trade names, trade styles,
copyrights, trade secrets, know how, and confidential commercial and proprietary
information to conduct their businesses as now conducted, without known conflict
with any patent, license, franchise, trademark, trade name, trade style,
copyright or other proprietary right of any other Person that could reasonably
be expected to have a Material Adverse Effect.

§ 7.9 Governmental Authority and Licensing.

LoJack and its Subsidiaries have received all licenses, permits, and approvals
of all federal, state, provincial, and local governmental authorities, if any,
necessary to conduct their businesses, in each case where the failure to obtain
or maintain the same could reasonably be expected to have a Material Adverse
Effect. No investigation or proceeding which, if adversely determined, could
reasonably be expected to result in revocation or denial of any material
license, permit or approval is pending or, to the knowledge of LoJack,
threatened.

§ 7.10 Good Title.

LoJack and its Subsidiaries have good and defensible title (or valid leasehold
interests) to their assets as reflected on the most recent consolidated balance
sheet of LoJack and its Subsidiaries furnished to the Administrative Agent and
the Lenders (except for sales of assets in the ordinary course of business and
as otherwise permitted under Section 8.10 hereof), subject to no Liens other
than such thereof as are permitted by Section 8.8 hereof.

§ 7.11 Litigation and Other Controversies.

Except as disclosed in the Disclosure Letter, there is no litigation or
governmental or arbitration proceeding or labor controversy pending, nor to the
knowledge of LoJack threatened, against LoJack or any of its Subsidiaries or any
of their Property which, individually or in the aggregate, could reasonably be
expected to result in liabilities greater than $2,000,000 (other than worker’s
compensation claims covered by insurance), or could reasonably be expected to
result in a Material Adverse Effect.

§ 7.12 Taxes.

All material tax returns required to be filed by LoJack and its Subsidiaries in
any jurisdiction have, in fact, been filed, and all taxes, assessments, fees,
and other governmental charges upon such Persons or upon any of their Property,
income or franchises, which are shown to be due and payable in such returns,
have been paid, except such taxes, assessments, fees and governmental charges,
if any, as are being contested in good faith and by appropriate proceedings
which prevent enforcement of the matter under contest and as to which adequate
reserves established in accordance with GAAP have been provided. Neither LoJack
nor any of its

 

{B1036286; 2}-46-



--------------------------------------------------------------------------------

Subsidiaries knows of any proposed additional tax assessment that is material
against it or its Subsidiaries for which adequate provisions in accordance with
GAAP have not been made on their accounts. Adequate provisions in accordance
with GAAP for taxes on the books of LoJack and its Subsidiaries have been made
for all open years, and for its current fiscal period.

§ 7.13 Approvals.

No authorization, consent, license or exemption from, or filing or registration
with, any court or governmental department, agency or instrumentality, nor any
approval or consent of any other Person, is or will be necessary to the valid
execution, delivery or performance by any of the Borrowers or any of the
Guarantors of any Loan Document, except for such approvals which have been
obtained prior to the date of this Agreement and remain in full force and
effect.

§ 7.14 Affiliate Transactions.

Neither LoJack nor any of its Subsidiaries is a party to any contracts or
agreements with any of its Affiliates on terms and conditions which are
materially less favorable to such Person than would be usual and customary in
similar contracts or agreements between Persons not affiliated with each other.

§ 7.15 Investment Company; Public Utility Holding Company.

Neither LoJack nor any of its Subsidiaries is an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, or a “public utility holding
company” within the meaning of the Public Utility Holding Company Act of 1935,
as amended.

§ 7.16 ERISA.

LoJack and each member of the controlled group of corporations and all trades or
businesses (whether incorporated or not) under common control which, together
with LoJack, are treated as a single employer under Section 414 of the Internal
Revenue Code of 1986 (as amended), and any successor statute thereto (the
“Controlled Group”) has fulfilled its obligations under the minimum funding
standards of and is in compliance in all material respects with ERISA and the
Code to the extent applicable to it and has not incurred any liability to the
PBGC or a Plan under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA. None of the Borrowers or the Guarantors
has any contingent liabilities with respect to any post-retirement benefits
under a Plan, other than liability for continuation coverage described in
article 6 of Title I of ERISA.

§ 7.17 Compliance with Laws.

Each of LoJack and its Subsidiaries are in compliance with the requirements of
all federal, state, provincial, and local laws, rules and regulations applicable
to or pertaining to their Property or business operations (including, without
limitation, the Occupational Safety and Health Act of 1970, the Americans with
Disabilities Act of 1990, and laws and regulations establishing quality criteria
and standards for air, water, land and toxic or hazardous wastes and
substances), where any such non-compliance, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect. Neither LoJack
nor any of its Subsidiaries has received notice to the effect that its
operations are not in compliance with any of the requirements of applicable
federal, state, provincial, or local environmental, health, and safety statutes
and regulations or is the subject of any governmental investigation evaluating
whether any remedial action is needed to respond to a release of any toxic or
hazardous waste or substance into the environment, where any such non-compliance
or remedial action, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

{B1036286; 2}-47-



--------------------------------------------------------------------------------

§ 7.18 Other Agreements.

Neither LoJack nor any of its Subsidiaries is in default under the terms of any
covenant, indenture or agreement of or affecting such Person or any of its
Property, which default if uncured could reasonably be expected to have a
Material Adverse Effect.

§ 7.19 Insurance

The Disclosure Letter includes, as of the Closing Date, a complete and accurate
list of all insurance policies of any nature maintained by each Loan Party, as
well as a summary of the key business terms of each such policy such as
deductibles, coverage limits and term of policy.

§ 7.20 No Default.

No Default or Event of Default has occurred and is continuing.

§ 8. AFFIRMATIVE COVENANTS.

Each of the Borrowers agrees that, so long as any credit is available to or in
use by any of the Borrowers hereunder, except to the extent compliance in any
case or cases is waived in writing pursuant to the terms of Section 14.11
hereof:

§ 8.1 Maintenance of Business.

Each of the Borrowers shall, and shall cause each Subsidiary to, preserve and
maintain its existence, except as otherwise provided in Section 9.4 hereof. Each
of the Borrowers shall, and shall cause each Subsidiary to, preserve and keep in
force and effect all licenses, permits, franchises, approvals, patents,
trademarks, trade names, trade styles, copyrights, and other proprietary rights
necessary to the proper conduct of its business where the failure to do so could
reasonably be expected to have a Material Adverse Effect.

§ 8.2 Maintenance of Properties.

Each of the Borrowers shall, and shall cause each Subsidiary to, maintain,
preserve, and keep its property, plant, and equipment in good repair, working
order and condition (ordinary wear and tear excepted), and shall from time to
time make all needful and proper repairs, renewals, replacements, additions, and
betterments thereto so that at all times the efficiency thereof shall be fully
preserved and maintained, except to the extent that, in the reasonable business
judgment of such Person, any such Property is no longer necessary for the proper
conduct of the business of such Person.

§ 8.3 Taxes and Assessments.

Each of the Borrowers shall duly pay and discharge, and shall cause each
Subsidiary to duly pay and discharge, all material taxes, rates, assessments,
fees, and governmental charges upon or against it or its Property, in each case
before the same become delinquent and before penalties accrue thereon, unless
and to the extent that the same are being contested in good faith and by
appropriate proceedings which prevent enforcement of the matter under contest
and adequate reserves are provided therefor.

 

{B1036286; 2}-48-



--------------------------------------------------------------------------------

§ 8.4 Insurance.

Each of the Borrowers shall (i) insure and keep insured, and shall cause each
Subsidiary to insure and keep insured, with good and responsible insurance
companies, all insurable Property owned by it which is of a character usually
insured by Persons similarly situated and operating like Properties against loss
or damage from such hazards and risks, and in such amounts, as are insured by
Persons similarly situated and operating like Properties; (ii) insure, and shall
cause each Subsidiary to insure, such other hazards and risks (including,
without limitation, business interruption and employers’ and public liability
risks) with good and responsible insurance companies as and to the extent
usually insured by Persons similarly situated and conducting similar businesses;
and (iii) cause all such insurance relating to any property or business of any
Borrower or Subsidiary to name the Administrative Agent on behalf of the Secured
Parties as additional insured or loss payee, as appropriate (except in the case
of director and officer liability policies, workers compensation policies,
kidnap and ransom policies, terrorism or similar policies), and to provide that
no cancellation, material addition in amount or material change in coverage
shall be effective until after 30 days’ notice thereof to the Administrative
Agent. Each of the Borrowers shall, upon the request of the Administrative
Agent, furnish to the Administrative Agent and the Lenders a certificate setting
forth in summary form the nature and extent of the insurance maintained pursuant
to this Section.

§ 8.5 Financial Reports.

Each of the Borrowers shall, and shall cause each Subsidiary to, maintain a
standard system of accounting in accordance with GAAP and shall furnish to the
Administrative Agent, each Lender and each of their duly authorized
representatives such information respecting the business and financial condition
of each of the Borrowers and each Subsidiary as the Administrative Agent or such
Lender may reasonably request; and without any request, shall furnish to the
Administrative Agent and the Lenders:

(a) as soon as available, and in any event within 45 days after the last day of
each of the first three fiscal quarters of each fiscal year of LoJack, a copy of
the consolidated balance sheet of LoJack and its Subsidiaries as of the last day
of such fiscal quarter and the consolidated statements of income, retained
earnings, and cash flows of LoJack and its Subsidiaries for the fiscal quarter
and for the fiscal year-to-date period then ended, each in reasonable detail
showing in comparative form the figures for the corresponding date and period in
the previous fiscal year, prepared by LoJack in accordance with GAAP (subject to
the absence of footnote disclosures and normal year-end audit adjustments) and
certified to by its chief financial officer or another officer of LoJack
acceptable to the Administrative Agent;

(b) as soon as available, and in any event within 90 days after the last day of
each fiscal year of LoJack, a copy of the consolidated balance sheet of LoJack
and its Subsidiaries as of the last day of the fiscal year then ended and the
consolidated statements of income, retained earnings, and cash flows of LoJack
and its Subsidiaries for the fiscal year then ended, and accompanying notes
thereto, each in reasonable detail showing in comparative form the figures for
the previous fiscal year, accompanied in the case of the consolidated financial
statements by an unqualified opinion of Deloitte & Touche LLP or another firm of
independent public accountants of recognized national standing, selected by
LoJack (and reasonably satisfactory to the Administrative Agent and the Required
Lenders acting in good faith and in a commercially reasonable manner), to the
effect that the consolidated financial statements have been prepared in
accordance with GAAP and present fairly in accordance with GAAP the consolidated
financial condition of LoJack and its Subsidiaries as of the close of such
fiscal year and the results of their operations and cash flows for the fiscal
year then ended and that an examination of such accounts in connection with such
financial statements has been made in accordance with generally accepted
auditing standards and, accordingly, such examination included such tests of the
accounting records and such other auditing procedures as were considered
necessary in the circumstances;

(c) promptly after knowledge thereof, notice of any Change of Control;

 

{B1036286; 2}-49-



--------------------------------------------------------------------------------

(d) promptly after knowledge thereof shall have come to the attention of any
responsible officer of LoJack, written notice of (i) any threatened or pending
litigation or governmental or arbitration proceeding or labor controversy
against any of the Borrowers or any of their Property involving a claim in
excess of the Dollar Equivalent of $2,000,000 (other than worker’s compensation
claims covered by insurance) or (ii) the occurrence of any Default or Event of
Default hereunder;

(e) with each of the financial statements furnished to the Lenders pursuant to
subsections (a) and (b) above, a written certificate in the form attached hereto
as Exhibit E (a “Compliance Certificate”) signed by the chief financial officer
of LoJack or another officer of LoJack acceptable to the Administrative Agent to
the effect that to the best of such officer’s knowledge and belief no Default or
Event of Default has occurred during the period covered by such statements or,
if any such Event of Default has occurred during such period, setting forth a
description of such Event of Default and specifying the action, if any, taken by
LoJack or any Subsidiary to remedy the same;

(f) with each of the financial statements furnished to the Lenders pursuant to
subsection (b) above, copies of internally-prepared unconsolidated financial
statements for LoJack and its Subsidiaries certified by to its chief financial
officer or another officer of LoJack acceptable to the Administrative Agent (in
substantially the form furnished to the Lenders prior to the date hereof); and

(g) such other information as the Administrative Agent or any Lender from time
to time may reasonably request.

§ 8.6 Inspection.

Each of the Borrowers shall, and shall cause each Subsidiary to, permit the
Administrative Agent, each Lender, and each of their duly authorized
representatives and agents to visit and inspect any of its Property, corporate
books, and financial records, to examine and make copies of its books of
accounts and other financial records, to conduct field examinations, and to
discuss its affairs, finances, and accounts with, and to be advised as to the
same by, its officers, employees and independent public accountants (and by this
provision each of the Borrowers hereby authorizes such accountants to discuss
with the Administrative Agent and such Lenders the finances and affairs of each
of the Borrowers and its Subsidiaries) at such reasonable times and intervals as
the Administrative Agent or any such Lender may designate and, so long as no
Default or Event of Default is continuing, with reasonable prior notice to
LoJack.

§ 8.7 ERISA.

Each of the Borrowers shall, and shall cause each Subsidiary to, promptly pay
and discharge all obligations and liabilities arising under ERISA of a character
which if unpaid or unperformed could reasonably be expected to result in the
imposition of a Lien against any of its Property. Each of the Borrowers shall,
and shall cause each Subsidiary to, promptly notify the Administrative Agent and
each Lender of: (a) the occurrence of any reportable event (as defined in ERISA)
with respect to a Plan, (b) receipt of any notice from the PBGC of its intention
to seek termination of any Plan or appointment of a trustee therefor, (c) its
intention to terminate or withdraw from any Plan, and (d) the occurrence of any
event with respect to any Plan which would result in the incurrence by LoJack or
any Subsidiary of any material liability, fine or penalty, or any material
increase in the contingent liability of LoJack or any Subsidiary with respect to
any post-retirement Plan benefit.

 

{B1036286; 2}-50-



--------------------------------------------------------------------------------

§ 8.8 Compliance with Laws.

Each of the Borrowers shall, and shall cause each Subsidiary to, comply in all
respects with the requirements of all federal, state, provincial, and local
laws, rules, regulations, ordinances and orders applicable to or pertaining to
its Property or business operations, where any such non-compliance, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect or result in a Lien upon any of its Property.

§ 8.9 Formation of Subsidiaries.

(a) Promptly upon the formation or acquisition of any Subsidiary, LoJack shall
provide the Administrative Agent and the Lenders notice thereof (at which time,
Schedule 1 and the Disclosure Letter shall be deemed amended to include
reference to such Subsidiary) and timely comply with the requirements of § 11
hereof to the extent applicable.

(b) Any new U.S. Subsidiary created, or acquired by a Borrower as permitted
under §9.4, shall become a Guarantor hereunder on or before the fifth
(5th) Business Day after creation or acquisition of such Subsidiary by
(i) signing a joinder agreement in substantially the form attached hereto as
Exhibit G or entering into an amendment to this Credit Agreement and any other
applicable Loan Documents, as applicable, with the other parties hereto and
thereto, in form and substance satisfactory to the Administrative Agent,
providing that such Subsidiary shall become a Guarantor hereunder pursuant to
§ 11.1, and (ii) providing such other documentation as the Administrative Agent
may reasonably request, including, without limitation, documentation with
respect to the conditions specified in §6 hereof; provided, however, that upon
LoJack’s written request and subject to the Lenders’ consent and compliance with
the other requirements in this § 8.9(b), any such new U.S. Subsidiary may become
a Borrower hereunder.

§ 8.10 Use of Proceeds.

The Borrowers shall use the credit extended under this Agreement solely for the
purposes set forth in, or otherwise permitted by, Section 7.4 hereof.

§ 8.11 Cash Management and Depository Relationship.

The Borrowers and Guarantors shall (i) maintain their respective primary cash
management and depository relationship with the Administrative Agent; and
(ii) within 120 days of the Closing Date, maintain their respective Canadian
cash management and depository relationship with TD Bank, N.A.

§ 9. NEGATIVE COVENANTS.

Each of the Borrowers agrees that, so long as the Commitments shall be in
effect, or any Revolving Credit Loan or Letter of Credit or other Obligation is
outstanding:

§ 9.1 Borrowings and Guaranties.

None of the Borrowers shall, nor shall they permit any of their respective
Subsidiaries to, issue, incur, assume, create or have outstanding any
Indebtedness, or be or become liable as endorser, guarantor, surety or otherwise
for any debt, obligation or undertaking of any other Person, or otherwise agree
to provide funds for payment of the obligations of another, or supply funds
thereto or invest therein or otherwise assure a creditor of another against
loss, or apply for or become liable to the issuer of a letter of credit which
supports an obligation of another, or subordinate any claim or demand it may
have to the claim or demand of any other Person; provided, however, that the
foregoing shall not restrict nor operate to prevent:

(a) the Obligations;

 

{B1036286; 2}-51-



--------------------------------------------------------------------------------

(b) purchase money indebtedness, Capitalized Lease Obligations or other
indebtedness of LoJack and its Subsidiaries in an amount not to exceed the
Dollar Equivalent of $2,000,000 in the aggregate at any one time outstanding;

(c) obligations arising out of non-speculative interest rate, foreign currency,
and commodity hedging agreements entered into with financial institutions in the
ordinary course of business;

(d) endorsement of items for deposit or collection of commercial paper received
in the ordinary course of business;

(e) intercompany advances from time to time owing by any Guarantor to LoJack or
another Guarantor or Borrower, or owing by LoJack or any Guarantor to any
Borrower;

(f) intercompany advances from time to time owing by any Subsidiary (other than
a Borrower or Guarantor) to LoJack or any Guarantor, to the extent permitted
under Section 9.3; and

(g) indebtedness of LoJack and its Subsidiaries disclosed on Schedule 9.1
hereof.

§ 9.2 Liens.

None of the Borrowers shall, nor shall they permit any of their respective
Subsidiaries to, create, incur or permit to exist any Lien of any kind on any
Property owned by any such Person; provided, however, that the foregoing shall
not apply to nor operate to prevent:

(a) Liens arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, statutory obligations or other similar charges (other than Liens
arising under ERISA), good faith cash deposits in connection with tenders,
contracts or leases to which LoJack or any Subsidiary is a party or other cash
deposits required to be made in the ordinary course of business, provided in
each case that the obligation is not for borrowed money and that the obligation
secured is not overdue or, if overdue, is being contested in good faith by
appropriate proceedings which prevent enforcement of the matter under contest
and adequate reserves have been established therefor;

(b) mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or other similar
Liens arising in the ordinary course of business with respect to obligations
which are not due or which are being contested in good faith by appropriate
proceedings which prevent enforcement of the matter under contest;

(c) judgment liens and judicial attachment liens not constituting an Event of
Default under Section 12.1(g) hereof and the pledge of assets for the purpose of
securing an appeal, stay or discharge in the course of any legal proceeding,
provided that the aggregate amount of such judgment liens and attachments and
liabilities of LoJack and its Subsidiaries secured by a pledge of assets
permitted under this subsection, including interest and penalties thereon, if
any, shall not be in excess of the Dollar Equivalent of $2,000,000 at any one
time outstanding;

(d) Liens on equipment of LoJack or any Subsidiary created solely for the
purpose of securing indebtedness permitted by Section 9.1(b) hereof,
representing or incurred to finance the purchase price of such Property,
provided that no such Lien shall extend to or cover other Property of LoJack or
such Subsidiary other than the respective Property so acquired, and the
principal amount of indebtedness secured by any such Lien shall at no time
exceed the purchase price of such Property, as reduced by repayments of
principal thereon;

 

{B1036286; 2}-52-



--------------------------------------------------------------------------------

(e) any interest or title of a lessor under any operating lease;

(f) Liens, if any, described on Schedule 9.2 hereof;

(g) easements, rights-of-way, restrictions, and other similar encumbrances
against real property incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount and which do not materially detract
from the value of the Property subject thereto or materially interfere with the
ordinary conduct of the business of LoJack or any Subsidiary; and

(h) Liens created pursuant to the Loan Documents.

§ 9.3 Investments.

None of the Borrowers shall have outstanding any Investment, nor shall they
permit any of their respective Subsidiaries to, directly or indirectly, make,
retain or have outstanding any investments (whether through purchase of stock or
obligations or otherwise) in, or loans or advances to (other than for travel
advances and other similar cash advances made to employees in the ordinary
course of business), any other Person, or acquire all or any substantial part of
the assets or business of any other Person or division thereof; provided,
however, that the foregoing shall not apply to nor operate to prevent:

(a) investments in direct obligations of the United States of America or of any
agency or instrumentality thereof whose obligations constitute full faith and
credit obligations of the United States of America, provided that any such
obligations shall mature within 18-months of the date of acquisition thereof;

(b) investments in commercial paper rated at least P-1 by Moody’s and at least
A-1 by S&P maturing within 18-months of the date of acquisition thereof;

(c) investments in certificates of deposit issued by any Lender or by any United
States commercial bank having capital and surplus reasonably acceptable to the
Administrative Agent;

(d) investments in repurchase obligations with a term of not more than 7 days
for underlying securities of the types described in subsection (a) above entered
into with any bank meeting the qualifications specified in subsection (c) above,
provided all such agreements require physical delivery of the securities
securing such repurchase agreement, except those delivered through the Federal
Reserve Book Entry System;

(e) investments in money market funds that invest solely, and which are
restricted by their respective charters to invest solely, in investments of the
type described in the immediately preceding subsections (a), (b), (c), and
(d) above;

(f) investments existing on the date of this Agreement disclosed in the
Disclosure Letter;

(g) investments from time to time in Guarantors hereunder;

(h) intercompany advances made from time to time by LoJack, a Borrower or a
Guarantor to LoJack, another Borrower or a Guarantor or by any direct or
indirect wholly-owned (except for directors qualifying shares) Subsidiary to
LoJack or any Guarantor;

 

{B1036286; 2}-53-



--------------------------------------------------------------------------------

(i)(i) investments in, and loans or advances to, Subsidiaries that are not
Borrowers or Guarantors, and (ii) other investments, loans, and advances made
after the date hereof and not otherwise permitted by this Section, in an
aggregate amount for all such investments, loans or advances described in the
foregoing clauses (i) and (ii) not to exceed the Dollar Equivalent of $2,000,000
at any one time outstanding; provided, however, that after the date hereof,
Subsidiaries that are not Borrowers or Guarantors may invest, loan or advance an
aggregate amount for all such investments, loans or advances not to exceed the
Dollar Equivalent of $10,000,000 in or to other Subsidiaries that are not
Borrowers or Guarantors.

(j) any Permitted Acquisition.

In determining the amount of investments, acquisitions, loans, and advances
permitted under this §9.3, investments and acquisitions shall always be taken at
the original cost thereof (regardless of any subsequent appreciation or
depreciation therein), less any cash return in respect of any investment, and
loans and advances shall be taken at the principal amount thereof then remaining
unpaid.

§ 9.4 Mergers, Consolidations and Sales and Acquisitions.

None of the Borrowers shall, nor shall they permit any of their respective
Subsidiaries to acquire any company by merger acquisition or the like, or be a
party to any amalgamation, merger or consolidation, or sell, transfer, lease or
otherwise dispose of all or any part of its Property, including any disposition
of Property as part of a sale and leaseback transaction, or in any event sell or
discount (with or without recourse) any of its notes or accounts receivable;
provided, however, that this Section shall not apply to nor operate to prevent:

(a) the sale or lease of inventory in the ordinary course of business;

(b) the sale, transfer, lease or other disposition of Property of (i) Borrowers
and the Guarantors to one another and (ii) any Foreign Subsidiary to another
Foreign Subsidiary;

(c) the merger or amalgamation of any Subsidiary with and into LoJack or any
other Subsidiary, provided that, (i) in the case of any merger or amalgamation
involving a Borrower, one Borrower is the surviving corporation, (ii) in the
case of any merger or amalgamation involving a Guarantor, one Guarantor is the
surviving corporation and (iii) in the case of any merger or amalgamation
involving LoJack, LoJack is the surviving corporation;

(d) the sale of delinquent notes or accounts receivable in the ordinary course
of business for purposes of collection only (and not for the purpose of any bulk
sale or securitization transaction);

(e) the sale, transfer or other disposition of any tangible personal property
that, in the reasonable business judgment of LoJack or its Subsidiary, has
become obsolete or worn out, and which is disposed of in the ordinary course of
business;

(f) the license of any intellectual property assets in the ordinary course of
business, and the license or transfer of any rights to use intellectual property
outside of the United States to any Borrower or any Subsidiary;

(g) any Permitted Acquisition, and any investment permitted under Section 9.3;

 

{B1036286; 2}-54-



--------------------------------------------------------------------------------

(h) the sale, transfer, lease or other disposition of Property of LoJack or any
Subsidiary (including any disposition of Property as part of a sale and
leaseback transaction) aggregating for LoJack and its Subsidiaries not more than
the Dollar Equivalent of $2,000,000 during any fiscal year of LoJack;

(i) contracts, agreements or business arrangements in the ordinary course of
business among any of the Borrowers or their Subsidiaries.

§ 9.5 [Reserved].

§ 9.6 Burdensome Contracts With Affiliates.

Except for any transactions permitted under § 9.4, none of the Borrowers shall,
nor shall they permit any of their respective Subsidiaries to, enter into any
contract, agreement or business arrangement with any of its Affiliates on terms
and conditions which are materially less favorable to such Borrower or such
Subsidiary than would be usual and customary in similar contracts, agreements or
business arrangements between Persons not affiliated with each other.

§ 9.7 No Changes in Fiscal Year.

The fiscal year of LoJack ends on December 31st of each year; and LoJack shall
not change its fiscal year from its present basis without the prior written
consent of the Required Lenders.

§ 9.8 Change in the Nature of Business.

None of the Borrowers shall, nor shall they permit any of their respective
Subsidiaries to, engage in any business or activity if as a result the nature of
the business of LoJack and its Subsidiaries, taken as a whole, would be changed
in any material respect from the nature of the business engaged in by it as of
the Closing Date.

§ 9.9 No Restrictions.

Except as provided herein or in any agreements documenting purchase money
indebtedness or Capitalized Lease Obligations permitted under Section 9.1(b),
none of the Borrowers shall, nor shall they permit any of their respective
Subsidiaries to, directly or indirectly create or otherwise cause or suffer to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any Borrower or any Subsidiary to: (a) pay dividends or make
any other distribution on any Subsidiary’s capital stock or other equity
interests owned by any Borrower or any other Subsidiary, (b) pay any
indebtedness owed to any Borrower or any other Subsidiary, (c) make loans or
advances to any Borrower or any other Subsidiary, (d) transfer any of its
Property to any Borrower or any other Subsidiary, (e) guarantee the Obligations
as required by the Loan Documents, or (f) create, incur or permit to exist any
Lien upon any of its property or assets.

§ 9.10 No Stock Repurchase.

None of the Borrowers shall, nor shall they permit any Loan Party or any of
their respective Subsidiaries to, unless otherwise consented to in writing by
the Administrative Agent, redeem, convert, retire or otherwise acquire shares of
any class of Capital Stock of the Borrowers; provided, that, so long as no
Default or Event of Default exists or would otherwise be created by the
consummation of such a repurchase transaction, LoJack may repurchase Capital
Stock in connection with the exercise of stock options or vesting of restricted
stock for consideration (excluding consideration consisting of common shares of
LoJack) not exceeding $1,000,000 in the aggregate for the period commencing on
the Closing Date and ending on the Maturity Date.

 

{B1036286; 2}-55-



--------------------------------------------------------------------------------

§ 10. FINANCIAL COVENANTS.

Each of the Borrowers covenants and agrees that, so long as the Commitments
shall be in effect, or any Revolving Credit Loan, Letter of Credit or other
Obligation hereunder shall remain outstanding:

§ 10.1 Debt Service Coverage Ratio.

As at the end of any fiscal quarter commencing with the quarter ending
December 31, 2009, the Debt Service Coverage Ratio for the four (4) consecutive
fiscal quarters of the Borrowers ending on such date shall not at any time be
less than 1.25:1.00.

§ 10.2 Funded Debt to EBITDA Ratio.

As at the end of any fiscal quarter commencing with the quarter ending
December 31, 2009, the ratio of Consolidated Funded Debt to Consolidated EBITDA
of the Borrowers for the four (4) consecutive fiscal quarters ending on such
date (the “Funded Debt to EBITDA Ratio”) shall not exceed 2.25:1.00.

§ 10.3 Quick Ratio.

As at the end of any fiscal quarter commencing with the quarter ending
December 31, 2009, the ratio of (a) Quick Assets to (b) Consolidated Current
Liabilities shall not at any time be less than 1:00:1:00.

§ 10.4 Capital Expenditures.

The Borrowers shall not suffer or permit their Consolidated Capital Expenditures
in any fiscal year to exceed $10,000,000 in the aggregate. The Consolidated
Capital Expenditures will be tested by the Lenders on a quarterly basis.

§ 11. GUARANTIES; PLEDGE OF CERTAIN STOCK.

§ 11.1 Guaranties.

(a) In order to induce the Lenders to extend credit to the Borrowers hereunder,
each of the Borrowers and each of the Guarantors hereby irrevocably and
unconditionally guarantees, as a primary obligor and not merely as a surety, the
payment when and as due of the Obligations of, in the case of a Borrower, such
other Borrowers, and, in the case of the Guarantors, the Borrowers, and agrees
that the due and punctual payment of such Obligations may be extended or
renewed, in whole or in part, without notice to or further assent from it, and
that it will remain bound upon its guarantee hereunder notwithstanding any such
extension or renewal of any such Obligation.

(b) Each of the Borrowers and each Guarantor waives presentment to, demand of
payment from and protest to any other Loan Party of any of the Obligations, and
also waives notice of acceptance of its obligations and notice of protest for
nonpayment. The obligations of the Guarantors hereunder shall not be affected by
(i) the failure of either Administrative Agent, the Issuing Bank or any Lender
to assert any claim or demand or to enforce any right or remedy against any Loan
Party under the provisions of this Agreement, any other Loan Document or
otherwise; (ii) any extension or renewal of any of the Obligations; (iii) any
rescission,

 

{B1036286; 2}-56-



--------------------------------------------------------------------------------

waiver, amendment or modification of, or release from, any of the terms or
provisions of this Agreement, or any other Loan Document or agreement; (iv) any
default, failure or delay, willful or otherwise, in the performance of any of
the Obligations; (v) the failure of either Administrative Agent to take any
steps to perfect and maintain any security interest in, or to preserve any
rights to, any security or collateral for the Obligations, if any; (vi) any
change in the corporate, partnership or other existence, structure or ownership
of any Loan Party or any other guarantor of any of the Obligations; (vii) the
enforceability or validity of the Obligations or any part thereof or the
genuineness, enforceability or validity of any agreement relating thereto or
with respect to any collateral securing the Obligations or any part thereof, or
any other invalidity or unenforceability relating to or against any Loan Party
or any other guarantor of any of the Obligations, for any reason related to this
Agreement, any Swap Contract, any other Loan Document, or any provision of
applicable law, decree, order or regulation of any jurisdiction purporting to
prohibit the payment by such Borrower or any other guarantor of the Obligations,
of any of the Obligations or otherwise affecting any term of any of the
Obligations; or (viii) any other act, omission or delay to do any other act
which may or might in any manner or to any extent vary the risk of such Borrower
or otherwise operate as a discharge of a guarantor as a matter of law or equity
or which would impair or eliminate any right of such Loan Party to subrogation.

(c) Each of the Loan Parties further agrees that its agreement hereunder
constitutes a guarantee of payment when due (whether or not any bankruptcy or
similar proceeding shall have stayed the accrual or collection of any of the
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by either Administrative
Agent, the Issuing Bank or any Lender to any balance of any deposit account or
credit on the books of either Administrative Agent, the Issuing Bank or any
Lender in favor of any Loan Party or any other Person.

(d) The obligations of the Loan Parties hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Obligations, any impossibility in the performance of any of the
Obligations or otherwise, except for the prior indefeasible payment in full in
cash of all the Obligations.

(e) Each of the Loan Parties further agrees that its obligations hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Obligation is rescinded or must otherwise
be restored by either Administrative Agent, the Issuing Bank or any Lender upon
the bankruptcy or reorganization of any Loan Party or otherwise.

(f) Upon payment by any of the Loan Parties of any sums as provided above, all
rights of the Loan Parties, as the case may be, against any other Loan Party
arising as a result thereof by way of right of subrogation or otherwise shall in
all respects be subordinated and junior in right of payment to the prior
indefeasible payment in full in cash of all the Obligations owed by such Loan
Party to the Administrative Agent, the Issuing Bank and the Lenders.

(g) Nothing herein shall discharge or satisfy the liability of the Loan Parties
hereunder except the full performance and payment in cash of the Obligations.

§ 11.2 Pledge of Stock of Boomerang Tracking, Inc. and LoJack Equipment Ireland
Limited

(a) Concurrently herewith, LoJack shall execute the Security Agreement in favor
of the Administrative Agent for the benefit of the Lenders with respect to the
Collateral, including 100% of all of the outstanding Capital Stock (the “Pledged
Equity”) of Boomerang Tracking, Inc., a Canadian Corporation (“Boomerang”) and
65% of the outstanding Capital Stock of LoJack Equipment

 

{B1036286; 2}-57-



--------------------------------------------------------------------------------

Ireland Limited, an Irish company (“LoJack Ireland”). LoJack further agrees to
deliver to the Administrative Agent all such documentation (including customary
legal opinions of its U.S. counsel, the stock certificates representing the
Pledged Equity subject to such pledge, stock powers with respect thereto
executed in blank, and such other documents as shall be reasonably requested to
perfect the Lien of such pledge) in each case in form and substance reasonably
satisfactory to the Administrative Agent, and in a manner that the
Administrative Agent shall be reasonably satisfied that it has a first priority
perfected pledge of or charge over the Pledged Equity related thereto.

(b) If, on the last day of any fiscal year, that portion of Consolidated EBITDA
contributed by all Loan Parties, Boomerang, LoJack Ireland and any existing
Additional Pledged Foreign Subsidiary in the aggregate during such fiscal year
represents less than 75% of Consolidated EBITDA for such fiscal year, then,
within 120 days after the date a Compliance Certificate is required to be
delivered under §8.5(d) hereof for such fiscal year, LoJack and/or another Loan
Party shall execute a joinder agreement (an “Additional Pledge Agreement”) in
the form attached as Annex 2 to the Security Agreement in favor of the
Administrative Agent for the benefit of the Lenders with respect to a mutually
agreeable percentage of all of the outstanding Capital Stock, but in no event
less than 65% (the “Additional Pledged Equity”), of one or more of its Foreign
Subsidiaries (each an “Additional Pledged Foreign Subsidiary”) such that the
portion of Consolidated EBITDA contributed by all Loan Parties, Boomerang,
LoJack Ireland, any existing Additional Pledged Foreign Subsidiary and any such
new Additional Pledged Foreign Subsidiary in the aggregate during such fiscal
year represents at least 85% of Consolidated EBITDA for such fiscal year. LoJack
further agrees to deliver to the Administrative Agent all such documentation
(including customary legal opinions of its U.S. counsel, the stock certificates
representing the Additional Pledged Equity subject to such pledge, stock powers
with respect thereto executed in blank, and such other documents as shall be
reasonably requested to perfect the Lien of such pledge) in each case in form
and substance reasonably satisfactory to the Administrative Agent, and in a
manner that the Administrative Agent shall be reasonably satisfied that it has a
first priority perfected pledge of or charge over the Additional Pledged Equity
related thereto.

§ 11.3 Further Assurances

(a) In the event any Borrower forms or acquires any U.S. Subsidiary after the
date hereof, such newly formed or acquired U.S. Subsidiary shall join (i) this
Agreement as a Guarantor under § 11.1 in accordance with the provisions of
§ 8.9(b); and (ii) the Security Agreement in accordance with § 7.6 thereof.

(b) In the event that the Administrative Agent has not received, before or
concurrently with the initial Credit Extension, copies of the certificates of
good standing for each of the Loan Parties from the office of the secretary of
the state of its incorporation or organization and of each state or jurisdiction
in which it is qualified to do business as a foreign corporation or
organization, the Loan Parties will deliver such certificates within 30 days
after the Closing Date.

§ 12. EVENTS OF DEFAULT; ACCELERATION.

§ 12.1 Events of Default and Acceleration.

Any one or more of the following shall constitute an “Event of Default”
hereunder:

(a) default in the payment when due of all or any part of the principal of or
interest on any Note (whether at the stated maturity thereof or at any other
time provided for in this Agreement) or of any Unreimbursed Amount or default
for a period of 5 Business Days in the payment when due of any interest, fee, or
other Obligation payable hereunder or under any other Loan Document;

 

{B1036286; 2}-58-



--------------------------------------------------------------------------------

(b) default in the observance or performance of any covenant set forth in
Sections 8.1, 8.5, 9, 10 or 11.3(b) hereof;

(c) default in the observance or performance of any other provision hereof or of
any other Loan Document which is not remedied within 30 days after the earlier
of (i) the date on which such failure shall first become known to any officer of
LoJack or (ii) written notice thereof is given to LoJack by the Administrative
Agent;

(d) any representation or warranty made herein or in any other Loan Document or
in any certificate furnished to the Administrative Agent or the Lenders pursuant
hereto or thereto or in connection with any transaction contemplated hereby or
thereby proves untrue in any material respect as of the date of the issuance or
making or deemed making thereof;

(e) any event occurs or condition exists (other than those described in
subsections (a) through (d) above) which is specified as an event of default
under any of the other Loan Documents, or any of the Loan Documents shall for
any reason not be or shall cease to be in full force and effect or is declared
to be null and void, or the Borrowers or any of their Subsidiaries takes any
action for the purpose of repudiating or rescinding any Loan Document executed
by it or any of its obligations thereunder;

(f) default shall occur under any Indebtedness issued, assumed or guaranteed by
any of the Borrowers or any of their Subsidiaries aggregating in excess of the
Dollar Equivalent of $2,000,000, or under any indenture, agreement or other
instrument under which the same may be issued, and such default shall continue
for a period of time sufficient to permit the acceleration of the maturity of
any such Indebtedness (whether or not such maturity is in fact accelerated), or
any such Indebtedness shall not be paid when due (whether by demand, lapse of
time, acceleration or otherwise), subject to the passage of any applicable grace
or notice period;

(g) any judgment or judgments, writ or writs or warrant or warrants of
attachment, or any similar process or processes, shall be entered or filed
against any Borrower, or any of their Subsidiaries, or against any of their
Property, in an aggregate amount in excess of the Dollar Equivalent of
$2,000,000 (except to the extent fully covered by insurance pursuant to which
the insurer has accepted liability therefor in writing), and which remains
undischarged, unvacated, unbonded or unstayed for a period of 30 days;

(h) Any of the Borrowers, or any of their Subsidiaries, or any member of the
Borrowers’ Controlled Group, shall fail to pay when due an amount or amounts
aggregating in excess of the Dollar Equivalent of $3,000,000 which it shall have
become liable to pay to the PBGC or to a Plan under Title IV of ERISA; or any of
the Borrowers, or any of their Subsidiaries, or any member of the Borrowers’
Controlled Group shall be subject to actual or potential liability for an amount
or amounts aggregating in excess of the Dollar Equivalent of $3,000,000 upon or
as the result of the receipt of a notice of intent to terminate a Plan or Plans
(collectively, a “Material Plan”) filed under Title IV of ERISA by any of the
Borrowers, or any of their Subsidiaries, or any other member of the Borrowers’
Controlled Group, any plan administrator or any combination of the foregoing; or
the PBGC shall institute proceedings under Title IV of ERISA to terminate or to
cause a trustee to be appointed to administer any Material Plan or a proceeding
shall be instituted by a fiduciary of any Material Plan against any of the
Borrowers, or any of their Subsidiaries, or any member of the Borrowers’
Controlled Group, to enforce Section 515 or 4219(c)(5) of ERISA and such
proceeding shall not have been dismissed within 30 days thereafter; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any Material Plan must be terminated;

 

{B1036286; 2}-59-



--------------------------------------------------------------------------------

(i) any Change of Control shall occur;

(j) any of the Borrowers or any of their Subsidiaries (other than an Immaterial
Foreign Subsidiary) shall (i) have had entered involuntarily against it an order
for relief under the United States Bankruptcy Code or any other legislation in
respect of bankruptcy, insolvency, or the relief of debtors (all as amended) in
any jurisdiction outside of the United States in which any Borrower or
Subsidiary is located, (ii) not pay, or admit in writing its inability to pay,
its debts generally as they become due, (iii) make an assignment for the benefit
of creditors, (iv) apply for, seek, consent to or acquiesce in, the appointment
of a receiver, interim receiver, custodian, trustee, examiner, liquidator or
similar official for it or any substantial part of its Property, (v) institute
any proceeding (including, without limitation, any assignment, proposal, or
notice of intention to make a proposal) seeking relief under the United States
Bankruptcy Code or any other legislation respect of bankruptcy, insolvency, or
the relief of debtors (all as amended), to adjudicate it insolvent, or seeking
dissolution, winding up, liquidation, reorganization, arrangement, adjustment or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors or fail to file an answer or other
pleading denying (or shall admit) the material allegations of any such
proceeding filed against it, (vi) take any action in furtherance of any matter
described in parts (i) through (v) above, or (vii) fail to contest in good faith
any appointment or proceeding described in Section 12.1(k) hereof;

(k) a custodian, monitor, receiver, receiver and manager, interim receiver,
trustee, examiner, liquidator or similar official (a “Receiver”) shall be
appointed for any of the Borrowers, or any of their Subsidiaries (other than an
Immaterial Foreign Subsidiary), or any substantial part of any of their
Property, or a proceeding described in Section 12.1(j)(v) shall be instituted
against the Borrowers or any of their Subsidiaries, and such appointment
continues undischarged or such proceeding continues undismissed or unstayed for
a period of 60 days or if, within such period, a Receiver or creditor shall take
possession of any Property of any of the Borrowers, or any of their
Subsidiaries; or

(l) if (i) LoJack Exchangeco Canada, Inc. remains in legal existence after
December 31, 2009; and (ii) within 30 days of the Closing Date, LoJack does not
execute an Additional Pledge in the form attached as Annex 2 to the Security
Agreement in favor of the Administrative Agent for the benefit of the Lenders
with respect to 100% of all of the outstanding Capital Stock of LoJack
Exchangeco Canada, Inc.

§ 12.2 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent may,
and at the request of the Required Lenders shall, take any or all of the
following actions:

(a) declare the Commitments to be terminated, whereupon the Commitments shall be
terminated;

(b) declare the unpaid principal amount of all outstanding Revolving Credit
Loans, all interest accrued and unpaid thereon, and all other amounts owing or
payable hereunder or under any other Loan Document to be immediately due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by the Borrowers;

(c) require that the applicable Borrowers Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and

 

{B1036286; 2}-60-



--------------------------------------------------------------------------------

(d) exercise all rights and remedies available to it under the Loan Documents or
applicable law;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrowers under any of the proceedings or
laws described in § 12.1(j) or (k), the Commitments shall automatically
terminate, the Outstanding Amount of all Revolving Credit Loans and all
interest, and all other amounts as aforesaid shall automatically become due and
payable, and the obligation of the applicable Borrowers to Cash Collateralize
the L/C Obligations as aforesaid shall automatically become effective, in each
case without further act of the Lenders.

§ 12.3 Judgment Currency.

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of the Borrowers in respect of any such
sum due from it to the Lenders or under the other Loan Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by the Lenders of any sum
adjudged to be so due in the Judgment Currency, each of the Lenders may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to a Lender, the Borrowers agree, as a separate
obligation and notwithstanding any such judgment, to indemnify such Lender. If
the amount of the Agreement Currency so purchased is greater than the sum
originally due to a Lender in such currency, such Lender agrees to return the
amount of any excess to the Borrowers (or to any other Person who may be
entitled thereto under applicable law).

§ 12.4 Distribution of Collateral Proceeds.

In the event that, following the occurrence or during the continuance of any
Default or Event of Default, the Administrative Agent receives any monies in
connection with the enforcement of the Security Agreement, the Pledge Agreement
or any Additional Pledge Agreements, or otherwise with respect to the
realization upon any of the Collateral, the Pledged Equity or Additional Pledged
Equity, such monies shall be distributed for application as follows:

(a) First, to the payment of, or (as the case may be) the reimbursement of the
Administrative Agent for or in respect of all reasonable out-of-pocket costs,
expenses, disbursements and losses which shall have been incurred or sustained
by the Administrative Agent in connection with the collection of such monies by
the Administrative Agent, for the exercise, protection or enforcement by the
Administrative Agent of all or any of the rights, remedies, powers and
privileges of the Administrative Agent under this Credit Agreement or any of the
other Loan Documents or in respect of the Collateral or the Pledged Equity or in
support of any provision of adequate indemnity to the Administrative Agent
against any taxes or liens which by law shall have, or may have, priority over
the rights of the Administrative Agent to such monies;

(b) Second, to all other Obligations; provided that distributions shall be made
(A) pari passu among the Obligations (including the Drawing Amount of all
outstanding Letters of Credit); provided, that upon the reduction, cancellation,
expiration or termination of any Letter of Credit, the Drawing Amount of all
outstanding Letters of Credit which has been included as an Obligation and any
cash

 

{B1036286; 2}-61-



--------------------------------------------------------------------------------

collateral held for the benefit of the Lenders in respect thereto will be
redistributed pari passu to the Lenders in accordance with this § 12.4(b)(A),
and (B) with respect to each type of Obligation owing to the Lenders, such as
interest, principal, fees and expenses, among the Lenders pro rata in accordance
with the amount of all such Obligations outstanding;

(c) Third, upon payment and satisfaction in full or other provisions for payment
in full satisfactory to the Lenders and the Administrative Agent of all of the
Obligations, to the payment of any obligations required to be paid pursuant to §
9-608(a)(1)(C) or 9-615(a)(3) of the Uniform Commercial Code of the Commonwealth
of Massachusetts; and

(d) Fourth, the excess, if any, shall be returned to the Borrowers or to such
other Persons as are entitled thereto.

§ 13. ADMINISTRATIVE AGENT.

§ 13.1 Appointment and Authority.

Each of the Lenders and the Issuing Bank hereby irrevocably appoints RBS
Citizens, N.A. to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Bank, and neither the Borrowers nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions.

§ 13.2 Rights as Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
any of the Borrowers or any Subsidiary or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

§ 13.3 Exculpatory Provisions.

(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether an Event of Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

 

{B1036286; 2}-62-



--------------------------------------------------------------------------------

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in §14.11) or (ii) in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Event of Default unless and until notice describing
such Event of Default is given to the Administrative Agent by the Borrowers, a
Lender or the Issuing Bank.

(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Event of Default, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in §6 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

§ 13.4 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Revolving Credit
Loan, or the issuance of a Letter of Credit, that by its terms must be fulfilled
to the satisfaction of a Lender or the Issuing Bank, the Administrative Agent
may presume that such condition is satisfactory to such Lender or the Issuing
Bank unless the Administrative Agent shall have received notice to the contrary
from such Lender or the Issuing Bank prior to the making of such Revolving
Credit Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

§ 13.5 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub agents appointed by the Administrative Agent. The Administrative
Agent and any such sub agent may perform any and all of its duties and exercise
its rights and powers by or through their respective agents. The exculpatory
provisions of this §13 shall apply to any such sub agent and to the Related
Parties of the Administrative Agent and any such sub agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

 

{B1036286; 2}-63-



--------------------------------------------------------------------------------

§ 13.6 Resignation of Administrative Agent.

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Bank and the Borrowers. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrowers, to appoint a successor, which shall be a bank or other financial
institution. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent meeting the qualifications set forth above
provided that if the Administrative Agent shall notify the Borrowers and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Bank under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Bank directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this §13.6. Upon the acceptance of
a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this §13.6). The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this §13 shall continue in effect for
the benefit of such retiring Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

§ 13.7 Non-Reliance on Administrative Agent and the Other Lenders.

Each Lender and the Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

§ 13.8 No Other Duties, etc.

Anything herein to the contrary notwithstanding, no other parties listed on the
cover page hereof, if any, shall have any powers, duties or responsibilities
under this Agreement or any of the other Loan Documents, except in its capacity,
as applicable, as the Administrative Agent, a Lender or the Issuing Bank
hereunder.

 

{B1036286; 2}-64-



--------------------------------------------------------------------------------

§ 13.9 Payments to Administrative Agent

A payment by any of the Borrowers to the Administrative Agent hereunder or any
of the other Loan Documents for the account of any Lender shall constitute a
payment to such Lender. The Administrative Agent agrees promptly to distribute
to each Lender such Lender’s pro rata share of payments received by the
Administrative Agent for the account of the Lenders (except as otherwise
expressly provided herein or in any of the other Loan Documents).

§ 14. MISCELLANEOUS.

§ 14.1 Setoff Rights.

(a) In addition to any rights and remedies of the Lender provided by law, if an
Event of Default shall have occurred and be continuing, each Lender, the
Administrative Agent, the Issuing Bank, and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency, and
wherever held) at any time held and other obligations (in whatever currency) at
any time owing by such Lender, the other Lenders, the Administrative Agent, the
Issuing Bank or any such Affiliate to or for the credit or the account of the
Borrowers or any other Loan Party against any and all of the obligations of the
Borrowers or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender, the other Lenders, the Administrative
Agent or the Issuing Bank, irrespective of whether or not such Lender or the
Issuing Bank shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch or office of such Lender or the
Issuing Bank different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender, the Issuing Bank and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the Issuing
Bank, the Administrative Agent or their respective Affiliates may have. Each
Lender and the Issuing Bank agrees to notify the Borrowers and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application. For purposes of effectuating the setoff rights of the
Lender, the Administrative Agent, the Issuing Bank and each of their respective
Affiliates pursuant to this paragraph (and for no other purpose), the Borrowers
and each Loan Party expressly agree to treat each Lender, the Administrative
Agent, the Issuing Bank and each of their respective Affiliates (including but
not limited to each of their respective branches and offices) as a single
entity; it being the express intent of the Borrowers and each Loan Party to
maximize the available deposits that may be used to set off against any and all
of the obligations of the Borrowers or such Loan Party under this Agreement or
any other Loan Document.

(b) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Credit Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its
Revolving Credit Loans and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the
Revolving Credit Loans and such other obligations of the other Lenders, or make
such other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Revolving Credit
Loans and other amounts owing them, provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

 

{B1036286; 2}-65-



--------------------------------------------------------------------------------

(ii) the provisions of this §14.1 shall not be construed to apply to (x) any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Revolving Credit
Loans or participations in LC Obligations to any assignee or participant, other
than to the Borrowers or any Subsidiary thereof (as to which the provisions of
this paragraph shall apply).

(c) Each of the Borrowers consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

§ 14.2 Attorney Costs; Expenses.

The Borrowers agree (a) to pay or reimburse the Administrative Agent for all
costs and expenses reasonably incurred in connection with the development, due
diligence review, preparation, negotiation and execution of this Agreement and
the other Loan Documents and any amendment, waiver, consent or other
modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs, and (b) to pay or reimburse the
Administrative Agent for all reasonable costs and expenses incurred in
connection with the enforcement, attempted enforcement, or preservation of any
rights or remedies under this Agreement or the other Loan Documents (including
all such costs and expenses incurred during any “workout” or restructuring in
respect of the Obligations and during any legal proceeding, including any
proceeding under any Debtor Relief Law), including all Attorney Costs. The
foregoing costs and expenses shall include, without limitation, all search,
filing and recording fees and any taxes related thereto, and other out-of-pocket
expenses incurred by the Administrative Agent and the cost of independent public
accountants and other outside experts retained by the Administrative Agent. All
amounts due under this §14.2 shall be payable within two (2) Business Days after
demand therefor. The agreements in this §14.2 shall survive the termination of
the Commitments and repayment, satisfaction or discharge of all other
Obligations.

§ 14.3 Indemnification.

Whether or not the transactions contemplated hereby are consummated, the
Borrowers shall indemnify and hold harmless the Administrative Agent, the
Issuing Bank, the Lenders, their respective Affiliates, and their respective
directors, officers, employees, counsel, agents and attorneys-in-fact
(collectively the “Indemnitees”) from and against any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses and disbursements (including Attorney Costs) of any kind
or nature whatsoever which may at any time be imposed on, incurred by or
asserted against any such Indemnitee in any way relating to or arising out of or
in connection with (a) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby, (b) the Commitments, any
Revolving Credit Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of

 

{B1036286; 2}-66-



--------------------------------------------------------------------------------

Credit), (c) any Environmental Liability related in any way to any of the
Borrowers, any Subsidiary or any other Loan Party, or (d) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. No Indemnitee shall have any liability for any
indirect or consequential damages relating to this Agreement or any other Loan
Document or arising out of its activities in connection herewith or therewith
(whether before or after the Closing Date). All amounts due under this §14.3
shall be due and payable within five (5) Business Days after demand therefor.
The agreements in this §14.3 shall survive the termination of the Commitment and
the repayment, satisfaction or discharge of all the other Obligations.

§ 14.4 Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and the Lenders, regardless of any investigation made by
the Administration Agent or any Lender or on its behalf and notwithstanding that
the Administration Agent or any Lender may have had notice or knowledge of any
Event of Default at the time of any Credit Extension, and shall continue in full
force and effect as long as the Commitments, any Revolving Credit Loan or any
other Obligation hereunder shall remain unpaid or unsatisfied or any Letter of
Credit shall remain outstanding.

§ 14.5 Payments; Set Aside.

To the extent that any payment by or on behalf of any Borrower is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of set-off, and such payment or the proceeds of such set-off
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or any Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any debtor relief or similar law or otherwise, then, to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred.

§ 14.6 Successors and Assigns; Participations.

(a) Binding Agreement. The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby, except that the Borrowers may not assign or
otherwise transfer any of their rights or obligations hereunder without the
prior written consent of the Lenders, to be granted in the sole discretion of
the Lenders, and the Lenders may not assign or otherwise transfer any of their
rights or obligations hereunder except to an Eligible Assignee in accordance
with the provisions of subsection (b) of this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

{B1036286; 2}-67-



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Revolving Credit
Loans at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

 

  (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Revolving Credit Loans at the time owing
to it or in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, no minimum amount need be assigned; and

 

  (B) in any case not described in paragraph (b)(i)(A) of this §14.6, the
aggregate amount of the Commitment (which for this purpose includes Revolving
Credit Loans outstanding thereunder) or, if the applicable Commitment is not
then in effect, the Outstanding Amount of the Revolving Credit Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, in the case
of any assignment in respect of Revolving Credit Loans or the Revolving Credit
Commitment, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrowers otherwise consent (each
such consent not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Revolving Credit Loan or
the Commitment assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this §14.6 and, in addition:

 

  (A) the consent of the Borrowers (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

 

  (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) any unfunded portion of the Revolving Credit Facility if such assignment
is to a Person that is not a Lender with a Commitment in respect of such
unfunded facility, an Affiliate of such Lender or an Approved Fund with respect
to such Lender or (ii) a funded term facility to a Person who is not a Lender,
an Affiliate of a Lender or an Approved Fund; and

 

  (C) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).

 

{B1036286; 2}-68-



--------------------------------------------------------------------------------

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500, and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent a questionnaire provided by
the Administrative Agent.

(v) No Assignment to Borrower. No such assignment shall be made to any of the
Borrowers or any of the Borrowers’ Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this §14.6, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of §§5.10, 5.14, and 13.2 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Boston,
Massachusetts a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Revolving Credit Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(d) Participations.

(i) Any Lender may at any time, without the consent of, or notice to, the
Borrowers or the Administrative Agent, sell participations to any Person (other
than a natural person or any of the Borrowers or any of the Borrowers’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Revolving Credit Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the Issuing Bank shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

{B1036286; 2}-69-



--------------------------------------------------------------------------------

(ii) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect any actions set forth in
§14.11 that require the unanimous consent of the Lenders and that affects such
Participant. Subject to paragraph (e) of this §14.6, the Borrower agrees that
each Participant shall be entitled to the benefits of §§5.9, 5.12 and 5.13 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this §§14.6. To the extent permitted by
law, each Participant also shall be entitled to the benefits of §14.1 as though
it were a Lender, provided such Participant agrees to be subject to §§2.1.5 as
though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections §§5.9, 5.12 and 5.13 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrowers’ prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of §5.13 unless the Borrowers are notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with §5.13(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

§ 14.7 Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed, faxed or
delivered to the address, facsimile number or (subject to subsection (c) below)
electronic mail address specified for notices to the applicable party on
Schedule 14.7; or to such other address, facsimile number or electronic mail
address as shall be designated by such party in a notice to the other party. All
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the telephone number specified for notices to the
applicable party on Schedule 14.7, or to such other telephone number as shall be
designated by such party in a notice to the other party. All such notices and
other communications shall be deemed to be given or made upon the earlier to
occur of (i) actual receipt by the relevant party hereto and (ii) (A) if
delivered by hand or by courier, when signed for by or on behalf of the relevant
party hereto; (B) if delivered by mail, four Business Days after deposit in the
mails, postage prepaid; (C) if delivered by facsimile, when sent and receipt has
been confirmed by telephone; and (D) if delivered by electronic mail (which form
of delivery is subject to the provisions of subsection (c) below), when
delivered; provided, however, that notices and other communications to the
Administrative Agent pursuant to §§2 and 5 shall not be effective until actually
received by the Administrative Agent. In no event shall a voicemail message be
effective as a notice, communication or confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable law, have the same force and effect
as manually-signed originals and shall be binding on all Loan Parties and the
Lender. The Lender may also require that any such documents and signatures be
confirmed by a manually-signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile document or signature.

 

{B1036286; 2}-70-



--------------------------------------------------------------------------------

(c) Reliance by Lender. The Administrative Agent and the Lenders shall be
entitled to rely and act upon any notices (including telephonic Loan Requests)
purportedly given by or on behalf of any Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrowers shall indemnify the Administrative Agent, the Lenders, their
respective Affiliates, and their respective officers, directors, employees,
agents and attorneys-in-fact from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of any Borrower. All telephonic notices to and other communications
with the Lender may be recorded by the Lender, and the Borrowers hereby consent
to such recording.

§ 14.8 Cumulative Remedies; Captions; Counterparts.

The rights and remedies herein expressed are cumulative and not exclusive of any
other rights which the Lender would otherwise have. The captions in this
Agreement are for convenience of reference only and shall not define or limit
the provisions hereof. This Agreement and any amendment hereof may be executed
in several counterparts and by each party on a separate counterpart, each of
which when so executed and delivered shall be an original, but all of which
together shall constitute one instrument. In proving this Agreement it shall not
be necessary to produce or account for more than one such counterpart signed by
the party against whom enforcement is sought.

§ 14.9 USA Patriot Act Notice.

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent hereby notifies the Borrowers that, pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the names
and addresses of the Borrowers and other information that will allow each of the
Lenders and the Administrative Agent to identify the Borrowers in accordance
with the Act.

§ 14.10 Entire Agreement; Etc.

The Loan Documents and any other documents executed in connection herewith or
therewith express the entire understanding of the parties with respect to the
transactions contemplated hereby. Neither this Agreement nor any term hereof may
be changed, waived, discharged or terminated, except as provided in §14.11.

§ 14.11 Consents; Amendments; Waivers; Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrowers therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrowers,
and acknowledged by the Administrative Agent, and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no such amendment, waiver or consent
shall:

(a) waive any condition set forth in §§6.1 and 6.2 without the written consent
of each Lender;

 

{B1036286; 2}-71-



--------------------------------------------------------------------------------

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to §§12.1 and 12.2) without the written consent of such
Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on any
Revolving Credit Loan or Letter of Credit, or any fees or other amounts payable
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby; provided, however, that only the consent of
the Required Lenders shall be necessary (i) to amend the definition of “Default
Rate” or to waive any obligation of the Borrowers to pay interest at the Default
Rate or (ii) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Revolving Credit Loan or to reduce any fee payable hereunder;

(e) release any Guarantor from its obligations under § 11.1 or release all or
substantially all of the Collateral or the Pledged Equity, as applicable,
without the consent of each Lender; or

(f) change any provision of this §14.11 or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Bank in addition to the Lenders required
above, affect the rights or duties of the Issuing Bank under this Agreement or
any documents relating to any Letter of Credit issued or to be issued by it; and
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Commitment of such Lender may not be
increased or extended without the consent of such Lender.

§ 14.12 Concerning Joint and Several Liability.

Notwithstanding anything herein to the contrary, in consideration of the
financial accommodations to be provided by the Administrative Agent and the
Lenders under this Agreement, for the mutual benefit, directly and indirectly,
of each applicable Borrower and in consideration of the undertakings of the
other applicable Borrowers to accept limited joint and several liability as set
forth herein:

(a) Each Borrower, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrowers with respect to the payment and performance
of all of the Obligations, it being the intention of the parties hereto that all
of the Obligations shall be the joint and several obligations and liabilities of
each Borrower without preferences or distinction among them.

(b) If and to the extent that any of the Borrowers shall fail to make any
payment with respect to any of the applicable Obligations of such Borrower as
and when due or to perform any such Obligations in accordance with the terms
thereof, then in each such event all other Borrowers will make such payment with
respect to, or perform, such Obligation, in accordance with the terms thereof.

 

{B1036286; 2}-72-



--------------------------------------------------------------------------------

(c) The respective Obligations of each applicable Borrower under the provisions
of this §14.12 constitute full recourse Obligations of each such Borrower
enforceable against each such Borrower to the full extent of its properties and
assets, irrespective of the validity, regularity or enforceability of this
Agreement or any other circumstance whatsoever.

(d) Except as otherwise expressly provided in this Agreement, each Borrower, to
the fullest extent permitted by applicable law, hereby waives notice of
acceptance of its joint and several liability, as applicable, notice of any
Revolving Credit Loans made under this Agreement, notice of any action at any
time taken or omitted by the Administrative Agent or the Lenders under or in
respect of any of the Obligations, and, generally, to the extent permitted by
applicable law, all demands, notices and other formalities of every kind in
connection with this Agreement. Each Borrower, to the fullest extent permitted
by applicable law, hereby waives all defenses which may be available by virtue
of any valuation, stay, moratorium law or other similar law now or hereafter in
effect, any right to require the marshaling of assets of the Borrowers and any
other Person primarily or secondarily liable with respect to any of the
Obligations and all suretyship defenses generally. Each Borrower, to the fullest
extent permitted by applicable law, hereby assents to, and waives notice of, any
extension or postponement of the time for the payment of any of the Obligations,
the acceptance of any payment of any of the Obligations, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
the Lenders at any time or times in respect of any default by any of the
Borrowers in the performance or satisfaction of any term, covenant, condition or
provision of this Agreement, any and all other indulgences whatsoever by the
Lenders in respect of any of the Obligations, and the taking, addition,
substitution or release, in whole or in part, at any time or times, of any
security for any of the Obligations or the addition, substitution or release, in
whole or in part, of any of the Borrowers. Without limiting the generality of
the foregoing, each Borrower assents to any other action or delay in acting or
failure to act on the part of the Lenders with respect to the failure by any of
the Borrowers to comply with any of its respective Obligations, including,
without limitation, any failure strictly or diligently to assert any right or to
pursue any remedy or to comply fully with applicable laws or regulations
thereunder, which might, but for the provisions of this Section 14.12, afford
grounds for terminating, discharging or relieving any of the Borrowers, in whole
or in part, from any of its Obligations under this Section 14.12, it being the
intention of each Borrower that, so long as any of the Obligations hereunder
remain unsatisfied, the Obligations of such Borrowers under this Section 14.12
shall not be discharged except by performance and then only to the extent of
such performance. The Obligations of each Borrower under this Section 14.12
shall not be diminished or rendered unenforceable by any winding up,
reorganization, arrangement, liquidation, re-construction or similar proceeding
with respect to any of the Borrowers, the Administrative Agent or the Lenders.
The joint and several liability of the Borrowers hereunder shall continue in
full force and effect notwithstanding any absorption, merger, amalgamation or
any other change whatsoever in the name, membership, constitution or place of
formation of any of the Borrowers, the Administrative Agent, the Canadian Lender
or the Lenders.

(e) To the extent any Borrower makes a payment hereunder in excess of the
aggregate amount of the benefit received by such Borrower in respect of the
extensions of credit under the Agreement (the “Benefit Amount”), then such
Borrower, after the payment in full, in cash, of all of the Obligations, shall
be entitled to recover from each other applicable Borrower such excess payment,
pro rata, in accordance with the ratio of the Benefit Amount received by each
such other Borrower to the total Benefit Amount received by all applicable
Borrowers, and the right to such recovery shall be deemed to be an asset and
property of such Borrower so funding; provided, that each Borrower hereby agrees
that it will not enforce any of its rights of contribution or subrogation
against the other Borrowers with respect to any liability incurred by it
hereunder or under any of the other Loan Documents, any payments made by it

 

{B1036286; 2}-73-



--------------------------------------------------------------------------------

to any of the Lenders or the Administrative Agent with respect to any of the
Obligations or any collateral security therefor until such time as all of the
Obligations have been irrevocably paid in full in cash, the Commitments have
terminated and no Letters of Credit shall be outstanding (or have been
backstopped or cash collateralized on terms reasonably acceptable to the
Administrative Agent). Any claim which any Borrower may have against any other
Borrower with respect to any payments to the Lenders or the Administrative Agent
hereunder or under any other Loan Document are hereby expressly made subordinate
and junior in right of payment, without limitation as to any increases in the
Obligations arising hereunder or thereunder, to the prior payment in full of the
Obligations and, in the event of any insolvency, bankruptcy, receivership,
liquidation, reorganization or other similar proceeding under the laws of any
jurisdiction relating to any Borrower, its debts or its assets, whether
voluntary or involuntary, all such Obligations shall be paid in full before any
payment or distribution of any character, whether in cash, securities or other
property, shall be made to any other Borrower therefor.

(f) Each Borrower hereby agrees that the payment of any amounts due with respect
to the Indebtedness owing by any Borrower to any other Borrower is hereby
subordinated to the prior payment in full in cash of the Obligations. Each
Borrower hereby agrees that after the occurrence and during the continuance of
any Event of Default, such Borrower will not demand, sue for or otherwise
attempt to collect any such Indebtedness of any other Borrower owing to such
Borrower until the Obligations shall have been paid in full in cash, the
Commitments have terminated and no Letters of Credit shall be outstanding (or
have been backstopped or cash collateralized on terms reasonably acceptable to
the Administrative Agent). If, notwithstanding the foregoing sentence, such
Borrower shall collect, enforce or receive any amounts in respect of such
Indebtedness before payment in full in cash of the Obligations, such amounts
shall be collected, enforced, received by such Borrower as trustee for the
Administrative Agent and be paid over to the Administrative Agent for the pro
rata accounts of the Lenders to be applied to repay (or be held as security for
the repayment of) the Obligations, provided that nothing in this section shall
be effective to create a registrable charge.

(g) The provisions of this § 14.12 are made for the benefit of the
Administrative Agent and the Lenders and their successors and assigns, and may
be enforced in good faith by them from time to time against any or all of the
Borrowers as often as the occasion therefor may arise and without requirement on
the part of the Administrative Agent or the Lenders first to marshal any of
their claims or to exercise any of their rights against any other Borrower or to
exhaust any remedies available to them against any other Borrower or to resort
to any other source or means of obtaining payment of any of the Obligations
hereunder or to elect any other remedy. The provisions of this Section 14.12
shall remain in effect until all of the Obligations shall have been paid in full
in cash or otherwise fully satisfied, the Commitments have terminated and no
Letters of Credit shall be outstanding (or have been backstopped or cash
collateralized on terms reasonably acceptable to the Administrative Agent). If
at any time, any payment, or any part thereof, made in respect of any of the
Obligations, is rescinded or must otherwise be restored or returned by the
Administrative Agent or the Lenders upon the insolvency, bankruptcy or
reorganization of any of the Borrowers or is repaid in good faith settlement of
a pending or threatened avoidance claim, or otherwise, the provisions of this
Section 14.12 will forthwith be reinstated in effect, as though such payment had
not been made.

(h) It is the intention and agreement of each of the Borrowers and the Lenders
that the obligations of such Borrower under this Agreement shall be valid and
enforceable against such Borrower to the maximum extent permitted by applicable
law. Accordingly, if any provision of this Agreement creating any obligation of
a Borrower in favor of the Lenders shall be declared to be invalid or
unenforceable in any respect or to any extent, it is the stated intention and
agreement of such Borrower and the Lenders that any balance of the obligation
created by such provision and all other obligations of the Borrower to the
Lenders created by other provisions of this Agreement shall remain valid and
enforceable. Likewise, if by final order a court of competent jurisdiction shall
declare any sums which the Lenders may be otherwise entitled to collect from any
Borrower under this Agreement to be in excess of

 

{B1036286; 2}-74-



--------------------------------------------------------------------------------

those permitted under any law (including any federal or state fraudulent
conveyance or like statute or rule of law) applicable to such Borrower’s
obligations under this Agreement, it is the stated intention and agreement of
the Borrower and the Lenders that all sums not in excess of those permitted
under such applicable law shall remain fully collectible by the Lenders from
such Borrower.

§ 14.13 Governing Law.

THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS (EXCEPT AS EXPRESSLY SET
FORTH THEREIN) ARE CONTRACTS UNDER AND SHALL FOR ALL PURPOSES BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS
(EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW). THE BORROWERS
CONSENT TO THE JURISDICTION OF ANY OF THE STATE OR FEDERAL OR COURTS LOCATED IN
THE COMMONWEALTH OF MASSACHUSETTS IN CONNECTION WITH ANY SUIT TO ENFORCE THE
RIGHTS OF THE LENDERS UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.

§ 14.14 Waiver of Jury Trial.

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION

§ 14.15 Severability.

The provisions of this Agreement are severable and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

 

{B1036286; 2}-75-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivery as of the day and year first above written.

 

BORROWERS: LOJACK CORPORATION By:  

/s/    Timothy P. O’Connor

Title:   Senior Vice President and   Chief Financial Officer

 

{B1036286; 2}Signature Page to Credit Agreement



--------------------------------------------------------------------------------

LOJACK GLOBAL LLC By:   LOJACK CORPORATION, its   Manager-Member By:  

/s/    Timothy P. O’Connor

Title:   Senior Vice President and   Chief Financial Officer

 

{B1036286; 2}-2-



--------------------------------------------------------------------------------

LOJACK OPERATING COMPANY, L.P. By:   LOJACK CORPORATION, its   general partner
By:  

/s/    Timothy P. O’Connor

Title:   Senior Vice President and   Chief Financial Officer

 

{B1036286; 2}-3-



--------------------------------------------------------------------------------

LOJACK SAFETYNET, INC. By:  

/s/    Timothy P. O’Connor

Title:   Treasurer

 

{B1036286; 2}-4-



--------------------------------------------------------------------------------

BOOMERANG TRACKING, INC. By:  

/s/    Timothy P. O’Connor

Title:   Vice President, Finance

 

{B1036286; 2}Signature Page to Credit Agreement



--------------------------------------------------------------------------------

GUARANTORS:

LSC LOCATOR SYSTEMS

INTERNATIONAL CORP.

By:  

/s/    Timothy P. O’Connor

Title:   Treasurer

 

{B1036286; 2}-2-



--------------------------------------------------------------------------------

RBS CITIZENS, N.A. as Lender and Administrative Agent By:  

/s/    David J. Bugbee

Title:   Senior Vice President

 

{B1036286; 2}-3-



--------------------------------------------------------------------------------

TD BANK, N.A., as Lender and Issuing Bank By:  

/s/    Meg McIsaac

Title:   Senior Commercial Lending Officer

 

{B1036286; 2}Signature Page to Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Acceptance as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities) and (b) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (a) above (the rights and obligations sold and assigned pursuant to
clauses (a) and (b) above being referred to herein collectively as, the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by the Assignor.

 

1.   Assignor:   

 

   2.   Eligible Assignee:   

 

   3.   Borrowers:    LoJack Corporation and certain of its Subsidiaries 4.  
Administrative Agent:    RBS Citizens, N.A., as the Administrative Agent under
the Credit Agreement 5.   Credit Agreement:    Muticurrency Revolving Credit
Agreement, dated as of December 29, 2009 (as amended and in effect from time to
time, the “Credit Agreement”) among the Borrowers and the Lenders party thereto
and RBS Citizens, N.A., as Administrative Agent for the Lenders.



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned

  

Aggregate Amount of

Commitment/Loans for

all Lenders*

  

Amount of

Commitment/Loans

Assigned*

  

Percentage Assigned of
Commitment/Loans1

   $    $    %    $    $    %    $    $    %

[7. Trade Date:                     ]2

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

[Remainder of page intentionally left blank]

 

 

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

1

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

2

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Name:   Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Name:   Title:  

 

3



--------------------------------------------------------------------------------

Consented to and Accepted: RBS Citizens, N.A., as Administrative Agent By:  

 

Name:   Title:   Consented to: LoJack Corporation By:  

 

Name:   Title:  

 

4



--------------------------------------------------------------------------------

ANNEX 1

Multicurrency Revolving Credit Agreement, dated as of December 29, 2009 (as
amended and in effect from time to time, the “Credit Agreement”) among the
Borrowers and the Lenders party thereto and RBS Citizens, N.A., as
Administrative Agent for the Lenders.

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Borrowers, any of their subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to § 8.5 thereof, as applicable, and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assignment and Acceptance
and to purchase the Assigned Interest on the basis of which it has made such
analysis and decision independently and without reliance on the Administrative
Agent or any other Lender, and (v) it appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under the Credit Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; and (b) agrees that (i) it will, independently
and without reliance on the Administrative Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to, on or after the Effective Date. The Assignor and
the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the laws of the Commonwealth of
Massachusetts.



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTICE OF REVOLVING CREDIT LOAN REQUEST

OR REQUEST FOR CONVERSION

Date: [                    ]

RBS Citizens, N.A.

28 State Street

Boston, MA 02109

 

Re:    Notice of Revolving Credit Loan Request or Conversion

Ladies and Gentlemen:

Reference is hereby made to that certain Multicurrency Revolving Credit
Agreement, dated as of December 29, 2009 (as amended and in effect from time to
time, the “Credit Agreement”), by and among the LoJack Corporation, the other
Borrowers party thereto, the Lenders party thereto and RBS Citizens, N.A. as
Administrative Agent for the Lenders (the “Administrative Agent”). Capitalized
terms used but not defined herein shall have the meanings ascribed to such terms
in the Credit Agreement.

Use section I or II below as applicable:

I. Notice of Loan Request

Pursuant to Section 2.1.4 of the Credit Agreement, the undersigned, on behalf of
Borrower(s), hereby requests that the Lenders make a [Base Rate][Eurodollar]
Loan on [insert requested date of borrowing] [for the Interest Period commencing
on [requested date of Borrowing] and ending on                     ] in the
principal amount of [$        ].

Insert the following in any request for a Eurodollar Loan: [The Interest Period
applicable to said Loan will be [thirty], [sixty] [ninety] or [one hundred
eighty] days.]

Said Loan shall be denominated in [Dollars] [Alternative Currency].

II. Notice of Loan Conversion

Pursuant to Section 5.2(d) of the Credit Agreement, the undersigned, on behalf
of the Borrower(s), hereby confirms its request made on             , 20     for
a [Base Rate] [Eurodollar] Loan in the amount of $         effective on
            , 20    .

Insert the following in all requests for conversion to a Eurodollar Loan: [The
Interest Period applicable to said Loan will be [thirty], [sixty] [ninety] or
[one hundred eighty] days.]

Said Loan shall be denominated in [Dollars][Alternative Currency].

 

-1-



--------------------------------------------------------------------------------

Said Loan represents a conversion of the [Base Rate] [Eurodollar] Loan in the
same amount made on                     .

Use the following in all Loan Requests or Requests for Conversion:

The representations and warranties contained or referred to in Section 7 of the
Credit Agreement are true and correct on and as of the effective date of the
Loan as though made at and as of such date (except to the extent that such
representations and warranties expressly relate to an earlier date); and no
Default or Event of Default has occurred and is continuing or would occur as a
result of the Loan.

 

LOJACK CORPORATION By:  

 

Name:   Title:   Date:  

 

 

-2-



--------------------------------------------------------------------------------

EXHIBIT C

TO

MULTICURRENCY REVOLVING CREDIT AGREEMENT

FORM OF SECURITY AGREEMENT

 

 

 

SECURITY AGREEMENT

Dated as of December [            ], 2009

among

LOJACK CORPORATION

and

Each Grantor From Time to Time Party Hereto

and

RBS CITIZENS, N.A.

as Administrative Agent and Collateral Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page ARTICLE I DEFINED TERMS    1

Section 1.1.

   Definitions    1

Section 1.2.

   Certain Other Terms    6 ARTICLE II GRANT OF SECURITY INTEREST    6

Section 2.1.

   Collateral    6

Section 2.2.

   Grant of Security Interest in Collateral    7 ARTICLE III REPRESENTATIONS AND
WARRANTIES    7

Section 3.1.

   Title; No Other Liens    7

Section 3.2.

   Perfection and Priority    7

Section 3.3.

   Jurisdiction of Organization; Chief Executive Office    8

Section 3.4.

   Locations of Inventory, Equipment and Books and Records    8

Section 3.5.

   Pledged Collateral    8

Section 3.6.

   Instruments and Tangible Chattel Paper Formerly Accounts    9

Section 3.7.

   Intellectual Property    9

Section 3.8.

   Commercial Tort Claims    9

Section 3.9.

   Specific Collateral    10

Section 3.10.

   Enforcement    10

Section 3.11.

   Representations and Warranties of the Credit Agreement    10 ARTICLE IV
COVENANTS    10

Section 4.1.

   Maintenance of Perfected Security Interest; Further Documentation and
Consents    10

Section 4.2.

   Changes in Locations, Name, Etc.    11

Section 4.3.

   Pledged Collateral    12

Section 4.4.

   Accounts    12

Section 4.5.

   Commodity Contracts    12

Section 4.6.

   Delivery of Instruments and Tangible Chattel Paper and Control of Investment
Property, Letter-of-Credit Rights and Electronic Chattel Paper    13

Section 4.7.

   Intellectual Property    13

Section 4.8.

   Notices    15

Section 4.9.

   Notice of Commercial Tort Claims    15

Section 4.10.

   Compliance with Credit Agreement    15 ARTICLE V REMEDIAL PROVISIONS    15

Section 5.1.

   Code and Other Remedies    15

Section 5.2.

   Accounts and Payments in Respect of General Intangibles    19

Section 5.3.

   Pledged Collateral    20

Section 5.4.

   Proceeds to be Turned over to and Held by Administrative Agent    21

Section 5.5.

   Registration Rights    21

Section 5.6.

   Deficiency    22 ARTICLE VI THE ADMINISTRATIVE AGENT    23

Section 6.1.

   Administrative Agent’s Appointment as Attorney-in-Fact    23

Section 6.2.

   Authorization to File Financing Statements    24

Section 6.3.

   Authority of Administrative Agent    25

Section 6.4.

   Duty; Obligations and Liabilities    25

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page ARTICLE VII MISCELLANEOUS    26

Section 7.1.

  Reinstatement    26

Section 7.2.

  Release of Collateral    26

Section 7.3.

  Independent Obligations    26

Section 7.4.

  No Waiver by Course of Conduct    26

Section 7.5.

  Amendments in Writing    27

Section 7.6.

  Additional Grantors; Additional Pledged Collateral    27

Section 7.7.

  Notices    27

Section 7.8.

  Successors and Assigns    27

Section 7.9.

  Counterparts    27

Section 7.10.

  Severability    28

Section 7.11.

  Governing Law    28

Section 7.12.

  WAIVER OF JURY TRIAL    28

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ANNEXES AND SCHEDULES

 

Annex 1

     Form of Pledge Amendment

Annex 2

     Form of Joinder Agreement

Annex 3

     Form of Intellectual Property Security Agreement

Schedule 1

     Commercial Tort Claims

Schedule 2

     Filings

Schedule 3

     Jurisdiction of Organization; Chief Executive Office

Schedule 4

     Location of Inventory and Equipment

Schedule 5

     Pledged Collateral

Schedule 6

     Intellectual Property

 

iii



--------------------------------------------------------------------------------

SECURITY AGREEMENT, dated as of December [__], 2009, by LOJACK CORPORATION, a
Massachusetts corporation (“LoJack”) and each of the other entities listed on
the signature pages hereof or that becomes a party hereto pursuant to
Section 7.6 (together with LoJack, the “Grantors”), in favor of RBS Citizens,
N.A. (“Citizens”), as administrative agent and collateral agent (in such
capacity, together with its successors and permitted assigns, the
“Administrative Agent”) for the Lenders and each other Secured Party (each as
defined in the Credit Agreement referred to below).

W I T N E S S E T H:

WHEREAS, pursuant to the Multicurrency Revolving Credit Agreement dated as of
December 29, 2009 (as the same may be modified from time to time, the “Credit
Agreement”) among the Borrowers, Administrative Agent, and the Lenders from time
to time party thereto, Citizens, as administrative agent for the Lenders, and
the Lenders have severally agreed to make extensions of credit to the Borrowers
upon the terms and subject to the conditions set forth therein;

WHEREAS, each Grantor will derive substantial direct and indirect benefits from
the making of the extensions of credit under the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrowers under the Credit
Agreement that the Grantors shall have executed and delivered this Agreement to
the Administrative Agent;

NOW, THEREFORE, in consideration of the premises and to induce the Lenders and
the Administrative Agent to enter into the Credit Agreement and to induce the
Lenders to make their respective extensions of credit to the Borrowers
thereunder, each Grantor hereby agrees with the Administrative Agent as follows:

ARTICLE I

Defined Terms

Section 1.1. Definitions

(a) Capital terms used herein without definition are used as defined in the
Credit Agreement.

(b) The following terms have the meanings given to them in the UCC and terms
used herein without definition that are defined in the UCC have the meanings
given to them in the UCC (such meanings to be equally applicable to both the
singular and plural forms of the terms defined): “account”, “account debtor”,
“as-extracted collateral”, “certificated security”, “chattel paper”, “commercial
tort claim”, “commodity contract”, “deposit account”, “electronic chattel
paper”, “equipment”, “farm products”, “fixture”, “general intangible”, “goods”,
“health-care-insurance receivable”, “instruments”, “inventory”, “investment
property”, “letter-of-credit right”, “proceeds”, “record”, “securities account”,
“security”, “supporting obligation” and “tangible chattel paper”.

 

      SECURITY AGREEMENT



--------------------------------------------------------------------------------

(c) The following terms shall have the following meanings:

“Agreement” means this Security Agreement.

“Applicable IP Office” means the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency within or outside
the United States.

“Cash Collateral Account” means a deposit account or securities account in the
name of the Borrower and under the sole control (as defined in the applicable
UCC) of the Administrative Agent and (a) in the case of a deposit account, from
which the Borrower may not make withdrawals except as permitted by the
Administrative Agent and (b) in the case of a securities account, with respect
to which the Administrative Agent shall be the entitlement holder and the only
Person authorized to give entitlement orders with respect thereto.

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any time
deposit, insured certificate of deposit, overnight bank deposit or bankers’
acceptance issued or accepted by (i) any Lender or (ii) any commercial bank that
is (A) organized under the laws of the United States, any state thereof or the
District of Columbia, (B) “adequately capitalized” (as defined in the
regulations of its primary federal banking regulators) and (C) has Tier 1
capital (as defined in such regulations) in excess of $250,000,000 and
(e) shares of any money market fund that (i) has substantially all of its assets
invested continuously in the types of investments referred to in clause (a),
(b), (c) or (d) above with maturities as set forth in the proviso below,
(ii) has net assets in excess of $500,000,000, (iii) repurchase agreements which
are entered into with a commercial bank described in clause (d)(ii) above and
which are secured by securities described in clause (a) above, and (iv) has
obtained from either S&P or Moody’s the highest rating obtainable for money
market funds in the United States; provided, however, that the maturities of all
obligations specified in any of clauses (a), (b), (c) and (d) above shall not
exceed 365 days.

“Collateral” has the meaning specified in Section 2.1.

 

   2    SECURITY AGREEMENT



--------------------------------------------------------------------------------

“Constituent Documents” means, with respect to any Person, collectively and, in
each case, together with any modification of any term thereof, (a) the articles
of incorporation, certificate of incorporation, constitution or certificate of
formation of such Person, (b) the bylaws, operating agreement or joint venture
agreement of such Person, (c) any other constitutive, organizational or
governing document of such Person, whether or not equivalent, and (d) any other
document setting forth the manner of election or duties of the directors,
officers or managing members of such Person or the designation, amount or
relative rights, limitations and preferences of any Stock of such Person.

“Control Agreement” means, with respect to any deposit account, any securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance satisfactory to the Administrative Agent, among
the Administrative Agent, the financial institution or other Person at which
such account is maintained or with which such entitlement or contract is carried
and the Loan Party maintaining such account, effective to grant “control” (as
defined under the applicable UCC) over such account to the Administrative Agent.

“Controlled Securities Account” means each securities account or commodity
account (including all financial assets held therein and all certificates and
instruments, if any, representing or evidencing such financial assets) that is
the subject of an effective Control Agreement and that is maintained by any Loan
Party with a securities intermediary or commodity intermediary reasonably
acceptable to the Administrative Agent.

“Domestic Person” means any “United States person” under and as defined in
Section 770l(a)(30) of the Code.

“Excluded Equity” means all of the outstanding voting stock of an Excluded
Foreign Subsidiary and 35% of the outstanding voting stock of and LoJack
Equipment Ireland Limited. For the purposes of this definition, “voting stock”
means, with respect to any issuer, the issued and outstanding shares of each
class of Stock of such issuer entitled to vote (within the meaning of Treasury
Regulations § 1.956-2(c)(2)).

“Excluded Foreign Subsidiary” means any Subsidiary of Grantors, other than
Boomerang Tracking, Inc., LoJack Equipment Ireland Limited or any other
Subsidiary of Grantors listed on Schedule 5 from time to time (including one or
more of Foreign Subsidiaries made parties hereto pursuant to Section 7.6 of this
Security Agreement and Section 11.2 of the Credit Agreement), that is not a
Domestic Person.

“Excluded Property” means, collectively, (i) Excluded Equity, (ii) any asset or
Property of any Excluded Foreign Subsidiary, (iii) any permit or license of, or
any Contractual Obligation entered into by, any Grantor (A) that prohibits or
requires the consent of any Person other than any Borrower and its Affiliates as
a condition to the creation by such Grantor of a Lien on any right, title or
interest in such permit, license or Contractual Obligation or any Stock or Stock
Equivalent related thereto or (B) to the extent that any Requirement of Law
applicable thereto prohibits the creation of a Lien thereon, but only, with
respect to the prohibition in

 

   3    SECURITY AGREEMENT



--------------------------------------------------------------------------------

(A) and (B), to the extent, and for as long as, such prohibition is not
terminated or rendered unenforceable or otherwise deemed ineffective by the UCC
or any other Requirement of Law, (iv) fixed or Capital Assets owned by any
Grantor that is subject to a purchase money Lien or a Capital Lease if the
Contractual Obligation pursuant to which such Lien is granted (or in the
document providing for such Capital Lease) prohibits or requires the consent of
any Person other than any Borrower and its Affiliates as a condition to the
creation of any other Lien on such equipment and (v) any “intent to use”
Trademark applications for which a statement of use has not been filed (but only
until such statement is filed); provided, however, “Excluded Property” shall not
include any proceeds, products, substitutions or replacements of Excluded
Property (unless such proceeds, products, substitutions or replacements would
otherwise constitute Excluded Property).

“Material Intellectual Property” means Intellectual Property that is owned by or
licensed to a Grantor and material to the conduct of any Grantor’s business.

“Moody’s” means Moody’s Investors Service, Inc.

“Pledged Certificated Stock” means all certificated securities and any other
Stock or Stock Equivalent of any Person evidenced by a certificate, instrument
or other similar document (as defined in the UCC), in each case owned by any
Grantor, and any distribution of property made on, in respect of or in exchange
for the foregoing from time to time, exceeding $100,000 in the aggregate
including all Stock and Stock Equivalents listed on Schedule 5. Pledged
Certificated Stock excludes any Excluded Property.

“Pledged Collateral” means, collectively, the Pledged Stock and the Pledged Debt
Instruments.

“Pledged Debt Instruments” means all right, title and interest of any Grantor in
instruments evidencing any Indebtedness owed to such Grantor or other
obligations, and any distribution of property made on, in respect of or in
exchange for the foregoing from time to time, exceeding $100,000 in the
aggregate including all Indebtedness described on Schedule 5, issued by the
obligors named therein.

“Pledged Investment Property” means any investment property of any Grantor, and
any distribution of property made on, in respect of or in exchange for the
foregoing from time to time, exceeding $100,000 in the aggregate other than any
Pledged Stock or Pledged Debt Instruments.

“Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock.

“Pledged Uncertificated Stock” means any Stock or Stock Equivalent of any Person
that is not Pledged Certificated Stock, including all right, title and interest
of any Grantor as a limited or general partner in any partnership not
constituting Pledged

 

   4    SECURITY AGREEMENT



--------------------------------------------------------------------------------

Certificated Stock or as a member of any limited liability company, all right,
title and interest of any Grantor in, to and under any Constituent Document of
any partnership or limited liability company to which it is a party, and any
distribution of property made on, in respect of or in exchange for the foregoing
from time to time, exceeding $100,000 in the aggregate including in each case
those interests set forth on Schedule 5, to the extent such interests are not
certificated. Pledged Certificated Stock excludes any Excluded Property.

“S&P” means Standard & Poor’s Rating Services.

“Sell” means, with respect to any property, to sell, convey, transfer, assign,
license, lease or otherwise dispose of, any interest therein or to permit any
Person to acquire any such interest, including, in each case, through a sale,
factoring at maturity, collection of or other disposal, with or without
recourse, of any notes or accounts receivable. Conjugated forms thereof and the
noun “Sale” have correlative meanings.

“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.

“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
Commonwealth of Massachusetts; provided, however, that, in the event that, by
reason of mandatory provisions of any applicable Requirement of Law, any of the
attachment, perfection or priority of the Administrative Agent’s or any other
Secured Party’s security interest in any Collateral is governed by the Uniform
Commercial Code of a jurisdiction other than the Commonwealth of Massachusetts,
“UCC” shall mean the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such attachment,
perfection or priority and for purposes of the definitions related to or
otherwise used in such provisions.

“Vehicles” means all vehicles covered by a certificate of title law of any
state.

 

   5    SECURITY AGREEMENT



--------------------------------------------------------------------------------

Section 1.2. Certain Other Terms

(a) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms. The terms “herein”, “hereof”
and similar terms refer to this Agreement as a whole and not to any particular
Article, Section or clause in this Agreement. References herein to an Annex,
Schedule, Article, Section or clause refer to the appropriate Annex or Schedule
to, or Article, Section or clause in this Agreement. Where the context requires,
provisions relating to any Collateral when used in relation to a Grantor shall
refer to such Grantor’s Collateral or any relevant part thereof.

(b) Interpretation of the Credit Agreement is applicable to this Agreement as
and to the extent set forth therein.

ARTICLE II

Grant of Security Interest

Section 2.1. Collateral

For the purposes of this Agreement, all of the following property now owned or
at any time hereafter acquired by a Grantor or in which a Grantor now has or at
any time in the future may acquire any right, title or interests is collectively
referred to as the “Collateral”:

(a) all accounts, chattel paper, deposit accounts, documents (as defined in the
UCC), equipment, general intangibles, instruments, inventory, stock, debt
instruments, intellectual property, investment property and any supporting
obligations related thereto;

(b) the commercial tort claims described on Schedule 1 and on any supplement
thereto received by the Administrative Agent pursuant to Section 4.9;

(c) all books and records pertaining to the other property described in this
Section 2.1;

(d) all property of such Grantor held by any Secured Party, including all
property of every description, in the custody of or in transit to such Secured
Party for any purpose, including safekeeping, collection or pledge, for the
account of such Grantor or as to which such Grantor may have any right or power,
including but not limited to cash;

(e) all other goods (including but not limited to fixtures) and personal
property of such Grantor, whether tangible or intangible and wherever located;
and

(f) to the extent not otherwise included, all proceeds of the foregoing;
provided, however, that “Collateral” shall not include any Excluded Property;
and provided, further, that if and when any property shall cease to be Excluded
Property, such property shall be deemed at all times from and after the date
hereof to constitute Collateral.

 

   6    SECURITY AGREEMENT



--------------------------------------------------------------------------------

Section 2.2. Grant of Security Interest in Collateral

Each Grantor (including LoJack as legal and beneficial owner of all of the
outstanding voting stock in Boomerang Tracking, Inc. and LoJack Equipment
Ireland Limited), as collateral security for the prompt and complete payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of the Obligations of such Grantor (the “Secured Obligations”), hereby
mortgages, pledges and hypothecates to the Administrative Agent for the benefit
of the Secured Parties, and grants to the Administrative Agent for the benefit
of the Secured Parties a Lien on and security interest in, all of its right,
title and interest in, to and under the Collateral of such Grantor.

ARTICLE III

Representations and Warranties

To induce the Lenders and the Administrative Agent to enter into the Loan
Documents, each Grantor hereby represents and warrants each of the following to
the Administrative Agent, the Lenders and the other Secured Parties:

Section 3.1. Title; No Other Liens

Except for the Lien granted to the Administrative Agent pursuant to this
Agreement and other Liens permitted under any Loan Document, such Grantor owns
each item of the Collateral free and clear of any and all Liens or claims of
others. Such Grantor (a) is the record and beneficial owner of the Collateral
pledged by it hereunder constituting instruments or certificates and (b) has
rights in or the power to transfer each other item of Collateral in which a Lien
is granted by it hereunder, free and clear of any other Lien.

Section 3.2. Perfection and Priority

The security interest granted pursuant to this Agreement constitutes a valid and
continuing perfected security interest in favor of the Administrative Agent in
all Collateral subject, for the following Collateral, to the occurrence of the
following: (i) in the case of all Collateral in which a security interest may be
perfected by filing a financing statement under the UCC, the completion of the
filings and other actions specified on Schedule 2 (which, in the case of all
filings and other documents referred to on such schedule, have been delivered to
the Administrative Agent in completed and duly authorized form), (ii) in the
case of all Copyrights, Trademarks and Patents for which UCC filings are
insufficient, all appropriate filings having been made with (x) the United
States Copyright Office or the United States Patent and Trademark Office, as
applicable, and (y) the Applicable IP Office in South Africa, Brazil and
Argentina (so long as, in the case of any filing under this clause (y), such
filing is commercially reasonable), (iii) in the case of letter-of-credit rights
that are not supporting obligations of Collateral, the execution of a
Contractual Obligation granting control to the

 

   7    SECURITY AGREEMENT



--------------------------------------------------------------------------------

Administrative Agent over such letter-of-credit rights, (iv) in the case of
electronic chattel paper, the completion of all steps necessary to grant control
to the Administrative Agent over such electronic chattel paper and (v) in the
case of Vehicles, the actions required under Section 4.1(e). Such security
interest shall be prior to all other Liens on the Collateral except for Liens
having priority over the Administrative Agent’s Lien by operation of law or,
unless otherwise permitted by any Loan Document, upon (i) in the case of all
Pledged Certificated Stock, Pledged Debt Instruments and Pledged Investment
Property, the delivery thereof to the Administrative Agent of such Pledged
Certificated Stock, Pledged Debt Instruments and Pledged Investment Property
consisting of instruments and certificates, in each case properly endorsed for
transfer to the Administrative Agent or in blank, and (ii) in the case of all
other instruments and tangible chattel paper that are not Pledged Certificated
Stock, Pledged Debt Instruments or Pledged Investment Property, the delivery
thereof to the Administrative Agent of such instruments and tangible chattel
paper. Except as set forth in this Section 3.2, all actions by each Grantor
necessary or desirable to protect and perfect the Lien granted hereunder on the
Collateral have been duly taken.

Section 3.3. Jurisdiction of Organization; Chief Executive Office

Such Grantor’s jurisdiction of organization, legal name and organizational
identification number, if any, and the location of such Grantor’s chief
executive office or sole place of business, in each case as of the date hereof,
is specified on Schedule 3 and such Schedule 3 also lists all jurisdictions of
incorporation, legal names and locations of such Grantor’s chief executive
office or sole place of business for the five years preceding the date hereof.

Section 3.4. Locations of Inventory, Equipment and Books and Records

On the date hereof, such Grantor’s inventory and equipment (other than inventory
or equipment in transit) and books and records concerning the Collateral are
kept at the locations listed on Schedule 4 and such Schedule 4 also lists the
locations of such inventory, equipment and books and records for the five years
preceding the date hereof.

Section 3.5. Pledged Collateral

(a) The Pledged Stock pledged by such Grantor hereunder (a) is listed on
Schedule 5 and constitutes that percentage of the issued and outstanding equity
of all classes of each issuer thereof as set forth on Schedule 5, (b) has been
duly authorized, validly issued and is fully paid and nonassessable (other than
Pledged Stock in limited liability companies and partnerships) and
(c) constitutes the legal, valid and binding obligation of the obligor with
respect thereto, enforceable in accordance with its terms.

(b) As of the Closing Date, all Pledged Collateral (other than Pledged
Uncertificated Stock) and all Pledged Investment Property consisting of
instruments and certificates has been delivered to the Administrative Agent in
accordance with Section 4.3(a).

(c) Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent shall be entitled to exercise all of the rights of the
Grantor granting the security interest in any Pledged Stock, and a transferee or
assignee of such Pledged Stock shall become a holder of such Pledged Stock to
the same extent as such Grantor and be entitled to participate in the management
of the issuer of such Pledged Stock and, upon the transfer of the entire
interest of such Grantor, such Grantor shall, by operation of law, cease to be a
holder of such Pledged Stock.

 

   8    SECURITY AGREEMENT



--------------------------------------------------------------------------------

Section 3.6. Instruments and Tangible Chattel Paper Formerly Accounts

No amount payable to such Grantor under or in connection with any account is
evidenced by any instrument or tangible chattel paper that has not been
delivered to the Administrative Agent, properly endorsed for transfer, to the
extent delivery is required by Section 4.6(a).

Section 3.7. Intellectual Property

(a) Schedule 6 sets forth a true and complete list of the following Intellectual
Property such Grantor owns, licenses or otherwise has the right to use:
(i) Intellectual Property that is registered or subject to applications for
registration, (ii) Internet Domain Names and (iii) Material Intellectual
Property and material Software, separately identifying that owned and licensed
to such Grantor and including for each of the foregoing items (1) the owner,
(2) the title, (3) the jurisdiction in which such item has been registered or
otherwise arises or in which an application for registration has been filed,
(4) as applicable, the registration or application number and registration or
application date and (5) any IP Licenses or other rights (including franchises)
granted by the Grantor with respect thereto (other than IP Licenses to end users
entered into in the ordinary course of business).

(b) On the Closing Date, all Material Intellectual Property owned by such
Grantor is valid, in full force and effect, subsisting, unexpired and
enforceable, and no Material Intellectual Property has been abandoned. No breach
or default of any material IP License shall be caused by any of the following,
and none of the following shall limit or impair the ownership, use, validity or
enforceability of, or any rights of such Grantor in, any Material Intellectual
Property: (i) the consummation of the transactions contemplated by any Loan
Document or (ii) any holding, decision, judgment or order rendered by any
Governmental Authority through the date hereof. There are no pending (or, to the
knowledge of such Grantor, threatened) actions, investigations, suits,
proceedings, audits, claims, demands, orders or disputes challenging the
ownership, use, validity, enforceability of, or such Grantor’s rights in, any
Material Intellectual Property of such Grantor. To such Grantor’s knowledge, no
Person has been or is infringing, misappropriating, diluting, violating or
otherwise impairing any Material Intellectual Property of such Grantor. Such
Grantor, and to such Grantor’s knowledge each other party thereto, is not in
material breach or default of any material IP License.

Section 3.8. Commercial Tort Claims

The only commercial tort claims of any Grantor existing on the date hereof
(regardless of whether the amount, defendant or other material facts can be
determined and regardless of whether such commercial tort claim has been
asserted, threatened or has otherwise been made known to the obligee thereof or
whether litigation has been commenced for such claims) are those listed on
Schedule 1, which sets forth such information separately for each Grantor.

 

   9    SECURITY AGREEMENT



--------------------------------------------------------------------------------

Section 3.9. Specific Collateral

None of the Collateral is or is proceeds or products of farm products,
as-extracted collateral, health-care-insurance receivables or timber to be cut.

Section 3.10. Enforcement

No Permit, notice to or filing with any Governmental Authority or any other
Person or any consent from any Person is required for the exercise by the
Administrative Agent of its rights (including voting rights) provided for in
this Agreement or the enforcement of remedies in respect of the Collateral
pursuant to this Agreement, including the transfer of any Collateral, except as
may be required in connection with the disposition of any portion of the Pledged
Collateral by laws affecting the offering and sale of securities generally or
any approvals that may be required to be obtained from any bailees or landlords
to collect the Collateral.

Section 3.11. Representations and Warranties of the Credit Agreement

The representations and warranties as to such Grantor and its Subsidiaries made
by the Borrowers in the Credit Agreement are true and correct on each date
required therein.

ARTICLE IV

Covenants

Each Grantor agrees with the Administrative Agent to the following, as long as
any Obligation or Commitment remains outstanding and, in each case, unless the
Required Lenders otherwise consent in writing:

Section 4.1. Maintenance of Perfected Security Interest; Further Documentation
and Consents

(a) Generally. Such Grantor shall (i) not use or permit any Collateral to be
used unlawfully or in violation of any provision of any Loan Document, any
Requirement of Law or any policy of insurance covering the Collateral and
(ii) not enter into any Contractual Obligation or undertaking restricting the
right or ability of such Grantor or the Administrative Agent to Sell any
Collateral if such restriction would have a Material Adverse Effect.

(b) Such Grantor shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 3.2 and shall defend such security interest and such priority against
the claims and demands of all Persons.

(c) Pursuant to the Credit Agreement, such Grantor shall furnish to the
Administrative Agent from time to time statements and schedules further
identifying and describing the Collateral and such other documents in connection
with the Collateral as the Administrative Agent may reasonably request, all in
reasonable detail and in form and substance satisfactory to the Administrative
Agent.

 

   10    SECURITY AGREEMENT



--------------------------------------------------------------------------------

(d) At any time and from time to time, upon the written request of the
Administrative Agent, such Grantor shall, for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, (i) promptly and duly execute and deliver, and have recorded,
such further documents, including an authorization to file (or, as applicable,
the filing) of any financing statement or amendment under the UCC (or other
filings under similar Requirements of Law) in effect in any jurisdiction with
respect to the security interest created hereby and (ii) take such further
action as the Administrative Agent may reasonably request, including using its
best efforts to secure all approvals necessary or appropriate for the assignment
to or for the benefit of the Administrative Agent of any Contractual Obligation,
including any IP License, held by such Grantor and to enforce the security
interests granted hereunder.

(e) If requested by the Administrative Agent, the Grantor shall arrange for the
Administrative Agent’s first priority security interest to be noted on the
certificate of title of each Vehicle and shall file any other necessary
documentation in each jurisdiction that the Administrative Agent shall deem
advisable to perfect its security interests in any Vehicle.

(f) To ensure that any of the Excluded Property set forth in clause (ii) of the
definition of “Excluded Property” becomes part of the Collateral, such Grantor
shall use its best efforts to obtain any required consents from any Person other
than any Borrower and its Affiliates with respect to any permit or license or
any Contractual Obligation with such Person entered into by such Grantor that
requires such consent as a condition to the creation by such Grantor of a Lien
on any right, title or interest in such permit, license or Contractual
Obligation or any Stock or Stock Equivalent related thereto.

Section 4.2. Changes in Locations, Name, Etc.

Except upon 30 days’ prior written notice to the Administrative Agent and
delivery to the Administrative Agent of (a) all documents reasonably requested
by the Administrative Agent to maintain the validity, perfection and priority of
the security interests provided for herein and (b) if applicable, a written
supplement to Schedule 4 showing any additional locations at which inventory or
equipment shall be kept, such Grantor shall not do any of the following:

(i) permit any inventory or equipment to be kept at a location other than those
listed on Schedule 4, except for inventory or equipment in transit;

(ii) change its jurisdiction of organization or its location, in each case from
that referred to in Section 3.3; or

(iii) change its legal name or organizational identification number, if any, or
corporation, limited liability company, partnership or other organizational
structure to such an extent that any financing statement filed in connection
with this Agreement would become misleading.

 

   11    SECURITY AGREEMENT



--------------------------------------------------------------------------------

Section 4.3. Pledged Collateral

(a) Delivery of Pledged Collateral. Such Grantor shall (i) deliver to the
Administrative Agent, in suitable form for transfer and in form and substance
satisfactory to the Administrative Agent, (A) all Pledged Certificated Stock,
(B) all Pledged Debt Instruments and (C) all certificates and instruments
evidencing Pledged Investment Property and, at the request of the Administrative
Agent, (ii) maintain all other Pledged Investment Property in a Controlled
Securities Account.

(b) Event of Default. During the continuance of an Event of Default, the
Administrative Agent shall have the right, at any time in its discretion and
without notice to the Grantor, to (i) transfer to or to register in its name or
in the name of its nominees any Pledged Collateral or any Pledged Investment
Property and (ii) exchange any certificate or instrument representing or
evidencing any Pledged Collateral or any Pledged Investment Property for
certificates or instruments of smaller or larger denominations.

(c) Cash Distributions with respect to Pledged Collateral. Except as provided in
Article III, such Grantor shall be entitled to receive all cash distributions
paid in respect of the Pledged Collateral.

(d) Voting Rights. Except as provided in Article V, such Grantor shall be
entitled to exercise all voting, consent and corporate, partnership, limited
liability company and similar rights with respect to the Pledged Collateral;
provided, however, that no vote shall be cast, consent given or right exercised
or other action taken by such Grantor that would impair the Collateral or be
inconsistent with or result in any violation of any provision of any Loan
Document.

Section 4.4. Accounts

(a) Such Grantor shall not, other than in the ordinary course of business,
(i) grant any extension of the time of payment of any account, (ii) compromise
or settle any account for less than the full amount thereof, (iii) release,
wholly or partially, any Person liable for the payment of any account,
(iv) allow any credit or discount on any account or (v) amend, supplement or
modify any account in any manner that could adversely affect the value thereof.

(b) The Administrative Agent shall have the right to make test verifications of
the accounts in any manner and through any medium that it reasonably considers
advisable, and such Grantor shall furnish all such assistance and information as
the Administrative Agent may reasonably require in connection therewith. At any
time and from time to time, upon the Administrative Agent’s request, such
Grantor shall cause independent public accountants or others satisfactory to the
Administrative Agent to furnish to the Administrative Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
accounts.

Section 4.5. Commodity Contracts

Such Grantor shall not have any commodity contract other than with a Person
approved by the Administrative Agent and subject to a Control Agreement in a
form acceptable to the Administrative Agent.

 

   12    SECURITY AGREEMENT



--------------------------------------------------------------------------------

Section 4.6. Delivery of Instruments and Tangible Chattel Paper and Control of
Investment Property, Letter-of-Credit Rights and Electronic Chattel Paper

(a) If any amount in excess of $100,000 payable under or in connection with any
Collateral owned by such Grantor shall be or become evidenced by an instrument
or tangible chattel paper other than such instrument delivered in accordance
with Section 4.3(a) and in the possession of the Administrative Agent, such
Grantor shall mark all such instruments and tangible chattel paper with the
following legend: “This writing and the obligations evidenced or secured hereby
are subject to the security interest of RBS Citizens, N.A., as Administrative
Agent” and, at the request of the Administrative Agent, shall immediately
deliver such instrument or tangible chattel paper to the Administrative Agent,
duly indorsed in a manner satisfactory to the Administrative Agent.

(b) Such Grantor shall not grant “control” (within the meaning of such term
under Article 9-106 of the UCC) over any investment property to any Person other
than the Administrative Agent.

(c) If such Grantor is or becomes the beneficiary of a letter of credit that is
(i) not a supporting obligation of any Collateral and (ii) in excess of
$100,000, such Grantor shall promptly, and in any event within 2 Business Days
after becoming a beneficiary, notify the Administrative Agent thereof and
thereafter promptly enter into a Contractual Obligation with the Administrative
Agent, the issuer of such letter of credit or any nominated person with respect
to the letter-of-credit rights under such letter of credit. Such Contractual
Obligation shall assign such letter-of-credit rights to the Administrative Agent
and such assignment shall be sufficient to grant control for the purposes of
Section 9-107 of the UCC (or any similar section under any equivalent UCC). At
the request of the Administrative Agent, such Contractual Obligation shall also
direct all payments thereunder to a Security Cash Collateral Account. The
provisions of the Contractual Obligation shall be in form and substance
reasonably satisfactory to the Administrative Agent.

(d) If any amount in excess of $100,000 payable under or in connection with any
Collateral owned by such Grantor shall be or become evidenced by electronic
chattel paper, such Grantor shall take all steps necessary to grant the
Administrative Agent control of all such electronic chattel paper for the
purposes of Section 9-105 of the UCC (or any similar section under any
equivalent UCC) and all “transferable records” as defined in each of the Uniform
Electronic Transactions Act and the Electronic Signatures in Global and National
Commerce Act.

Section 4.7. Intellectual Property

(a) Within 60 days after any change to Schedule 6 for such Grantor, such Grantor
shall provide the Administrative Agent notification thereof and the short-form
intellectual property agreements and assignments as described in this
Section 4.7 and other documents that the Administrative Agent reasonably
requests with respect thereto.

 

   13    SECURITY AGREEMENT



--------------------------------------------------------------------------------

(b) Such Grantor shall (and shall cause all its licensees to) (i) (1) continue
to use each Trademark included in the Material Intellectual Property in order to
maintain such Trademark in full force and effect with respect to each class of
goods for which such Trademark is currently used, free from any claim of
abandonment for non-use, (2) maintain at least the same standards of quality of
products and services offered under such Trademark as are currently maintained,
(3) use such Trademark with the appropriate notice of registration and all other
notices and legends required by applicable Requirements of Law, (4) not adopt or
use any other Trademark that is confusingly similar or a colorable imitation of
such Trademark unless the Administrative Agent shall obtain a perfected security
interest in such other Trademark pursuant to this Agreement and (ii) not do any
act or omit to do any act whereby (w) such Trademark (or any goodwill associated
therewith) may become destroyed, invalidated, impaired or harmed in any way,
(x) any Patent included in the Material Intellectual Property may become
forfeited, misused, unenforceable, abandoned or dedicated to the public, (y) any
portion of the Copyrights included in the Material Intellectual Property may
become invalidated, otherwise impaired or fall into the public domain or (z) any
Trade Secret that is Material Intellectual Property may become publicly
available or otherwise unprotectable.

(c) Such Grantor shall notify the Administrative Agent promptly if it knows, or
has reason to know, that any application or registration relating to any
Material Intellectual Property may become forfeited, misused, unenforceable,
abandoned or dedicated to the public, or of any adverse determination or
development regarding the validity or enforceability or such Grantor’s ownership
of, interest in, right to use, register, own or maintain any Material
Intellectual Property (including the institution of, or any such determination
or development in, any proceeding relating to the foregoing in any Applicable IP
Office). Such Grantor shall take all actions that are necessary or reasonably
requested by the Administrative Agent to maintain and pursue each application
(and to obtain the relevant registration or recordation) and to maintain each
registration and recordation included in the Material Intellectual Property.

(d) Such Grantor shall not knowingly do any act or omit to do any act to
infringe, misappropriate, dilute, violate or otherwise impair the Intellectual
Property of any other Person. In the event that any Material Intellectual
Property of such Grantor is or has been infringed, misappropriated, violated,
diluted or otherwise impaired by a third party, such Grantor shall take such
action as it reasonably deems appropriate under the circumstances in response
thereto, which may include promptly bringing suit and recovering damages
therefor.

(e) Such Grantor shall execute and deliver to the Administrative Agent in form
and substance reasonably acceptable to the Administrative Agent and suitable for
(i) filing in the Applicable IP Office the short-form intellectual property
security agreements in the form attached hereto as Annex 3 for all Copyrights,
Trademarks and Patents of such Grantor, and all IP Licenses with respect thereto
and (ii) recording with the appropriate Internet domain name registrar, after
the occurrence and during the continuation of an Event of Default, a duly
executed form of assignment for all Internet Domain Names of such Grantor
(together with appropriate supporting documentation as may be requested by the
Administrative Agent).

 

   14    SECURITY AGREEMENT



--------------------------------------------------------------------------------

Section 4.8. Notices

Such Grantor shall promptly notify the Administrative Agent in writing of its
acquisition of any interest hereafter in property that is of a type where a
security interest or lien must be or may be registered, recorded or filed under,
or notice thereof given under, any federal statute or regulation.

Section 4.9. Notice of Commercial Tort Claims

Such Grantor agrees that, if it shall acquire any interest in any commercial
tort claim (whether from another Person or because such commercial tort claim
shall have come into existence), (i) such Grantor shall, immediately upon such
acquisition, deliver to the Administrative Agent, in each case in form and
substance satisfactory to the Administrative Agent, a notice of the existence
and nature of such commercial tort claim and a supplement to Schedule 1
containing a specific description of such commercial tort claim,
(ii) Section 2.1 shall apply to such commercial tort claim and (iii) such
Grantor shall execute and deliver to the Administrative Agent, in each case in
form and substance satisfactory to the Administrative Agent, any document, and
take all other action, deemed by the Administrative Agent to be reasonably
necessary or appropriate for the Administrative Agent to obtain, on behalf of
the Lenders, a perfected security interest having at least the priority set
forth in Section 3.2 in all such commercial tort claims. Any supplement to
Schedule 1 delivered pursuant to this Section 4.9 shall, after the receipt
thereof by the Administrative Agent, become part of Schedule 1 for all purposes
hereunder other than in respect of representations and warranties made prior to
the date of such receipt.

Section 4.10. Compliance with Credit Agreement

Such Grantor agrees to comply with all covenants and other provisions applicable
to it under the Credit Agreement and agrees to the same submission to
jurisdiction as that agreed to by the Borrowers in the Credit Agreement.

ARTICLE V

Remedial Provisions

Section 5.1. Code and Other Remedies

(a) UCC Remedies. During the continuance of an Event of Default, the
Administrative Agent may exercise, in addition to all other rights and remedies
granted to it in this Agreement and in any other instrument or agreement
securing, evidencing or relating to any Secured Obligation, all rights and
remedies of a secured party under the UCC or any other applicable law.

(b) Disposition of Collateral. Without limiting the generality of the foregoing,
the Administrative Agent may, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), during the continuance of any Event of Default (personally or through
its agents or attorneys), (i) enter upon the

 

   15    SECURITY AGREEMENT



--------------------------------------------------------------------------------

premises where any Collateral is located, without any obligation to pay rent,
through self-help, without judicial process, without first obtaining a final
judgment or giving any Grantor or any other Person notice or opportunity for a
hearing on the Administrative Agent’s claim or action, (ii) collect, receive,
appropriate and realize upon any Collateral and (iii) Sell, grant option or
options to purchase and deliver any Collateral (enter into Contractual
Obligations to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or office of any Secured
Party or elsewhere upon such terms and conditions as it may deem advisable and
at such prices as it may deem best, for cash or on credit or for future delivery
without assumption of any credit risk. The Administrative Agent shall have the
right, upon any such public sale or sales and, to the extent permitted by the
UCC and other applicable Requirements of Law, upon any such private sale, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption of any Grantor, which right or equity is hereby waived and
released.

(c) Management of the Collateral. Each Grantor further agrees, that, during the
continuance of any Event of Default, (i) at the Administrative Agent’s request,
it shall assemble the Collateral and make it available to the Administrative
Agent at places that the Administrative Agent shall reasonably select, whether
at such Grantor’s premises or elsewhere, (ii) without limiting the foregoing,
the Administrative Agent also has the right to require that each Grantor store
and keep any Collateral pending further action by the Administrative Agent and,
while any such Collateral is so stored or kept, provide such guards and
maintenance services as shall be necessary to protect the same and to preserve
and maintain such Collateral in good condition, (iii) until the Administrative
Agent is able to Sell any Collateral, the Administrative Agent shall have the
right to hold or use such Collateral to the extent that it deems appropriate for
the purpose of preserving the Collateral or its value or for any other purpose
deemed appropriate by the Administrative Agent and (iv) the Administrative Agent
may, if it so elects, seek the appointment of a receiver or keeper to take
possession of any Collateral and to enforce any of the Administrative Agent’s
remedies (for the benefit of the Secured Parties), with respect to such
appointment without prior notice or hearing as to such appointment. The
Administrative Agent shall not have any obligation to any Grantor to maintain or
preserve the rights of any Grantor as against third parties with respect to any
Collateral while such Collateral is in the possession of the Administrative
Agent.

(d) Application of Proceeds. The Administrative Agent shall apply the cash
proceeds of any action taken by it pursuant to this Section 5.1, after deducting
all reasonable costs and expenses of every kind incurred in connection therewith
or incidental to the care or safekeeping of any Collateral or in any way
relating to the Collateral or the rights of the Administrative Agent and any
other Secured Party hereunder, including reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Secured Obligations, as
set forth in the Credit Agreement, and only after such application and after the
payment by the Administrative Agent of any other amount required by any
Requirement of Law, need the Administrative Agent account for the surplus, if
any, to any Grantor.

 

   16    SECURITY AGREEMENT



--------------------------------------------------------------------------------

(e) Direct Obligation. Neither the Administrative Agent nor any other Secured
Party shall be required to make any demand upon, or pursue or exhaust any right
or remedy against, any Grantor, any other Loan Party or any other Person with
respect to the payment of the Obligations or to pursue or exhaust any right or
remedy with respect to any Collateral therefor or any direct or indirect
guaranty thereof. All of the rights and remedies of the Administrative Agent and
any other Secured Party under any Loan Document shall be cumulative, may be
exercised individually or concurrently and not exclusive of any other rights or
remedies provided by any Requirement of Law. To the extent it may lawfully do
so, each Grantor absolutely and irrevocably waives and relinquishes the benefit
and advantage of, and covenants not to assert against the Administrative Agent
or any Lender, any valuation, stay, appraisement, extension, redemption or
similar laws and any and all rights or defenses it may have as a surety, now or
hereafter existing, arising out of the exercise by them of any rights hereunder.
If any notice of a proposed sale or other disposition of any Collateral shall be
required by law, such notice shall be deemed reasonable and proper if given at
least 10 days before such sale or other disposition.

(f) Commercially Reasonable. To the extent that applicable Requirements of Law
impose duties on the Administrative Agent to exercise remedies in a commercially
reasonable manner, each Grantor acknowledges and agrees that it is not
commercially unreasonable for the Administrative Agent to do any of the
following:

(i) fail to incur significant costs, expenses or other liabilities reasonably
deemed as such by the Administrative Agent to prepare any Collateral for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition;

(ii) fail to obtain Permits, or other consents, for access to any Collateral to
Sell or for the collection or Sale of any Collateral, or, if not required by
other Requirements of Law, fail to obtain Permits or other consents for the
collection or disposition of any Collateral;

(iii) fail to exercise remedies against account debtors or other Persons
obligated on any Collateral or to remove Liens on any Collateral or to remove
any adverse claims against any Collateral;

(iv) advertise dispositions of any Collateral through publications or media of
general circulation, whether or not such Collateral is of a specialized nature
or to contact other Persons, whether or not in the same business as any Grantor,
for expressions of interest in acquiring any such Collateral;

 

   17    SECURITY AGREEMENT



--------------------------------------------------------------------------------

(v) exercise collection remedies against account debtors and other Persons
obligated on any Collateral, directly or through the use of collection agencies
or other collection specialists, hire one or more professional auctioneers to
assist in the disposition of any Collateral, whether or not such Collateral is
of a specialized nature or, to the extent deemed appropriate by the
Administrative Agent, obtain the services of other brokers, investment bankers,
consultants and other professionals to assist the Administrative Agent in the
collection or disposition of any Collateral, or utilize Internet sites that
provide for the auction of assets of the types included in the Collateral or
that have the reasonable capacity of doing so, or that match buyers and sellers
of assets to dispose of any Collateral;

(vi) dispose of assets in wholesale rather than retail markets;

(vii) disclaim disposition warranties, such as title, possession or quiet
enjoyment; or

(viii) purchase insurance or credit enhancements to insure the Administrative
Agent against risks of loss, collection or disposition of any Collateral or to
provide to the Administrative Agent a guaranteed return from the collection or
disposition of any Collateral.

Each Grantor acknowledges that the purpose of this Section 5.1 is to provide a
non-exhaustive list of actions or omissions that are commercially reasonable
when exercising remedies against any Collateral and that other actions or
omissions by the Secured Parties shall not be deemed commercially unreasonable
solely on account of not being indicated in this Section 5.1. Without limitation
upon the foregoing, nothing contained in this Section 5.1 shall be construed to
grant any rights to any Grantor or to impose any duties on the Administrative
Agent that would not have been granted or imposed by this Agreement or by
applicable Requirements of Law in the absence of this Section 5.1.

(g) IP Licenses. For the purpose of enabling the Administrative Agent to
exercise rights and remedies under this Section 5.1 (including in order to take
possession of, collect, receive, assemble, process, appropriate, remove, realize
upon, Sell or grant options to purchase any Collateral) at such time as the
Administrative Agent shall be lawfully entitled to exercise such rights and
remedies, each Grantor hereby grants to the Administrative Agent, for the
benefit of the Secured Parties, (i) an irrevocable, nonexclusive, worldwide
license (exercisable without payment of royalty or other compensation to such
Grantor), including in such license the right to sublicense, use and practice
any Intellectual Property now owned or hereafter acquired by such Grantor and
access to all media in which any of the licensed items may be recorded or stored
and to all Software and programs used for the compilation or printout thereof
and (ii) an irrevocable license (without payment of rent or other compensation
to such Grantor) to use, operate and occupy all real property owned, operated,
leased, subleased or otherwise occupied by such Grantor.

 

   18    SECURITY AGREEMENT



--------------------------------------------------------------------------------

Section 5.2. Accounts and Payments in Respect of General Intangibles

(a) In addition to, and not in substitution for, any similar requirement in the
Credit Agreement, if required by the Administrative Agent at any time during the
continuance of an Event of Default, any payment of accounts or payment in
respect of general intangibles, when collected by any Grantor, shall be promptly
(and, in any event, within 2 Business Days) deposited by such Grantor in the
exact form received, duly indorsed by such Grantor to the Administrative Agent,
in a Security Cash Collateral Account, subject to withdrawal by the
Administrative Agent as provided in Section 5.4. Until so turned over, such
payment shall be held by such Grantor in trust for the Administrative Agent,
segregated from other funds of such Grantor. Each such deposit of proceeds of
accounts and payments in respect of general intangibles shall be accompanied by
a report identifying in reasonable detail the nature and source of the payments
included in the deposit.

(b) At any time during the continuance of an Event of Default:

(i) each Grantor shall, upon the Administrative Agent’s request, deliver to the
Administrative Agent all original and other documents evidencing, and relating
to, the Contractual Obligations and transactions that gave rise to any account
or any payment in respect of general intangibles, including all original orders,
invoices and shipping receipts and notify account debtors that the accounts or
general intangibles have been collaterally assigned to the Administrative Agent
and that payments in respect thereof shall be made directly to the
Administrative Agent;

(ii) the Administrative Agent may, without notice, at any time during the
continuance of an Event of Default, limit or terminate the authority of a
Grantor to collect its accounts or amounts due under general intangibles or any
thereof and, in its own name or in the name of others, communicate with account
debtors to verify with them to the Administrative Agent’s satisfaction the
existence, amount and terms of any account or amounts due under any general
intangible. In addition, the Administrative Agent may at any time enforce such
Grantor’s rights against such account debtors and obligors of general
intangibles; and

(iii) each Grantor shall take all actions, deliver all documents and provide all
information necessary or reasonably requested by the Administrative Agent to
ensure any Internet Domain Name is registered.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each account and each payment in respect of general intangibles to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto. No Secured Party shall have any obligation or liability
under any agreement giving rise to an account or a payment in respect of a
general intangible by reason of or arising out of any Loan Document or the
receipt by any Secured Party of any payment relating thereto, nor shall any
Secured Party be obligated in any manner to perform any obligation of any
Grantor under or pursuant to any agreement giving rise to an account or a
payment in

 

   19    SECURITY AGREEMENT



--------------------------------------------------------------------------------

respect of a general intangible, to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party thereunder, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts that may have been assigned to it or to which it may be entitled
at any time or times.

Section 5.3. Pledged Collateral

(a) Voting Rights. During the continuance of an Event of Default, upon notice by
the Administrative Agent to the relevant Grantor or Grantors, the Administrative
Agent or its nominee may exercise (A) any voting, consent, corporate and other
right pertaining to the Pledged Collateral at any meeting of shareholders,
partners or members, as the case may be, of the relevant issuer or issuers of
Pledged Collateral or otherwise and (B) any right of conversion, exchange and
subscription and any other right, privilege or option pertaining to the Pledged
Collateral as if it were the absolute owner thereof (including the right to
exchange at its discretion any Pledged Collateral upon the merger, amalgamation,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate or equivalent structure of any issuer of Pledged Stock, the right
to deposit and deliver any Pledged Collateral with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it; provided, however, that
the Administrative Agent shall have no duty to any Grantor to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing.

(b) Proxies. In order to permit the Administrative Agent to exercise the voting
and other consensual rights that it may be entitled to exercise pursuant hereto
and to receive all dividends and other distributions that it may be entitled to
receive hereunder, (i) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Administrative Agent all such proxies,
dividend payment orders and other instruments as the Administrative Agent may
from time to time reasonably request and (ii) without limiting the effect of
clause (i) above, such Grantor hereby grants to the Administrative Agent an
irrevocable proxy to vote all or any part of the Pledged Collateral and to
exercise all other rights, powers, privileges and remedies to which a holder of
the Pledged Collateral would be entitled (including giving or withholding
written consents of shareholders, partners or members, as the case may be,
calling special meetings of shareholders, partners or members, as the case may
be, and voting at such meetings), which proxy shall be effective, automatically
and without the necessity of any action (including any transfer of any Pledged
Collateral on the record books of the issuer thereof) by any other person
(including the issuer of such Pledged Collateral or any officer or agent
thereof) during the continuance of an Event of Default and which proxy shall
only terminate upon the payment in full of the Secured Obligations.

 

   20    SECURITY AGREEMENT



--------------------------------------------------------------------------------

(c) Authorization of Issuers. Each Grantor hereby expressly irrevocably
authorizes and instructs, without any further instructions from such Grantor,
each issuer of any Pledged Collateral pledged hereunder by such Grantor to
(i) comply with any instruction received by it from the Administrative Agent in
writing that states that an Event of Default is continuing and is otherwise in
accordance with the terms of this Agreement and each Grantor agrees that such
issuer shall be fully protected from Liabilities to such Grantor in so complying
and (ii) unless otherwise expressly permitted hereby, pay any dividend or make
any other payment with respect to the Pledged Collateral directly to the
Administrative Agent.

Section 5.4. Proceeds to be Turned over to and Held by Administrative Agent

Unless otherwise expressly provided in the Credit Agreement or this Security
Agreement, all proceeds of any Collateral received by any Grantor hereunder in
cash or Cash Equivalents shall be held by such Grantor in trust for the
Administrative Agent and the other Secured Parties, segregated from other funds
of such Grantor, and shall, promptly upon receipt by any Grantor, be turned over
to the Administrative Agent in the exact form received (with any necessary
endorsement). All such proceeds of Collateral and any other proceeds of any
Collateral received by the Administrative Agent in cash or Cash Equivalents
shall be held by the Administrative Agent in a deposit account or a Security
Cash Collateral Account. All proceeds being held by the Administrative Agent in
such account (or by such Grantor in trust for the Administrative Agent) shall
continue to be held as collateral security for the Secured Obligations and shall
not constitute payment thereof until applied as provided in the Credit
Agreement.

Section 5.5. Registration Rights

(a) If, in the opinion of the Administrative Agent, it is necessary or advisable
to Sell any portion of the Pledged Collateral by registering such Pledged
Collateral under the provisions of the Securities Act of 1933 (the “Securities
Act”), each relevant Grantor shall cause the issuer thereof to do or cause to be
done all acts as may be, in the reasonable opinion of the Administrative Agent,
necessary to register such Pledged Collateral or that portion thereof to be Sold
under the provisions of the Securities Act, all as directed by the
Administrative Agent in conformity with the requirements of the Securities Act
and the rules and regulations of the Securities and Exchange Commission
applicable thereto and in compliance with the securities or “Blue Sky” laws of
any jurisdiction that the Administrative Agent shall reasonably designate.

(b) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any Pledged Collateral by reason of certain prohibitions
contained in the Securities Act and applicable state or foreign securities laws
or otherwise or may determine that a public sale is impracticable, not desirable
or not commercially reasonable and, accordingly, may resort to one or more
private sales thereof to a restricted group of purchasers that shall be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any Pledged Collateral for
the period of time necessary to permit the issuer thereof to register such
securities for public sale under the Securities Act or under applicable state
securities laws even if such issuer would agree to do so.

 

   21    SECURITY AGREEMENT



--------------------------------------------------------------------------------

(c) Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of any portion of
the Pledged Collateral pursuant to this Section 5.5 valid and binding and in
compliance with all applicable Requirements of Law. Each Grantor further agrees
that a breach of any covenant contained in this Section 5.5 will cause
irreparable injury to the Administrative Agent and other Secured Parties, that
the Administrative Agent and the other Secured Parties have no adequate remedy
at law in respect of such breach and, as a consequence, that each and every
covenant contained in this Section 5.5 shall be specifically enforceable against
such Grantor, and such Grantor hereby waives and agrees not to assert any
defense against an action for specific performance of such covenants except for
a defense that no Event of Default has occurred under the Credit Agreement.

Section 5.6. Deficiency

Each Grantor shall remain liable for any deficiency if the proceeds of any sale
or other disposition of any Collateral are insufficient to pay the Secured
Obligations and the fees and disbursements of any attorney employed by the
Administrative Agent or any other Secured Party to collect such deficiency.

 

   22    SECURITY AGREEMENT



--------------------------------------------------------------------------------

ARTICLE VI

The Administrative Agent

Section 6.1. Administrative Agent’s Appointment as Attorney-in-Fact

(a) Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent and any Related Person thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of the Loan Documents, to
take any appropriate action and to execute any document or instrument that may
be necessary or desirable to accomplish the purposes of the Loan Documents, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Administrative Agent and its Related Persons the power and right, on behalf of
such Grantor, without notice to or assent by such Grantor, to do any of the
following when an Event of Default shall be continuing:

(i) in the name of such Grantor, in its own name or otherwise, take possession
of and indorse and collect any check, draft, note, acceptance or other
instrument for the payment of moneys due under any account or general intangible
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Administrative Agent for the purpose of collecting any such
moneys due under any account or general intangible or with respect to any other
Collateral whenever payable;

(ii) in the case of any Intellectual Property owned by or licensed to the
Grantors, execute, deliver and have recorded any document that the
Administrative Agent may reasonably request to evidence, effect, publicize or
record the Administrative Agent’s security interest in such Intellectual
Property and the goodwill and general intangibles of such Grantor relating
thereto or represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
any Collateral, effect any repair or pay any insurance called for by the terms
of the Credit Agreement (including all or any part of the premiums therefor and
the costs thereof);

(iv) execute, in connection with any sale provided for in Section 5.1 or
Section 5.5, any document to effect or otherwise necessary or appropriate in
relation to evidence the Sale of any Collateral; or

(v) (A) direct any party liable for any payment under any Collateral to make
payment of any moneys due or to become due thereunder directly to the
Administrative Agent or as the Administrative Agent shall direct, (B) ask or
demand for, and collect and receive payment of and receipt for, any moneys,
claims and other amounts due or to become due at any time in respect of

 

   23    SECURITY AGREEMENT



--------------------------------------------------------------------------------

or arising out of any Collateral, (C) sign and indorse any invoice, freight or
express bill, bill of lading, storage or warehouse receipt, draft against
debtors, assignment, verification, notice and other document in connection with
any Collateral, (D) commence and prosecute any suit, action or proceeding at law
or in equity in any court of competent jurisdiction to collect any Collateral
and to enforce any other right in respect of any Collateral, (E) defend any
actions, suits, proceedings, audits, claims, demands, orders or disputes brought
against such Grantor with respect to any Collateral, (F) settle, compromise or
adjust any such actions, suits, proceedings, audits, claims, demands, orders or
disputes and, in connection therewith, give such discharges or releases as the
Administrative Agent may deem appropriate, (G) assign any Intellectual Property
owned by the Grantors or any IP Licenses by the Grantors throughout the world on
such terms and conditions and in such manner as the Administrative Agent shall
in its sole discretion determine, including the execution and filing of any
document necessary to effectuate or record such assignment and (H) generally,
Sell, grant a Lien on, make any Contractual Obligation with respect to and
otherwise deal with, any Collateral as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes and do, at
the Administrative Agent’s option, at any time or from time to time, all acts
and things that the Administrative Agent deems necessary to protect, preserve or
realize upon any Collateral and the Secured Parties’ security interests therein
and to effect the intent of the Loan Documents, all as fully and effectively as
such Grantor might do.

(b) If any Grantor fails to perform or comply with any Contractual Obligation
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such Contractual Obligation.

(c) The expenses of the Administrative Agent incurred in connection with actions
undertaken as provided in this Section 6.1, together with interest thereon at a
rate set forth in the Credit Agreement, from the date of payment by the
Administrative Agent to the date reimbursed by the relevant Grantor, shall be
payable by such Grantor to the Administrative Agent on demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue of this Section 6.1. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.

Section 6.2. Authorization to File Financing Statements

Each Grantor authorizes the Administrative Agent and its Related Persons, at any
time and from time to time, to file or record financing statements, amendments
thereto, and other filing or recording documents or instruments with respect to
any Collateral in such form and in such offices as the Administrative Agent
reasonably determines appropriate to perfect the security interests of the
Administrative Agent under this Agreement, and such financing statements and
amendments may described the Collateral covered

 

   24    SECURITY AGREEMENT



--------------------------------------------------------------------------------

thereby as “all assets of the debtor”. A photographic or other reproduction of
this Agreement shall be sufficient as a financing statement or other filing or
recording document or instrument for filing or recording in any jurisdiction.
Such Grantor also hereby ratifies its authorization for the Administrative Agent
to have filed any initial financing statement or amendment thereto under the UCC
(or other similar laws) in effect in any jurisdiction if filed prior to the date
hereof.

Section 6.3. Authority of Administrative Agent

Each Grantor acknowledges that the rights and responsibilities of the
Administrative Agent under this Agreement with respect to any action taken by
the Administrative Agent or the exercise or non-exercise by the Administrative
Agent of any option, voting right, request, judgment or other right or remedy
provided for herein or resulting or arising out of this Agreement shall, as
between the Administrative Agent and the other Secured Parties, be governed by
the Credit Agreement and by such other agreements with respect thereto as may
exist from time to time among them, but, as between the Administrative Agent and
the Grantors, the Administrative Agent shall be conclusively presumed to be
acting as agent for the Secured Parties with full and valid authority so to act
or refrain from acting, and no Grantor shall be under any obligation or
entitlement to make any inquiry respecting such authority.

Section 6.4. Duty; Obligations and Liabilities

(a) Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession shall be to deal with it in the same manner as the
Administrative Agent deals with similar property for its own account. The powers
conferred on the Administrative Agent hereunder are solely to protect the
Administrative Agent’s interest in the Collateral and shall not impose any duty
upon the Administrative Agent to exercise any such powers. The Administrative
Agent shall be accountable only for amounts that it receives as a result of the
exercise of such powers, and neither it nor any of its Related Persons shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct as finally determined by a
court of competent jurisdiction. In addition, the Administrative Agent shall not
be liable or responsible for any loss or damage to any Collateral, or for any
diminution in the value thereof, by reason of the act or omission of any
warehousemen, carrier, forwarding agency, consignee or other bailee if such
Person has been selected by the Administrative Agent in good faith.

(b) Obligations and Liabilities with respect to Collateral. No Secured Party and
no Related Person thereof shall be liable for failure to demand, collect or
realize upon any Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to any Collateral. The powers conferred on the Administrative Agent
hereunder shall not impose any duty upon any other Secured Party to exercise any
such powers. The other Secured Parties shall be accountable only for amounts
that they actually receive as a result of the exercise of such powers, and
neither they nor any of their respective officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct as
finally determined by a court of competent jurisdiction.

 

   25    SECURITY AGREEMENT



--------------------------------------------------------------------------------

ARTICLE VII

Miscellaneous

Section 7.1. Reinstatement

Each Grantor agrees that, if any payment made by any Loan Party or other Person
and applied to the Secured Obligations is at any time annulled, avoided, set
aside, rescinded, invalidated, declared to be fraudulent or preferential or
otherwise required to be refunded or repaid, or the proceeds of any Collateral
are required to be returned by any Secured Party to such Loan Party, its estate,
trustee, receiver or any other party, including any Grantor, under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or repayment, any Lien or other Collateral securing
such liability shall be and remain in full force and effect, as fully as if such
payment had never been made. If, prior to any of the foregoing, any Lien or
other Collateral securing such Grantor’s liability hereunder shall have been
released or terminated by virtue of the foregoing, such Lien, other Collateral
or provision shall be reinstated in full force and effect and such prior
release, termination, cancellation or surrender shall not diminish, release,
discharge, impair or otherwise affect the obligations of any such Grantor in
respect of any Lien or other Collateral securing such obligation or the amount
of such payment.

Section 7.2. Release of Collateral

To the extent that the Secured Parties shall not previously have sold,
transferred, disposed of or otherwise realized value on the Collateral in
accordance with this Agreement, the Secured Parties shall release the Lien
hereunder upon indefeasible payment in full in cash of the Secured Obligations.

Section 7.3. Independent Obligations

The obligations of each Grantor hereunder are independent of and separate from
the Secured Obligations. If any Secured Obligation is not paid when due, or upon
any Event of Default, the Administrative Agent may, at its sole election,
proceed directly and at once, without notice, against any Grantor and any
Collateral to collect and recover the full amount of any Secured Obligation then
due, without first proceeding against any other Grantor, any other Loan Party or
any other Collateral and without first joining any other Grantor or any other
Loan Party in any proceeding.

Section 7.4. No Waiver by Course of Conduct

No Secured Party shall by any act (except by a written instrument pursuant to
Section 7.6), delay, indulgence, omission or otherwise be deemed to have waived
any right or remedy hereunder or to have acquiesced in any Default or Event of
Default. No failure to exercise, nor any delay in exercising, on the part of any
Secured Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy that such Secured Party would otherwise have on any future
occasion.

 

   26    SECURITY AGREEMENT



--------------------------------------------------------------------------------

Section 7.5. Amendments in Writing

None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except in accordance with the Credit
Agreement; provided, however, that annexes to this Agreement may be supplemented
(but no existing provisions may be modified and no Collateral may be released)
through Pledge Amendments and Joinder Agreements, in substantially the form of
Annex 1 and Annex 2, respectively, in each case duly executed by the
Administrative Agent and each Grantor directly affected thereby.

Section 7.6. Additional Grantors; Additional Pledged Collateral

(a) Joinder Agreements. If, pursuant to Section 11.2 of the Credit Agreement,
the Borrowers shall cause any Subsidiary (including one or more Foreign
Subsidiaries) that is not a Grantor to become a Grantor hereunder, such
Subsidiary shall execute and deliver to the Administrative Agent a Joinder
Agreement substantially in the form of Annex 2 and shall thereafter for all
purposes be a party hereto and have the same rights, benefits and obligations as
a Grantor party hereto on the Closing Date.

(b) Pledge Amendments. To the extent any Pledged Collateral has not been
delivered as of the Closing Date, such Grantor shall deliver a pledge amendment
duly executed by the Grantor in substantially the form of Annex 1 (each, a
“Pledge Amendment”). Such Grantor authorizes the Administrative Agent to attach
each Pledge Amendment to this Agreement.

Section 7.7. Notices

All notices, requests and demands to or upon the Administrative Agent or any
Grantor hereunder shall be effected in the manner provided for in the Credit
Agreement; provided, however, that any such notice, request or demand to or upon
any Grantor shall be addressed to the Borrowers’ notice address set forth
therein.

Section 7.8. Successors and Assigns

This Agreement shall be binding upon the successors and assigns of each Grantor
and shall inure to the benefit of each Secured Party and their successors and
assigns; provided, however, that no Grantor may assign, transfer or delegate any
of its rights or obligations under this Agreement without the prior written
consent of the Administrative Agent.

Section 7.9. Counterparts

This Agreement may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart. Delivery of an executed
signature page of this Agreement by facsimile transmission or by Electronic
Transmission shall be as effective as delivery of a manually executed
counterpart hereof.

 

   27    SECURITY AGREEMENT



--------------------------------------------------------------------------------

Section 7.10. Severability

Any provision of this Agreement being held illegal, invalid or unenforceable in
any jurisdiction shall not affect any part of such provision not held illegal,
invalid or unenforceable, any other provision of this Agreement or any part of
such provision in any other jurisdiction.

Section 7.11. Governing Law

This Agreement and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the law of the
Commonwealth of Massachusetts.

Section 7.12. WAIVER OF JURY TRIAL

Each party hereto hereby irrevocably waives trial by jury in any suit, action or
proceeding with respect to, or directly or indirectly arising out of, under or
in connection with, any loan document or the transactions contemplated therein
or related thereto (whether founded in contract, tort or any other theory). Each
party hereto (A) certifies that no other party and no Related Person of any
other party has represented, expressly or otherwise, that such other party would
not, in the event of litigation, seek to enforce the foregoing waiver and
(B) acknowledges that it and the other parties hereto have been induced to enter
into this agreement by the mutual waivers and certifications in this
Section 7.12.

[SIGNATURE PAGES FOLLOW]

 

   28    SECURITY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Security Agreement
to be duly executed and delivered as of the date first above written.

 

LOJACK CORPORATION, as Grantor By:  

 

Name:   Title:  

 

   SIGNATURE PAGE    SECURITY AGREEMENT



--------------------------------------------------------------------------------

LOJACK GLOBAL LLC, as Grantor By:  

 

Name:   Title:  

 

   2    SECURITY AGREEMENT



--------------------------------------------------------------------------------

LOJACK OPERATING COMPANY, L.P.,

as Grantor

By:  

 

Name:   Title:  

 

   3    SECURITY AGREEMENT



--------------------------------------------------------------------------------

LOJACK SAFETYNET, INC., as Grantor

By:

 

 

Name:

 

Title:

 

 

   4    SECURITY AGREEMENT



--------------------------------------------------------------------------------

ACCEPTED AND AGREED

as of the date first above written:

 

RBS CITIZENS, N.A.,

as Administrative Agent

By:  

 

Name:   David J. Bugbee Title:   Senior Vice President

 

   5    SECURITY AGREEMENT



--------------------------------------------------------------------------------

ANNEX 1

TO

SECURITY AGREEMENT1

FORM OF PLEDGE AMENDMENT

This PLEDGE AMENDMENT, dated as of [             , 20    ], is delivered
pursuant to Section 7.6 of the Security Agreement, dated as of December 29, 2009
(the “Security Agreement”), by and among LOJACK CORPORATION, a Massachusetts
corporation (“LoJack”), and the Subsidiaries listed on Schedule 1 attached
thereto (collectively, the “Borrower”), the undersigned Grantor and the other
Affiliates of the Borrower from time to time party thereto as Grantors in favor
of RBS Citizens, N.A., as administrative agent and collateral agent for the
Secured Parties referred to therein. Capitalized terms used herein without
definition are used as defined in the Security Agreement.

The undersigned hereby agrees that this Pledge Amendment may be attached to the
Security Agreement and that the Pledged Collateral listed on Annex 1-A to this
Pledge Amendment shall be and become part of the Collateral referred to in the
Security Agreement and shall secure all Obligations of the undersigned.

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Sections 3.1, 3.2, 3.5 and 3.10 of the Security
Agreement is true and correct and as of the date hereof as if made on and as of
such date.

 

[GRANTOR] By:  

 

Name:   Title:  

 

 

To be used for pledge of Additional Pledged Collateral by existing Grantor.

 

   A1-1   

SECURITY AGREEMENT

[BORROWER]



--------------------------------------------------------------------------------

Annex 1-A

PLEDGED STOCK

 

ISSUER

 

CLASS

 

CERTIFICATE

NO(S).

 

PAR

VALUE

 

NUMBER

OF

SHARES,

UNITS OR

INTERESTS

 

PLEDGED DEBT INSTRUMENTS

 

ISSUER

 

DESCRIPTION OF

DEBT

 

CERTIFICATE

NO(S).

 

FINAL

MATURITY

 

PRINCIPAL

AMOUNT

 

 

   A1-2    SECURITY AGREEMENT



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED

as of the date first above written:

 

RBS CITIZENS, N.A.,

as Administrative Agent

By:  

 

Name:   David J. Bugbee Title:   Senior Vice President

 

   A1-3    SECURITY AGREEMENT



--------------------------------------------------------------------------------

ANNEX 2

TO

SECURITY AGREEMENT

FORM OF JOINDER AGREEMENT

This JOINDER AMENDMENT, dated as of [             , 20    ], is delivered
pursuant to Section 7.6 of the Security Agreement, dated as of December 29, 2009
(the “Security Agreement”), by and among LOJACK CORPORATION, a Massachusetts
corporation (“LoJack”), and the Subsidiaries listed on Schedule 1 attached
thereto (collectively, the “Borrower”), and the Affiliates of the Borrower from
time to time party thereto as Grantors in favor of RBS Citizens, N.A., as
administrative agent and collateral agent for the Secured Parties referred to
therein. Capitalized terms used herein without definition are used as defined in
the Security Agreement.

By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 7.6 of the Security Agreement, hereby becomes a party to the Security
Agreement as a Grantor thereunder with the same force and effect as if
originally named as a Grantor therein and, without limiting the generality of
the foregoing, as collateral security for the prompt and complete payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of the Secured Obligations of the undersigned, hereby mortgages, pledges and
hypothecates to the Administrative Agent for the benefit of the Secured Parties,
and grants to the Administrative Agent for the benefit of the Secured Parties a
lien on and security interest in, all of its right, title and interest in, to
and under the Collateral of the undersigned and expressly assumes all
obligations and liabilities of a Grantor thereunder. The undersigned hereby
agrees to be bound as a Grantor for the purposes of the Security Agreement.

The information set forth in Annex 1-A is hereby added to the information set
forth in Schedules 1 through 6 to the Security Agreement. By acknowledging and
agreeing to this Joinder Agreement, the undersigned hereby agree that this
Joinder Agreement may be attached to the Security Agreement and that the Pledged
Collateral listed on Annex 1-A to this Joinder Amendment shall be and become
part of the Collateral referred to in the Security Agreement and shall secure
all Secured Obligations of the undersigned.

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Article III of the Security Agreement applicable to
it is true and correct on and as the date hereof as if made on and as of such
date.

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR] By:  

 

Name:   Title:  

 

   A2-1    SECURITY AGREEMENT



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED

as of the date first above written:

[EACH GRANTOR PLEDGING

ADDITIONAL COLLATERAL]

 

By:  

 

Name:   Title:  

RBS CITIZENS, N.A.,

as Administrative Agent

By:  

 

Name:   Title:  

 

   A2-2    SECURITY AGREEMENT



--------------------------------------------------------------------------------

ANNEX 3

TO

SECURITY AGREEMENT

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT1

THIS [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT, dated as of [        
    , 20    ], is made by each of the entities listed on the signature pages
hereof (each a “Grantor” and, collectively, the “Grantors”), in favor of RBS
Citizens, N.A. (“Citizens”), as administrative agent and collateral agent (in
such capacity, together with its successors and permitted assigns, the
“Administrative Agent”) for the Lenders (as defined in the Credit Agreement
referred to below).

W I T N E S S E T H:

WHEREAS, pursuant to the Multicurrency Credit Agreement, dated as of
December 29, 2009 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among LOJACK
CORPORATION, a Massachusetts corporation (“LoJack”), and the Subsidiaries listed
on Schedule 1 attached thereto (collectively, the “Borrower”), the Lenders from
time to time party thereto and Citizens, as Administrative Agent for the
Lenders, the Lenders have severally agreed to make extensions of credit to the
Borrower upon the terms and subject to the conditions set forth therein;

WHEREAS, each Grantor has agreed, pursuant to a Security Agreement of even date
herewith in favor of the Administrative Agent (the “Security Agreement”), to
secure the Obligations (as defined in the Credit Agreement) of the Borrower; and

WHEREAS, pursuant to the Security Agreement, the Grantors are required to
execute and deliver this [Copyright] [Patent] [Trademark] Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Lenders and
the Administrative Agent to enter into the Credit Agreement and to induce the
Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby agrees with the Administrative Agent as follows:

Section 1. Defined Terms. Capitalized terms used herein without definition are
used as defined in the Security Agreement.

Section 2. Grant of Security Interest in [Copyright] [Trademark] [Patent]
Collateral. Each Grantor, as collateral security for the prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of such Grantor, hereby mortgages, pledges
and hypothecates to the Administrative Agent for the benefit of the Secured
Parties, and grants to the Administrative Agent for the benefit of the Secured
Parties a Lien on and security interest in, all of its right, title and interest
in, to and under the following Collateral of such Grantor (the “[Copyright]
[Patent] [Trademark] Collateral”):

(a) [all of its Copyrights and all IP Licenses providing for the grant by or to
such Grantor of any right under any Copyright, including, without limitation,
those referred to on Schedule 1 hereto;

 

1

Separate agreements should be executed relating to each Grantor’s respective
Copyrights, Patents, and Trademarks.

 

   A3-1    SECURITY AGREEMENT



--------------------------------------------------------------------------------

(b) all renewals, reversions and extensions of the foregoing; and

(c) all income, royalties, proceeds and liabilities at any time due or payable
or asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]

or

(a) [all of its Patents and all IP Licenses providing for the grant by or to
such Grantor of any right under any Patent, including, without limitation, those
referred to on Schedule 1 hereto;

(b) all reissues, reexaminations, continuations, continuations-in-part,
divisionals, renewals and extensions of the foregoing; and

(c) all income, royalties, proceeds and liabilities at any time due or payable
or asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]

or

(d) [all of its Trademarks and all IP Licenses providing for the grant by or to
such Grantor of any right under any Trademark, including, without limitation,
those referred to on Schedule 1 hereto;

(e) all renewals and extensions of the foregoing;

(f) all goodwill of the business connected with the use of, and symbolized by,
each such Trademark; and

(g) all income, royalties, proceeds and liabilities at any time due or payable
or asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]

Section 3. Security Agreement. The security interest granted pursuant to this
[Copyright] [Patent] [Trademark] Security Agreement is granted in conjunction
with the security interest granted to the Administrative Agent pursuant to the
Security Agreement and each Grantor hereby acknowledges and agrees that the
rights and remedies of the Administrative Agent with respect to the security
interest in the [Copyright] [Patent] [Trademark] Collateral made and granted
hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein.

 

   A3-2    SECURITY AGREEMENT



--------------------------------------------------------------------------------

Section 4. Grantor Remains Liable. Each Grantor hereby agrees that, anything
herein to the contrary notwithstanding, such Grantor shall assume full and
complete responsibility for the prosecution, defense, enforcement or any other
necessary or desirable actions in connection with their [Copyrights] [Patents]
[Trademarks] and IP Licenses subject to a security interest hereunder.

Section 5. Counterparts. This [Copyright] [Patent] [Trademark] Security
Agreement may be executed in any number of counterparts and by different parties
in separate counterparts, each of which when so executed shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement. Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart.

Section 6. Governing Law. This [Copyright] [Patent] [Trademark] Security
Agreement and the rights and obligations of the parties hereto shall be governed
by, and construed and interpreted in accordance with, the law of the
Commonwealth of Massachusetts.

[SIGNATURE PAGES FOLLOW]

 

   A3-3    SECURITY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this [Copyright] [Patent]
[Trademark] Security Agreement to be executed and delivered by its duly
authorized officer as of the date first set forth above.

 

Very truly yours, [GRANTOR]     as Grantor By:  

 

Name:   Title:  

ACCEPTED AND AGREED

as of the date first above written:

 

RBS CITIZENS, N.A.

as Administrative Agent

By:  

 

Name:   Title:  

[SIGNATURE PAGE TO [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT]

 

   A3-4    SECURITY AGREEMENT



--------------------------------------------------------------------------------

ACKNOWLEDGMENT OF GRANTOR

 

STATE OF                      )                                             )  
   ss. COUNTY OF                  )  

On this      day of              , 20     before me personally appeared
                            , proved to me on the basis of satisfactory evidence
to be the person who executed the foregoing instrument on behalf of
                            , who being by me duly sworn did depose and say that
he is an authorized officer of said corporation, that the said instrument was
signed on behalf of said corporation as authorized by its Board of Directors and
that he acknowledged said instrument to be the free act and deed of said
corporation.

 

 

Notary Public

[ACKNOWLEDGEMENT OF GRANTOR FOR [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY
AGREEMENT]

 

   A3-5    SECURITY AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE I

TO

[COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT

[Copyright] [Patent] [Trademark] Registrations

 

A. REGISTERED [COPYRIGHTS] [PATENTS] [TRADEMARKS]

[Include Registration Number and Date]

 

B. [COPYRIGHT] [PATENT] [TRADEMARK] APPLICATIONS

[Include Application Number and Date]

 

C. IP LICENSES

[Include complete legal description of agreement (name of agreement, parties and
date)]

 

   A3-I    SECURITY AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF NOTICE OF SWING LINE LOAN REQUEST

Date: [                    ]

RBS Citizens, N.A.

28 State Street

Boston, MA 02109

 

Re:   

Notice of Swing Line Loan Request

Ladies and Gentlemen:

Reference is hereby made to that certain Multicurrency Revolving Credit
Agreement, dated as of December 29, 2009 (as amended and in effect from time to
time, the “Credit Agreement”), by and among the LoJack Corporation, the other
Borrowers party thereto, the Lenders party thereto and RBS Citizens, N.A. as
Administrative Agent for the Lender, and Swing Line Lender (the “Swing Line
Lender”). Capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the Credit Agreement.

Pursuant to Section 2.3 of the Credit Agreement, the undersigned, on behalf of
the Borrower(s), hereby requests that the Swing Line Lender make a Swing Line
Advance to the Borrower(s) in the principal amount of [$        ].

The representations and warranties contained or referred to in Section 7 of the
Credit Agreement are true and correct as of the effective date of the Swing Line
Advance as though made at and as of such date (except to the extent that such
representations and warranties expressly relate to an earlier date); and no
Default or Event of Default has occurred and is continuing or will occur as a
result of the Swing Line Advance.

 

LOJACK CORPORATION By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

COMPLIANCE CERTIFICATE

LOJACK CORPORATION

Compliance Certificate dated                     

I,                             , solely in my capacity as Chief Financial
Officer of LOJACK CORPORATION and its Subsidiaries (collectively, the
“Borrowers”), certify that as of [Insert date of most recently ended fiscal
quarter](the “Reporting Date”), the Borrowers are in compliance with §§7, 8, 9
and 10 of the Multicurrency Revolving Credit Agreement dated as of December 29,
2009 (as amended and in effect from time to time, the “Credit Agreement”), among
the Borrowers, the Guarantors, the Lenders, and RBS Citizens N.A., as
Administrative Agent for the Lenders.

Computations to evidence the Borrowers’ compliance with §10 of the Credit
Agreement are detailed below.

Capitalized terms which are used herein without definition and which are defined
in the Credit Agreement shall have the same meanings herein as in the Credit
Agreement.

 

LOJACK CORPORATION By:  

 

Name:   Title:  

[Remainder of page left blank intentionally]

 

1



--------------------------------------------------------------------------------

§ 10.1 Debt Service Coverage Ratio

the ratio of (a) Consolidated EBITDA minus Consolidated Capital Expenditures of
such Person for such period, minus federal, state, provincial, local and foreign
income taxes actually paid during such period, minus Distributions, to (b) the
sum of (i) Consolidated Total Interest Expense of such Person plus (ii) the
current portion of long-term Indebtedness.

 

1.

   Consolidated net income (or deficit) of the Borrowers (after deduction for
all expenses, taxes and other proper charges, determined in accordance with
GAAP), for the 4 consecutive fiscal quarters of the Borrowers ending on the
Reporting Date.    $        

2.

   Consolidated interest charges for such period.    $        

3.

   Federal, state, provincial, local and foreign income taxes payable by the
Borrowers and their Subsidiaries for such period.    $        

4.

   Depreciation and amortization expense deducted in determining consolidated
net income under Line 1 above.    $        

5.

   Non-cash charges for stock based compensation.    $        

6.

   Non-cash extraordinary and unusual or non-recurring writedowns or writeoffs,
which shall include any non-cash writedowns of goodwill and intangible assets.
   $        

7.

   Extraordinary, unusual, non-recurring or non-operating gains.    $        

8.

   Consolidated EBITDA (result of (i) the sum of Lines 1 through 6, minus (ii)
Line 7)1.    $        

9.

   Amount expended by the Borrowers and their Subsidiaries on a consolidated
basis for indebtedness incurred by any Person in connection with the purchase or
lease by such Person of fixed assets, both tangible (such as land, buildings,
fixtures, machinery, software and equipment) and intangible (such as patents,
copyrights, trademarks, franchises and good will) that would be required to be
capitalized and shown on the balance sheet of such Person in accordance with
GAAP, exclusive of any amounts paid for Permitted Acquisitions.    $        

10.

   Federal, state, provincial, local and foreign income taxes actually paid
during such period.    $        

 

1

For the purposes of determining Consolidated EBITDA for the fiscal year ending
December 31, 2009, the following one-time legal/settlement expenses and
severance costs may be added to the Consolidated Net Income for such period to
the extent otherwise deducted in calculating Consolidated Net Income:
(i) $595,000 for the quarter ending March 31, 2009; (ii) $305,000 for the
quarter ending June 30, 2009; and (iii) $22,026,000 for the quarter ending
September 30, 2009.

 

2



--------------------------------------------------------------------------------

11.    Any dividend, return of capital, distribution or any other payment,
whether direct or indirect (including through the use of hedging agreements, the
making, repayment, cancellation or forgiveness of Indebtedness and similar
Contractual Obligations) and whether in cash, securities or other property, on
account of any stock or stock equivalent of any Loan Party, in each case now or
hereafter outstanding, including with respect to a claim for rescission of a
sale of such stock or stock equivalent, excluding, however, in each case, any
dividend, return of capital, distribution or any other payment to LoJack or any
wholly owned subsidiary thereof.    $         12.    Consolidated EBITDA minus
Consolidated Capital Expenditures of such Person for such period, minus federal,
state, provincial, local and foreign income taxes actually paid during such
period, minus Distributions (result of Line 8, minus Line 9, minus Line 10,
minus Line 11)    $         13.    The aggregate amount of interest expense of
the Borrowers on a consolidated basis during such period on all Indebtedness of
the Borrowers determined on a consolidated basis outstanding during all or any
part of such period.    $         14.    The current portion of long-term
Indebtedness. The current portion of such Indebtedness will mean the principal
required to be paid on such Indebtedness during the upcoming 12 month period,
but excluding principal payments in respect of the Revolving Credit Loans and
any L/C Obligations.    $         15.    Debt Service Coverage Ratio (Ratio of
(a) Line 12 to (b) the sum of Lines 13 and 14)        :        Minimum Permitted
   1.25:1:00

 

3



--------------------------------------------------------------------------------

§ 10.2 Funded Debt to EBITDA Ratio

Ratio of Consolidated Funded Debt to Consolidated EBITDA

 

16.    Outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including the Obligations under the Credit
Agreement, but excluding any net obligations under any Swap Contract) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments.    $         17.    All purchase money Indebtedness.   
$         18.    All direct obligations arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments.    $         19.    All Guarantees with
respect to outstanding Indebtedness of the types specified in Lines 16 to 18
above of Persons other than the Borrowers or any Subsidiary.    $         20.   
All Indebtedness of the types referred to in Lines 16 to 18 above of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which any Borrower or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to such Borrower or such Subsidiary.    $         21.   
Consolidated Funded Debt (result of the sum of Lines 16 through 20 above)   
$         22.    Funded Debt to EBITDA Ratio (Ratio of Line 21 to Line 8 above)
           :           Maximum Permitted        2.25:1.00

 

4



--------------------------------------------------------------------------------

§ 10.3 Quick Ratio

Ratio of Quick Assets to Consolidated Current Liabilities

 

23.    Total Consolidated current assets as determined in accordance with GAAP
   $         24.    Inventory    $         25.    Quick Assets (result of Line
23 minus Line 24 above)    $         26.    All liabilities of such Person and
its Subsidiaries at such date that should be classified as current liabilities
on a Consolidated balance sheet of such Person as determined in accordance with
GAAP, including the outstanding amount of all L/C Obligations and Revolving
Credit Loans on such date.    $         27.    Quick Asset Ratio (Ratio of Line
25 to Line 26 above)        :        Minimum Permitted    1.00:1.00

§ 10.4 Capital Expenditures

 

Aggregate Consolidated Capital Expenditures for the current fiscal year

   $        

Maximum Permitted

   $10,000,000

 

5



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF

INSTRUMENT OF ACCESSION

Dated as of              , 20    

Reference is hereby made to the Muticurrency Revolving Credit Agreement, dated
as of December 29, 2009 (as amended and in effect from time to time, the “Credit
Agreement”) among LoJack Corporation and certain of its affiliates and
subsidiaries party thereto (collectively, the “Borrowers”) the Guarantors party
thereto, the Lenders and RBS Citizens, N.A., as Administrative Agent for the
Lenders. Capitalized terms used herein and not otherwise defined shall have the
meanings assigned to such terms in the Credit Agreement.

Pursuant to the terms of § 2.1.8(c) of the Credit Agreement, the Borrowers, the
Guarantors, the Administrative Agent and [                    ] (the “Acceding
Lender”) hereby agree as follows:

1. Subject to the terms and conditions of this Accession Agreement, the Acceding
Lender hereby agrees to assume, without recourse to the Lenders or the
Administrative Agent, on the Effective Date (as defined below), a Commitment of
[$        ] in accordance with the terms and conditions set forth in the Credit
Agreement. Upon such assumption, the Revolving Credit Commitment shall be
automatically increased by the amount of such assumption. The Acceding Lender
hereby agrees to be bound by, and hereby requests the agreement of the
Borrowers, the Guarantors and the Administrative Agent that the Acceding Lender
shall be entitled to the benefits of, all of the terms, conditions and
provisions of the Credit Agreement as if the Acceding Lender had been one of the
lending institutions originally executing the Credit Agreement as a ‘Lender’;
provided that nothing herein shall be construed as making the Acceding Lender
liable to the Borrowers, the Guarantors or the other Lenders in respect of any
acts or omissions of any party to the Credit Agreement or in respect of any
other event occurring prior to the Effective Date (as defined below) of this
Accession Agreement.

2. The Acceding Lender (a) represents and warrants that (i) it is duly and
legally authorized to enter into this Accession Agreement, (ii) the execution,
delivery and performance of this Accession Agreement do not conflict with any
provision of law or of the charter or by-laws of the Acceding Lender, or of any
agreement binding on the Acceding Lender, (iii) all acts, conditions and things
required to be done and performed and to have occurred prior to the execution,
deliver and performance of this Accession Agreement, and to render the same the
legal, valid and binding obligation of the Acceding Lender, enforceable against
it in accordance with its terms, have been done and performed and have occurred
in due and strict compliance with all applicable laws; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to § 8.5 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Accession Agreement; (c) agrees that it
will, independently and without reliance upon the Lenders or the Administrative
Agent and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement; (d) represents and warrants that it is
eligible to become a party to this Accession Agreement under the terms and
conditions of the Credit Agreement; (e) appoints and authorizes the
Administrative Agent to take such action as Administrative Agent on its behalf
and to exercise such powers under the Credit Agreement and the other Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; (f) agrees that
it will perform in accordance with their terms all of the obligations



--------------------------------------------------------------------------------

which by the terms of the Credit Agreement are required to be performed by it as
a Lender; and acknowledges that it has made arrangements with the Administrative
Agent satisfactory to the Acceding Lender with respect to its pro rata share of
Letter of Credit Fees in respect of outstanding Letters of Credit.

3. [The Acceding Lender hereby requests that the applicable Borrowers issue a
new Revolving Credit Note payable to the order of the Acceding Lender in the
principal amount of [$        ]. To the extent applicable, in the event the
Acceding Lender is also a Lender party to the Credit Agreement immediately prior
to the Effective Date of this Accession Agreement, that such Acceding Lender
agrees to deliver to the Borrowers, as soon as reasonably practicable after the
Effective Date (as defined below), the prior Revolving Credit Note held by it
prior to the issuance of the new Revolving Credit Note, marked “Cancelled”.]

4. The effective date for this Accession Agreement shall be [             ,
20    ] (the “Effective Date”). Following the execution of this Accession
Agreement by the Borrowers, the Guarantors and the Acceding Lender, it will be
delivered to the Administrative Agent for acceptance. Upon acceptance by the
Administrative Agent, Schedule 2 to the Credit Agreement shall thereupon be
replaced as of the Effective Date by the Schedule 2 annexed hereto. The
Administrative Agent shall thereafter notify the other Lenders of the revised
Schedule 2.

5. Upon such acceptance, from and after the Effective Date, the Borrowers shall
make all payments in respect of the Acceding Lender’s Commitment (including
payments of principal, interest, fees and other amounts) to the Administrative
Agent for the account of the Acceding Lender.

6. THIS ACCESSION AGREEMENT SHALL FOR ALL PURPOSES BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS (WITHOUT
REFERENCE TO CONFLICTS OF LAW).

7. This Accession Agreement may be executed in any number of counterparts which
shall together constitute but one and the same agreement.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Accession Agreement to be executed on its behalf by its officer
thereunto duly authorized, to take effect as of the date first above written.

 

[ACCEDING LENDER]

By:  

 

Name   Title:  

RBS CITIZENS N.A.,

as Administrative Agent

By:  

 

Name   Title:  

[Signatures continue on following page]

 

3



--------------------------------------------------------------------------------

[BORROWERS] [                            ]

By  

 

Name:   Title:   [                            ]

By  

 

Name:   Title:   [GUARANTORS] [                            ]

By  

 

Name:   Title:   [                            ]

By  

 

Name:   Title:   [                            ]

By  

 

Name:   Title:  

 

4



--------------------------------------------------------------------------------

Schedule 2

Lenders; Commitments; Applicable Percentages



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF

JOINDER AGREEMENT AND AFFIRMATION

This Joinder Agreement and Affirmation (this “Joinder Agreement”), dated as of
             , 20    , is executed and delivered by                     , a
[Jurisdiction of Incorporation/Organization] [type of company] (the “New
Subsidiary”), pursuant to § 8.9(b) of the Muticurrency Revolving Credit
Agreement, dated as of December 29, 2009 (as amended and in effect from time to
time, the “Credit Agreement”) among LoJack Corporation and certain of its
affiliates and subsidiaries party thereto (collectively, the “Borrowers”) the
Guarantors party thereto, the Lenders and RBS Citizens, N.A., as Administrative
Agent for the Lenders. All capitalized terms used in this Joinder Agreement and
not otherwise defined herein shall have the same meanings herein as in the
Credit Agreement.

§1. Joinder to Credit Agreement.

(a) The New Subsidiary hereby acknowledges that it has received and reviewed a
copy of the Credit Agreement and each of the other Loan Documents. The New
Subsidiary hereby agrees to become a Guarantor in respect of the applicable
Obligations as set forth in the Credit Agreement and the other Loan Documents
and, by executing and delivering this Joinder Agreement, does hereby join and
become a party to the Credit Agreement as a Guarantor, assuming all of the
obligations and liabilities of such a Guarantor thereunder. The New Subsidiary
hereby further agrees to comply with, and be bound by, all of the terms and
conditions of the Credit Agreement in all respects as an original Guarantor
thereunder, as if such New Subsidiary was an original signatory thereto,
assuming all obligations and liabilities of any kind arising or incurred under
the Credit Agreement and the Notes on and after the Closing Date.

(b) Each of the Borrowers, the Guarantors and the New Subsidiary hereby ratifies
and confirms all of its Obligations to the Administrative Agent and the Lenders
including, without limitation, as applicable, with respect to the Loans and any
reimbursement obligations with respect to Letters of Credit and each of the
Borrowers, the Guarantors and the New Subsidiary hereby affirms, as applicable,
its absolute and unconditional promise to pay to the Lenders and the
Administrative Agent the Loans and all other amounts due or to become due and
payable to the Lenders and the Administrative Agent under the Credit Agreement
and the other Loan Documents.

§2. Effectiveness. This Joinder Agreement shall become effective upon the
execution and delivery of this Joinder Agreement by each of the Borrowers, the
Guarantors and the New Subsidiary (the “Effective Date”).

§3. Delivery of Documents. On the Effective Date, each of the conditions set
forth below shall have been satisfied. The parties hereto hereby agree that
failure to satisfy the following conditions by such date shall constitute an
Event of Default under the Credit Agreement:

(a) Certified Copies of Charter Documents. The Administrative Agent shall have
received from the New Subsidiary a certificate as to the good standing of such
New Subsidiary from the Secretary of State or other appropriate official of the
state or jurisdiction of its [incorporation/organization], dated as of a recent
date. The Administrative Agent shall also have received from the New Subsidiary
a certificate of its Secretary or similar officer certifying as to the true,
correct and complete copies of the following attachments thereto: (i) its
certificate or articles of [incorporation/organization] or other applicable
constitutive documents, in each case as amended to date, certified as of a
recent date by the Secretary of State or other appropriate official of the state
or jurisdiction



--------------------------------------------------------------------------------

of its [incorporation/organization], (ii) its [by-laws/partnership agreement or
limited liability company agreement], if any, including all amendments thereto,
and (iii) the resolutions of its [board of directors/manager/general partner],
authorizing the execution and delivery of this Joinder Agreement and all related
documents. Each such Secretary’s Certificate or similar document shall also give
the name and bear a specimen signature of each individual who shall be
authorized (A) to sign this Joinder Agreement and such related documents on
behalf of the New Subsidiary; and (B) to give notices and to take other action
on behalf of such New Subsidiary.

(b) Delivery of Schedule 1. The Administrative Agent shall have received a
replacement Schedule 1 to the Credit Agreement (revised to include the New
Subsidiary).

(c) Closing Certificate. Each of the Borrowers, the Guarantors and the New
Subsidiary shall have delivered to the Administrative Agent a certificate, dated
as of the Effective Date, certifying that (i) the representations and warranties
set forth herein or in any other Loan Document are true and correct (except to
the extent of changes resulting from transactions contemplated or permitted by
the Credit Agreement and the other Loan Documents and changes occurring in the
ordinary course of business that singly or in the aggregate could reasonably be
expected to have a Material Adverse Effect, and to the extent that such
representations and warranties relate expressly to an earlier date), and (ii) no
Default or Event of Default has occurred and is continuing.

(d) Consummation of the Purchase Agreements. [Each of the transactions
contemplated by that certain [                    ] Purchase Agreement, dated as
of                  , 20    , by and among LoJack, the New Subsidiary,
[                    ] a [Jurisdiction of Incorporation/Organization] [type of
company], and [                    ] (the “Purchase Agreement”) shall have been
fully consummated on or before                  , 20__.]

(e) Legal Opinion. The Administrative Agent shall have received an opinion of
counsel to the Borrowers, Guarantors and the New Subsidiary, in form and
substance satisfactory to the Administrative Agent, as to the due authorization
and enforceability of this Joinder Agreement, the due organization, legal
existence, and good standing of each New Subsidiary, the consummation of the
transactions contemplated by the Purchase Agreement and all other matters as the
Administrative Agent may reasonably request.

§4. Representations and Warranties. The New Subsidiary represents and warrants
that (i) it is duly and legally authorized to enter into this Joinder Agreement,
(ii) the execution, delivery and performance of this Joinder Agreement do not
conflict with any provision of law or of the charter, by-laws or other similar
governing documents of the New Subsidiary, or of any agreement binding on the
New Subsidiary, (iii) all acts, conditions and things required to be done and
performed and to have occurred prior to the execution, delivery and performance
of this Joinder Agreement, and to render the same the legal, valid and binding
obligation of the New Subsidiary, enforceable against it in accordance with its
terms, have been done and performed and have occurred in due and strict
compliance with all applicable laws.

§5. GOVERNING LAW. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS.

 

2



--------------------------------------------------------------------------------

§6. Miscellaneous. The Credit Agreement, the other Loan Documents and all
documents, instruments and agreements related thereto are hereby ratified and
confirmed by each of the Borrowers, each of the Guarantors and the New
Subsidiary in all respects and shall continue in full force and effect. The
undersigned agrees that this Joinder Agreement shall be deemed to be, and is
hereby made a part of, the Credit Agreement and the Loan Documents as if set
forth therein in full. This Joinder Agreement may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
counterparts taken together shall be deemed to constitute one and the same
instrument.

[Remainder of page intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to be
duly executed as of the date first written above.

 

[NEW SUBSIDIARY] By:  

 

Name   Title:  

 

Address for Notices:

 

 

 

Attention:  

 

[Signatures continue on following page]



--------------------------------------------------------------------------------

[BORROWERS] [                            ] By  

 

Name:   Title:   [                            ] By  

 

Name:   Title:   [GUARANTORS] [                            ] By  

 

Name:   Title:   [                            ] By  

 

Name:   Title:   [                            ] By  

 

Name:   Title:  



--------------------------------------------------------------------------------

Schedule 1 to Credit Agreement

Borrowers and Guarantors

Borrowers:

LoJack Corporation

Boomerang Tracking Inc.

LoJack SafetyNet Inc.

LoJack Operating Company, L.P.

LoJack Global LLC

Guarantors:

LSC Locator Systems International Corp.

Schedule 1



--------------------------------------------------------------------------------

Schedule 2

Lenders, Commitments, Applicable Percentages

REVOLVING CREDIT LENDERS

RBS Citizens N.A.

TD Bank, N.A.

COMMITMENTS; APPLICABLE PERCENTAGES

 

     REVOLVING CREDIT FACILITY  

Lender

   Commitment    Applicable
Percentage  

RBS Citizens, N.A.

   $ 15,000,000.00    50.00 % 

TD Bank, N.A.

   $ 15,000,000.00    50.00 %               

TOTAL

   $ 30,000,000.00    100.00 %               

Schedule 2



--------------------------------------------------------------------------------

Schedule 2.1 to Credit Agreement

Authorized Representatives

Ronald V. Waters III

Timothy P. O’Connor

John Barrett

Betsy Marble

Schedule 2.1



--------------------------------------------------------------------------------

Schedule 3 to Credit Agreement

Lending Offices

Revolving Credit Lenders:

RBS Citizens, N.A.

28 State Street

Boston, MA 02109

Fax: (617) 263-0442

TD Bank, N.A.

200 State Street, 10th Floor

Boston, Massachusetts 02109

Fax: (617) 737-8057

Schedule 3



--------------------------------------------------------------------------------

Schedule 4 to Credit Agreement

MANDATORY COST

 

1. The Mandatory Cost is an addition to the interest rate to compensate Lenders
for the cost of compliance with (a) the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions) or (b) the requirements of the
European Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Associated Costs Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Associated Costs Rates (weighted in
proportion to the percentage participation of each Lender in the relevant Loan)
and will be expressed as a percentage rate per annum.

 

3. The Associated Costs Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all Loans made
from that Facility Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that Facility Office.

 

4. The Associated Costs Rate for any Lender lending from a Facility Office in
the United Kingdom will be calculated by the Administrative Agent as follows:

 

  (a) in relation to a Loan in Pounds Sterling:

 

 

AB + C(B – D) + E × 0.01

   percent per annum      100 – (A + C)      

 

  (b) in relation to a Loan in any currency other than Pounds Sterling:

 

 

E × 0.01

   percent per annum.      300      

    Where:

 

  A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.

 

  B is the percentage rate of interest (excluding the Applicable Margin and the
Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in Section 2.13(c)) payable for the relevant Interest Period
on the Revolving Credit Loan.

 

1



--------------------------------------------------------------------------------

  C is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

  D is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  E is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

5. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “Facility Office” means the office or offices notified by a Lender to the
Administrative Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days’ written notice) as the
office or offices through which it will perform its obligations under this
Agreement.

 

  (c) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

 

  (d) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

 

  (e) “Participating Member State” means any member state of the European Union
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

 

  (f) “Reference Banks” means, in relation to Mandatory Cost, the principal
London offices of RBS Citizens, N.A.

 

  (g) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

  (h) “Unpaid Sum” means any sum due and payable but unpaid by any Borrower
under the Loan Documents.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 percent will be included in the formula as 5 and
not as 0.05). A negative result obtained by subtracting D from B shall be taken
as zero. The resulting figures shall be rounded to four decimal places.

 

2



--------------------------------------------------------------------------------

7. If requested by the Administrative Agent, each Reference Bank shall, as soon
as practicable after publication by the Financial Services Authority, supply to
the Administrative Agent, the rate of charge payable by that Reference Bank to
the Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

 

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Associated Costs Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

 

  (i) the jurisdiction of its Facility Office; and

 

  (j) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

 

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Reference Bank for the purpose of E above shall be determined
by the Administrative Agent based upon the information supplied to it pursuant
to paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.

 

10. The Administrative Agent shall have no liability to any person if such
determination results in an Associated Costs Rate which over or under
compensates any Lender and shall be entitled to assume that the information
provided by any Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above
is true and correct in all respects.

 

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Lenders on the basis of the Associated
Costs Rate for each Lender based on the information provided by each Lender and
each Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 

12. Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Associated Costs Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.

The Administrative Agent may from time to time, after consultation with the
Borrower and the relevant Lenders, determine and notify to all parties hereto
any amendments which are required to be made to this Schedule 4 in order to
comply with any change in law, regulation or any requirements from time to time
imposed by the Bank of England, the Financial Services Authority or the European
Central Bank (or, in any case, any other authority which replaces all or any of
its functions) and any such determination shall, in the absence of manifest
error, be conclusive and binding on all parties hereto.

 

3



--------------------------------------------------------------------------------

Schedule 9.1/9.2 to Credit Agreement

Permitted Indebtedness and Liens

Description of Indebtedness

Royal Bank of Canada letter of credit in the amount of CAN $550,000.

Description of Liens

Precautionary filings under the Uniform Commercial Code in respect of operating
leases, and similar filings and recordings under the laws of other countries.

Schedule 9.1/9.2



--------------------------------------------------------------------------------

Schedule 14.7 to Credit Agreement

Addresses for Notice

LENDERS:

RBS Citizens, N.A.

28 State Street, MS 1325

Boston, MA 02109

Attn: David J. Bugbee

Tel: (617) 725-5673

Fax: (617) 263-0442

Email: david.bugbee@citizensbank.com

With a copy to:

Goulston & Storrs, P.C.

400 Atlantic Avenue

Boston, MA 02110-3333

Attn: Phillip A. Herman, Esq.

Tel: (617) 574-4183

Fax: (617) 574- 7592

E-mail: pherman@goulstonstorrs.com

TD Bank, N.A.

200 State Street, 10th Floor

Boston, MA 02109

Attn: Amy LeBlanc Hackett

Tel: (617) 310-0923

Fax: (617) 737-8057

E-mail: amy.leblanchackett@tdbanknorth.com

With a copy to:

Goulston & Storrs, P.C.

400 Atlantic Avenue

Boston, MA 02110-3333

Attn: Phillip A. Herman, Esq.

Tel: (617) 574-4183

Fax: (617) 574- 7592

E-mail: pherman@goulstonstorrs.com

BORROWER:

LoJack Corporation

200 Lowder Brook Drive

Suite 100

Westwood, MA 02090

Attn: Timothy P. O’Connor

Tel: (781)251-4700

Fax: (781)251-4655

Email: toconnor@lojack.com

With a copy to:

Sullivan & Worcester

One Post Office Square

Boston, MA 02109

Attn: Harry Ekblom, Jr., Esq.

Tel: (617)338-2843

Fax: (617)338-2880

Email: hekblom@sandw.com

Schedule 14.7